Exhibit 10.1

 

LOAN AGREEMENT

 

This agreement (“Loan Agreement” or “Agreement”) is made and entered into as of
the 18th day of November, 2004, by and between FT-FIN ACQUISITION LLC, a
Delaware limited liability company having an address c/o First Union Real Estate
Equity and Mortgage Investments, 7 Bulfinch Place, Suite 500, P.O. Box 9507,
Boston, Massachusetts 02114 (the “Borrower”), KEYBANK NATIONAL ASSOCIATION, a
national banking association, having an address at 127 Public Square, Cleveland,
Ohio 44114, NEWSTAR CP FUNDING LLC, a Delaware limited liability company, having
an address c/o Newstar Financial, Inc., 101 Federal Street, Suite 1900, Boston,
MA 02110, and the other lending institutions which are, or may become, parties
to this Agreement pursuant to Section 13.22 (singly and collectively, the
“Lenders”), KEYBANK NATIONAL ASSOCIATION, a national banking association, with a
place of business at 127 Public Square, Cleveland, Ohio 44114, as agent for
itself and such other lending institutions (the “Agent”), and KEYBANC CAPITAL
MARKETS, as the Arranger.

 

WITNESSETH:

 

ARTICLE 1

 

BACKGROUND.

 

1.1                                 Defined Terms.  Capitalized terms used in
this Agreement are defined either in Exhibit A, or in specific sections of this
Agreement, or in another Loan Document, as referenced in Exhibit A.

 

1.2                                 Borrower.  The Borrower is a limited
liability company organized under the laws of the State of Delaware of which the
sole member is Park Plaza Mall, LLC (“Park Plaza”), a Delaware limited liability
company, of which the sole member is First Union.

 

1.3                                 Use of Loan Proceeds.  The Borrower has
applied to Lenders for a loan of up to FIFTY-THREE MILLION DOLLARS
($53,000,000.00) (the “Loan”), the proceeds of which are to be used to assist
the Borrower with its acquisition of certain assets from Finova Capital
Corporation and certain related entities consisting of a portfolio of sixteen
(16) owned or leased properties with an aggregate of 2,500,000 square feet (the
“Acquisition”), to pay certain closing and transactional costs as approved by
the Agent, to provide funding for a working capital of the Borrower and its
Subsidiaries, all in accordance with the schedule of sources and uses annexed
hereto as Exhibit B.

 

1.4                                 Guaranties.  As an inducement to Lenders to
make the Loan, First Union (on a limited basis), FT-FIN GP LLC and FT-Orlando
Property LLC, each a Delaware limited liability company, and FT-Churchill
Property L.P., a Delaware limited partnership (in such capacity, severally and
collectively called “Guarantor”) have agreed to furnish certain guaranties and
indemnities to the Agent with respect to the Loan.

 

1.5                                 Loan.  Subject to all of the terms,
conditions and provisions of this Agreement, and of the agreements and
instruments referred to herein, each of the Lenders agrees severally to make a
loan to the Borrower equal to such Lender’s Commitment (the “Loan”), and the
Borrower agrees to accept and repay the Loan.

 

--------------------------------------------------------------------------------


 

ARTICLE 2

 

LOAN PROVISIONS.

 

2.1                                 Amount of Loan.

 


2.1.1                        IN NO EVENT SHALL THE AGGREGATE AMOUNT OF THE LOAN
AND TOTAL COMMITMENT EXCEED $53,000,000.00.


 


2.1.2                        ADVANCES UNDER THE LOAN SHALL BE DISBURSED AS
FOLLOWS:


 

(a)                                  The initial Loan Advance from the Lenders
to the Borrower (the “Initial Advance”) shall be in an amount equal to
$27,000,000.00.

 

(b)                                 The remaining amount of the Loan (up to
$26,000,000.00) (the “Subsequent Advance”) from the Lenders to the Borrower may
be made in the form of a single subsequent Loan Advance as requested by Borrower
at Borrower’s sole option prior to December 31, 2004, subject to satisfaction of
the conditions set forth in Section 5.20.

 


2.1.3                        ANY AND ALL ADVANCES OF PROCEEDS OF THE LOAN SHALL
BE MADE BY THE LENDERS PRO RATA IN ACCORDANCE WITH EACH LENDER’S PERCENTAGE.

 

2.2                                 Term of Loan; Extension Rights.  The Loan
shall be for a term (“Initial Term”) commencing on the date hereof and ending on
November 18, 2007 (“Maturity Date”).  The Initial Term of each Loan may be
extended for one (1) year (“First Extended Term”) until November 18, 2008
(“First Extended Maturity Date”) and thereafter may be further extended for an
additional one (1) year (“Second Extended Term”) until November 18, 2009
(“Second Extended Maturity Date”), in each instance upon satisfaction of the
conditions set forth in Section 2.8  (hereinafter, the First Extended Term and
the Second Extended Term may be referred to herein sometimes as the “Extended
Term” as may be applicable) (hereinafter, the First Extended Maturity Date and
the Second Extended Maturity Date may be referred to herein sometimes as the
“Extended Maturity Date” as may be applicable).

 

2.3                                 Interest Rate and Payment Terms.  The Loan
shall be payable as to interest and principal in accordance with the provisions
of this Agreement and the Note.  This Agreement also provides for interest at a
Default Rate, Late Charges and prepayment rights and fees.  All payments for the
account of Lenders made by the Borrower shall be applied to the respective
accounts of the Lenders in accordance with each Lender’s Percentage of the
Loan.  The Agent will disburse such payments to the Lenders on the date of
receipt thereof if received prior to 10:00 a.m. on such date and, if not, on the
next Business Day.  Any and all interest rate selection and conversion
provisions in this Agreement are to be administered by the Agent and to be
allocated on a pro rata basis to the portion of the balance due under the Notes
held by each Lender based upon such Lender’s Percentage.

 

2.4                                 Interest Rate.

 


2.4.1                        THE LOAN WILL BEAR INTEREST AT THE APPLICABLE RATE,
UNLESS THE DEFAULT RATE IS APPLICABLE.  THE ADJUSTED PRIME RATE SHALL BE THE
“APPLICABLE RATE”, EXCEPT THAT THE

 

2

--------------------------------------------------------------------------------


 


ADJUSTED LIBOR RATE SHALL BE THE “APPLICABLE RATE” WITH RESPECT TO PORTIONS OF
THE LOAN AS TO WHICH A LIBOR RATE OPTION IS THEN IN EFFECT.  FOR EACH
DISBURSEMENT OF PROCEEDS OF THE LOAN, BORROWER SHALL DELIVER TO AGENT
IRREVOCABLE NOTICE (WHICH MAY BE VERBAL NOTICE PROVIDED THAT BORROWER DELIVERS
TO AGENT FACSIMILE CONFIRMATION OR ELECTRONIC MAIL CONFIRMATION WITHIN TWENTY
FOUR (24) HOURS OF SUCH VERBAL NOTICE) OF THE REQUESTED AMOUNT OF SUCH
DISBURSEMENT (X) IF SUCH DISBURSEMENT IS TO BEAR INTEREST AT THE ADJUSTED PRIME
RATE, NOT LATER THAN 11:00 A.M. EASTERN TIME ON THE SECOND BUSINESS DAY PRIOR TO
THE DESIRED DATE OF DISBURSEMENT AND (Y) IF SUCH DISBURSEMENT IS TO BEAR
INTEREST AT AN ADJUSTED LIBOR RATE, NOT LATER THAN 11:00 A.M. EASTERN TIME ON
THE THIRD BUSINESS DAY PRIOR TO THE DESIRED DATE OF DISBURSEMENT.  COMMENCING
JANUARY 1, 2005, BORROWER SHALL PAY INTEREST IN ARREARS ON THE FIRST DAY OF
EVERY CALENDAR MONTH IN THE AMOUNT OF ALL INTEREST ACCRUED AND UNPAID ON THE
LOAN.  ALL PAYMENTS (WHETHER OF PRINCIPAL OR OF INTEREST) SHALL BE DEEMED
CREDITED TO BORROWER’S ACCOUNT ONLY IF RECEIVED BY 12:00 NOON EASTERN TIME ON A
BUSINESS DAY; OTHERWISE, SUCH PAYMENT SHALL BE DEEMED RECEIVED ON THE NEXT
BUSINESS DAY.


 


2.4.2                        PROVIDED THAT NO EVENT OF DEFAULT EXISTS, BORROWER
SHALL HAVE THE OPTION (THE “LIBOR RATE OPTION”) TO ELECT FROM TIME TO TIME IN
THE MANNER AND SUBJECT TO THE CONDITIONS HEREINAFTER SET FORTH AN ADJUSTED LIBOR
RATE AS THE APPLICABLE RATE FOR ALL OR ANY PORTION OF THE LOAN WHICH WOULD
OTHERWISE BEAR INTEREST AT THE ADJUSTED PRIME RATE.


 


2.4.3                        THE ONLY MANNER IN WHICH BORROWER MAY EXERCISE THE
LIBOR RATE OPTION IS BY GIVING AGENT IRREVOCABLE NOTICE (WHICH MAY BE VERBAL
NOTICE PROVIDED THAT BORROWER DELIVERS TO AGENT FACSIMILE CONFIRMATION IN THE
FORM OF EXHIBIT H ATTACHED HERETO WITHIN TWENTY-FOUR (24) HOURS) OF SUCH
EXERCISE NOT LATER THAN 11:00 A.M. EASTERN TIME ON THE SECOND LIBOR BUSINESS DAY
PRIOR TO THE PROPOSED COMMENCEMENT OF THE RELEVANT LIBOR RATE INTEREST PERIOD,
WHICH WRITTEN NOTICE SHALL SPECIFY:  (I) THE PORTION OF THE LOAN WITH RESPECT TO
WHICH BORROWER IS ELECTING THE LIBOR RATE OPTION, (II) THE LIBOR BUSINESS DAY
UPON WHICH THE APPLICABLE LIBOR RATE INTEREST PERIOD IS TO COMMENCE AND (III)
THE DURATION OF THE APPLICABLE LIBOR RATE INTEREST PERIOD.  THE APPLICABLE RATE
FOR ANY PORTION OF THE LOAN WITH RESPECT TO WHICH BORROWER HAS ELECTED THE LIBOR
RATE OPTION SHALL REVERT TO THE ADJUSTED LIBOR RATE WITH A LIBOR RATE INTEREST
PERIOD OF ONE-MONTH (THE “ONE-MONTH LIBOR RATE”), AS OF THE LAST DAY OF THE
LIBOR RATE INTEREST PERIOD APPLICABLE THERETO (UNLESS BORROWER AGAIN EXERCISES
THE LIBOR RATE OPTION FOR SUCH PORTION OF THE LOAN).  AGENT SHALL BE UNDER NO
DUTY TO NOTIFY BORROWER THAT THE APPLICABLE RATE ON ANY PORTION OF THE LOAN IS
ABOUT TO REVERT FROM AN ADJUSTED LIBOR RATE TO THE ONE-MONTH LIBOR RATE.  THE
LIBOR RATE OPTION MAY BE EXERCISED BY BORROWER ONLY WITH RESPECT TO ANY PORTION
OF THE LOAN EQUAL TO OR IN EXCESS OF $500,000.00. AT NO TIME MAY THERE BE MORE
THAN FOUR (4) LIBOR RATE INTEREST PERIODS IN EFFECT WITH RESPECT TO THE LOAN.


 


2.4.4                        IF AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON BORROWER, ABSENT MANIFEST ERROR) (I) THAT DOLLAR
DEPOSITS IN AN AMOUNT APPROXIMATELY EQUAL TO THE PORTION OF THE LOAN FOR WHICH
BORROWER HAS EXERCISED THE LIBOR RATE OPTION FOR THE DESIGNATED LIBOR RATE
INTEREST PERIOD ARE NOT GENERALLY AVAILABLE AT SUCH TIME IN THE LONDON INTERBANK
MARKET FOR DEPOSITS IN DOLLARS, (II) THAT THE RATE AT WHICH SUCH DEPOSITS ARE
BEING OFFERED WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO ANY LENDER OF
MAINTAINING A LIBOR RATE ON SUCH PORTION OF THE LOAN OR OF

 

3

--------------------------------------------------------------------------------


 


FUNDING THE SAME FOR SUCH LIBOR RATE INTEREST PERIOD DUE TO CIRCUMSTANCES
AFFECTING THE LONDON INTERBANK MARKET GENERALLY, (III) THAT REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING A LIBOR RATE, OR (IV) THAT AN ADJUSTED LIBOR RATE
WOULD BE IN EXCESS OF THE MAXIMUM INTEREST RATE WHICH BORROWER MAY BY LAW PAY,
THEN, IN ANY SUCH EVENT, TO THE EXTENT THAT SUCH LENDER MAKES SUCH DETERMINATION
GENERALLY WITH RESPECT TO ITS BORROWERS WHO BORROW FUNDS AT A RATE BASED UPON
THE LIBOR RATE, AGENT SHALL SO NOTIFY BORROWER AND ALL PORTIONS OF THE LOAN
BEARING INTEREST AT AN ADJUSTED LIBOR RATE THAT ARE SO AFFECTED SHALL, AS OF THE
DATE OF SUCH NOTIFICATION WITH RESPECT TO AN EVENT DESCRIBED IN CLAUSE (II) OR
(IV) ABOVE, OR AS OF THE EXPIRATION OF THE APPLICABLE LIBOR RATE INTEREST PERIOD
WITH RESPECT TO AN EVENT DESCRIBED IN CLAUSE (I) OR (III) ABOVE, BEAR INTEREST
AT THE ADJUSTED PRIME RATE UNTIL SUCH TIME AS THE SITUATIONS DESCRIBED ABOVE ARE
NO LONGER IN EFFECT OR CAN BE AVOIDED BY BORROWER EXERCISING A LIBOR RATE OPTION
FOR A DIFFERENT LIBOR RATE INTEREST PERIOD.


 


2.4.5                        INTEREST AT THE APPLICABLE RATE (OR DEFAULT RATE)
SHALL BE CALCULATED FOR THE ACTUAL NUMBER OF DAYS ELAPSED ON THE BASIS OF A
360-DAY YEAR, INCLUDING THE FIRST DATE OF THE APPLICABLE PERIOD TO, BUT NOT
INCLUDING, THE DATE OF REPAYMENT.


 


2.4.6                        BORROWER SHALL PAY ALL BREAKAGE COSTS INCURRED FROM
TIME TO TIME BY LENDER UPON DEMAND WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT
OF WRITTEN NOTICE FROM AGENT.


 


2.4.7                        IF THE INTRODUCTION OF OR ANY CHANGE IN ANY LAW,
REGULATION OR TREATY, OR IN THE INTERPRETATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY CHARGED WITH THE ADMINISTRATION OR INTERPRETATION THEREOF, SHALL MAKE
IT UNLAWFUL FOR ANY LENDER TO MAINTAIN THE APPLICABLE RATE AT AN ADJUSTED LIBOR
RATE WITH RESPECT TO THE LOAN OR ANY PORTION THEREOF, OR TO FUND THE LOAN OR ANY
PORTION THEREOF IN DOLLARS IN THE LONDON INTERBANK MARKET, OR TO GIVE EFFECT TO
ITS OBLIGATIONS REGARDING THE LIBOR RATE OPTION AS CONTEMPLATED BY THE LOAN
DOCUMENTS, THEN, TO THE EXTENT THAT SUCH LENDER MAKES SUCH DETERMINATION
GENERALLY WITH RESPECT TO ITS BORROWERS WHO BORROW FUNDS AT A RATE BASED UPON
THE LIBOR RATE, (1) AGENT SHALL NOTIFY BORROWER THAT SUCH LENDER IS NO LONGER
ABLE TO MAINTAIN THE APPLICABLE RATE AT AN ADJUSTED LIBOR RATE, (2) THE LIBOR
RATE OPTION SHALL IMMEDIATELY TERMINATE, (3) THE APPLICABLE RATE FOR ANY PORTION
OF THE LOAN FOR WHICH THE APPLICABLE RATE IS THEN AN ADJUSTED LIBOR RATE SHALL
AUTOMATICALLY BE CONVERTED TO THE ADJUSTED PRIME RATE, AND (4) BORROWER SHALL
PAY TO AGENT THE AMOUNT OF BREAKAGE COSTS (IF ANY) INCURRED BY SUCH LENDER IN
CONNECTION WITH SUCH CONVERSION.  THEREAFTER, BORROWER SHALL NOT BE ENTITLED TO
EXERCISE THE LIBOR RATE OPTION UNTIL SUCH TIME AS THE SITUATION DESCRIBED HEREIN
IS NO LONGER IN EFFECT OR CAN BE AVOIDED BY BORROWER EXERCISING A LIBOR RATE
OPTION FOR A DIFFERENT LIBOR RATE INTEREST PERIOD.  SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, UPON WRITTEN DEMAND OF BORROWER, THE
BORROWER MAY WITH THIRTY (30) DAYS WRITTEN NOTICE TO THE AGENT, REQUIRE ANY SUCH
LENDER UNABLE TO MAINTAIN THE APPLICABLE RATE AT AN ADJUSTED LIBOR RATE PURSUANT
TO THIS SECTION 2.4.7 TO SELL AND ASSIGN ITS ENTIRE INTEREST IN THE LOAN
PURSUANT TO SECTION 13.22 HEREOF TO ANY ELIGIBLE ASSIGNEE IDENTIFIED BY THE
BORROWER IN ITS DEMAND AND REASONABLY APPROVED BY THE AGENT, UPON PAYMENT BY
SUCH ELIGIBLE ASSIGNEE OF THE ENTIRE PAR AMOUNT OF SUCH LENDER’S INTEREST IN THE
LOAN, PLUS ANY APPLICABLE BREAKAGE COSTS.

 

4

--------------------------------------------------------------------------------


 

2.5                                 Principal.

 


2.5.1                        SCHEDULED PAYMENTS.


 

(a)                                  Commencing January 15, 2005, and continuing
semiannually on the fifteenth day of each July and January thereafter, the
Borrower, in addition to any other principal payments or prepayments required
hereunder, Borrower shall make the following payments:

 

(I)                                     THE JULY 15 PAYMENT SHALL BE EQUAL TO
50% OF THE SUM OF :

 

(A)                              (1) THE AMOUNT OF THE BORROWER’S NET CASH FLOW
FOR THE TWO FISCAL QUARTERS JUST ENDING, LESS (2) THE AGGREGATE AMOUNT OF
INTEREST ON THE LOAN PAID BY THE BORROWER DURING THE LAST TWO FISCAL QUARTERS
JUST ENDING PLUS THE AGGREGATE AMOUNT OF INTEREST ON THE LOAN PROJECTED TO BE
PAID BY THE BORROWER THROUGH NOVEMBER OF THE SAME YEAR AS DETERMINED SOLELY BY
THE AGENT IN A MANNER CONSISTENT WITH THE PROCEDURES AND METHODS UTILIZED BY THE
AGENT IN ANALYZING THE FINANCIAL INFORMATION PROVIDED BY THE BORROWER PRIOR TO
CLOSING.

 

(II)                                  THE JANUARY 15 PAYMENT SHALL BE EQUAL TO
50% OF (I) THE NET CASH FLOW FOR THE TWO FISCAL QUARTERS JUST ENDING, (II) LESS
ANY INTEREST PAYMENTS MADE IN DECEMBER UNDER THE LOAN.  IN NO EVENT SHALL THE
PAYMENTS DUE PURSUANT TO THIS SECTION 2.5.1 (A) FOR ANY CALENDAR YEAR BE LESS
THAN AN AMOUNT EQUAL TO 50% OF (A) NET CASH FLOW (B) LESS THE INTEREST PAID
UNDER THE LOAN FOR SUCH YEAR.  THE OFFICER’S CERTIFICATE PROVIDED BY THE
BORROWER TO LENDER PURSUANT TO SECTION 7.2.1(Q) SHALL DETAIL THE CALCULATION OF
EACH SUCH SCHEDULED PRINCIPAL PAYMENT HEREUNDER.  TO THE EXTENT THE MATURITY
DATE IS EXTENDED TO ANY EXTENDED MATURITY DATE, THE REQUIRED QUARTERLY PRINCIPAL
PAYMENT SET FORTH ABOVE SHALL CONTINUE TO BE DUE ON THE DATES SET FORTH ABOVE. 
THE ENTIRE PRINCIPAL BALANCE OF THE LOAN SHALL BE DUE AND PAYABLE IN FULL ON THE
MATURITY DATE (OR AS MAY BE APPLICABLE, ANY EXTENDED MATURITY DATE).

 

(b)                                 Mandatory Principal Repayments.  In addition
to the scheduled payments of principal, as provided above, the Borrower shall
make the following mandatory prepayments of principal (singly and collectively,
the “Mandatory Principal Prepayments”) each of which shall be due and payable on
the later of (x) within five (5) Business Days of the event giving rise to such
Mandatory Principal Prepayment obligation (the “Mandatory Prepayment Event”) or
(y) within three (3) Business Days of written demand therefor by the Agent;
provided, however, at the request of the Borrower, the Agent agrees to hold the
amount of any such Mandatory Principal Prepayment in the Mandatory Principal
Payment Account (as defined in the Cash Management Agreement, pledged to the
Agent, on behalf of the Lenders, to secure the repayment of the Obligations),
until the earlier of (x)  the expiration of any relevant Interest Period so that
the prepayment can be made without the Borrower incurring any costs under
Section 2.5.7 or (y) ninety (90) days:

 

5

--------------------------------------------------------------------------------


 

(I)                                     AN AMOUNT EQUAL TO THE GREATER OF (A)
ONE HUNDRED (100%) PERCENT OF THE NET SALES PROCEEDS, AS DETERMINED IN THE
REASONABLE JUDGMENT OF THE AGENT, (X) RECEIVED BY ANY BORROWER SUBSIDIARY FROM
THE SALE, TRANSFER, OR OTHER DISPOSITION OF ANY INDIVIDUAL PROPERTY OR ANY
PORTION THEREOF OR (Y) RECEIVED BY THE BORROWER FROM THE SALE, TRANSFER,
DISSOLUTION, OR OTHER DISPOSITION OF THE OWNERSHIP INTEREST IN ANY BORROWER
SUBSIDIARY, OR (B) THE ALLOCATED LOAN AMOUNT FOR SUCH INDIVIDUAL PROPERTY;

 

(II)                                  AN AMOUNT EQUAL TO THE GREATER OF (A) ONE
HUNDRED (100%) PERCENT OF THE NET SALES PROCEEDS, AS DETERMINED IN THE
REASONABLE JUDGMENT OF THE AGENT, (X) DISTRIBUTED TO ANY OWNERSHIP INTEREST HELD
BY THE BORROWER OR FT-FIN GP FROM THE SALE, TRANSFER, OR OTHER DISPOSITION OF
ANY INDIVIDUAL PROPERTY OR ANY PORTION THEREOF BY A PROPERTY OWNER (BASED UPON
THE AGGREGATE PERCENTAGE OWNERSHIP INTEREST THEREIN) OR (Y) RECEIVED BY THE
BORROWER, FT-FIN GP, OR ANY OTHER LOAN PARTY FROM THE SALE, TRANSFER,
DISSOLUTION, OR OTHER DISPOSITION OF THE OWNERSHIP INTEREST IN ANY PROPERTY
OWNER, OR (B) THE ALLOCATED LOAN AMOUNT FOR SUCH INDIVIDUAL PROPERTY;

 

(III)                               ONE HUNDRED (100%) PERCENT OF THE NET
REFINANCING PROCEEDS, AS DETERMINED IN THE REASONABLE JUDGMENT OF THE AGENT, (X)
RECEIVED BY ANY BORROWER SUBSIDIARY FROM ANY FINANCING OR REFINANCING OF ANY
INDIVIDUAL PROPERTY OR ANY PORTION THEREOF OR (Y) RECEIVED BY THE BORROWER OR
FT-FIN GP FROM THE FINANCING OR REFINANCING OF ANY INDIVIDUAL PROPERTY BY A
PROPERTY OWNER (BASED UPON THE AGGREGATE PERCENTAGE OWNERSHIP INTEREST THEREIN);

 

(IV)                              AN AMOUNT EQUAL TO THE GREATER OF (A) ONE
HUNDRED (100%) PERCENT OF THE NET SALES PROCEEDS, AS DETERMINED IN THE
REASONABLE JUDGMENT OF THE AGENT, (X) RECEIVED BY ANY BORROWER SUBSIDIARY FROM
AN ECONOMIC DISCONTINUANCE SALE OF ANY INDIVIDUAL PROPERTY OR ANY PORTION
THEREOF OR (Y) RECEIVED BY THE BORROWER OR FT-FIN GP FROM AN ECONOMIC
DISCONTINUANCE SALE OF ANY INDIVIDUAL PROPERTY OR ANY PORTION THEREOF, OR (B)
THE ALLOCATED LOAN AMOUNT FOR SUCH INDIVIDUAL PROPERTY;

 

(V)                                 AN AMOUNT EQUAL TO THE GREATER OF (A) ONE
HUNDRED (100%) PERCENT OF THE NET PROCEEDS, AS DETERMINED IN THE REASONABLE
JUDGMENT OF THE AGENT, RECEIVED BY ANY BORROWER SUBSIDIARY OR DISTRIBUTED TO ANY
OWNERSHIP INTEREST HELD BY THE BORROWER OR FT-FIN GP FROM ANY CASUALTY OR TAKING
REGARDING ANY INDIVIDUAL PROPERTY OR ANY PORTION THEREOF OWNED BY A PROPERTY
OWNER WHICH PROCEEDS ARE NOT TO BE UTILIZED WITHIN A REASONABLE PERIOD OF TIME
FOLLOWING SUCH EVENT FOR THE REPAIR OR RECONSTRUCTION THEREOF (BASED UPON THE
AGGREGATE PERCENTAGE OWNERSHIP INTEREST THEREIN), OR (B) THE ALLOCATED LOAN
AMOUNT FOR SUCH INDIVIDUAL PROPERTY;

 

(VI)                              AN AMOUNT EQUAL TO THE GREATER OF (A) ONE
HUNDRED (100%) PERCENT OF THE NET SALES PROCEEDS, AS DETERMINED IN THE
REASONABLE

 

6

--------------------------------------------------------------------------------


 

JUDGMENT OF THE AGENT, RECEIVED BY ANY BORROWER SUBSIDIARY OR DISTRIBUTED TO ANY
LIMITED PARTNERSHIP, MEMBERSHIP OR OTHER OWNERSHIP INTEREST HELD BY THE BORROWER
OR FT-FIN GP FROM THE SALE, TRANSFER, OR OTHER DISPOSITION OF ANY ASSET (OTHER
THAN A SALE OF ANY INDIVIDUAL PROPERTY) OF ANY BORROWER SUBSIDIARY (BASED UPON
THE AGGREGATE PERCENTAGE OWNERSHIP INTEREST THEREIN), OR (B) THE ALLOCATED LOAN
AMOUNT FOR SUCH INDIVIDUAL PROPERTY.

 

Any Mandatory Principal Prepayment shall be applied to then outstanding
principal balance due under the Loan.

 

(c)                                  Prepayment.  Notwithstanding anything to
the contrary contained in this Agreement or any of the other Loan Documents to
the contrary, the Loan or any portion thereof may be prepaid in whole or in part
by the Borrower on any Business Day during the term of the Loan, upon five (5)
days’ prior written notice to the Agent.  Any prepayment made pursuant to the
foregoing shall be accompanied by the payment of interest accrued through the
date of prepayment and the payment of any applicable Breakage Costs.

 


2.5.2                        MATURITY.  AT MATURITY ALL ACCRUED INTEREST,
PRINCIPAL AND OTHER CHARGES DUE WITH RESPECT TO THE LOAN SHALL BE DUE AND
PAYABLE IN FULL AND THE PRINCIPAL BALANCE AND SUCH OTHER CHARGES, BUT NOT UNPAID
INTEREST, SHALL BEAR INTEREST AT THE DEFAULT RATE UNTIL SO PAID.


 


2.5.3                        METHOD OF PAYMENT; DATE OF CREDIT.  ALL PAYMENTS OF
INTEREST, PRINCIPAL AND FEES SHALL BE MADE IN LAWFUL MONEY OF THE UNITED STATES
IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT COUNTERCLAIM OR SET OFF AND FREE AND
CLEAR, AND WITHOUT ANY DEDUCTION OR WITHHOLDING FOR, ANY TAXES (OTHER THAN
INCOME TAXES OR FRANCHISE TAXES OF ANY LENDER) OR OTHER PAYMENTS (A) BY DIRECT
CHARGE TO AN ACCOUNT OF BORROWER MAINTAINED WITH AGENT (OR THEN HOLDER OF THE
LOAN), OR (B) BY WIRE TRANSFER TO AGENT OR TO SUCH OTHER BANK OR ADDRESS AS THE
HOLDER OF THE LOAN MAY DESIGNATE IN A WRITTEN NOTICE TO BORROWER.  PAYMENTS
SHALL BE CREDITED ON THE BUSINESS DAY ON WHICH IMMEDIATELY AVAILABLE FUNDS ARE
RECEIVED PRIOR TO 12:00 NOON CLEVELAND TIME; PAYMENTS RECEIVED AFTER 12:00 NOON
EASTERN TIME SHALL BE CREDITED TO THE LOAN ON THE NEXT BUSINESS DAY; PAYMENTS
WHICH ARE BY CHECK, WHICH AGENT MAY AT ITS OPTION ACCEPT OR REJECT, OR WHICH ARE
NOT IN THE FORM OF IMMEDIATELY AVAILABLE FUNDS SHALL NOT BE CREDITED TO THE LOAN
UNTIL SUCH FUNDS BECOME IMMEDIATELY AVAILABLE TO AGENT, AND, WITH RESPECT TO
PAYMENTS BY CHECK, SUCH CREDIT SHALL BE PROVISIONAL UNTIL THE ITEM IS FINALLY
PAID BY THE PAYER BANK.


 


2.5.4                        BILLINGS.  AGENT MAY SUBMIT MONTHLY BILLINGS
REFLECTING PAYMENTS DUE FROM THE BORROWER; HOWEVER, ANY CHANGES IN THE INTEREST
RATE WHICH OCCUR BETWEEN THE DATE OF BILLING AND THE DUE DATE MAY BE REFLECTED
IN THE BILLING FOR A SUBSEQUENT MONTH.  NEITHER THE FAILURE OF AGENT TO SUBMIT A
BILLING NOR ANY ERROR IN ANY SUCH BILLING SHALL EXCUSE THE BORROWER FROM THE
OBLIGATION TO MAKE FULL PAYMENT OF THE BORROWER’S PAYMENT OBLIGATIONS WHEN DUE.


 


2.5.5                        DEFAULT RATE.  AGENT SHALL HAVE THE OPTION OF
IMPOSING (AND SHALL UPON DEMAND OF THE REQUIRED LENDERS IMPOSE), AND BORROWER
SHALL PAY UPON BILLING THEREFOR, AN INTEREST RATE WHICH IS FOUR PERCENT (4%) PER
ANNUM ABOVE THE INTEREST RATE OTHERWISE

 

7

--------------------------------------------------------------------------------


 


PAYABLE (“DEFAULT RATE”):  (A) FOLLOWING ANY EVENT OF DEFAULT, UNLESS AND UNTIL
THE EVENT OF DEFAULT IS CURED WITH THE CONSENT OF REQUIRED LENDERS OR WAIVED BY
REQUIRED LENDERS; AND (B) AFTER MATURITY.  BORROWER’S RIGHT TO SELECT LIBOR
PRICING OPTIONS SHALL BE SUSPENDED UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF A MONETARY DEFAULT OR FOLLOWING ANY EVENT OF DEFAULT OR AT
MATURITY.


 


2.5.6                        LATE CHARGES.  THE BORROWER SHALL PAY, UPON BILLING
THEREFOR, A “LATE CHARGE” EQUAL TO FIVE PERCENT (5%) OF THE AMOUNT OF ANY
REGULARLY SCHEDULED PAYMENT OF PRINCIPAL (OTHER THAN PRINCIPAL DUE AT MATURITY
OR ANY MANDATORY PRINCIPAL PREPAYMENT), INTEREST, OR BOTH, WHICH IS NOT PAID
WITHIN TEN (10) DAYS OF THE DUE DATE THEREOF (OTHER THAN WITH RESPECT TO ANY
PAYMENT AS TO WHICH THE SAID TEN (10) DAY PERIOD EXPIRES AFTER THE
IMPLEMENTATION OF THE DEFAULT RATE).  LATE CHARGES ARE: (A) EXCEPT AS PROVIDED
ABOVE, PAYABLE IN ADDITION TO, AND NOT IN LIMITATION OF, THE DEFAULT RATE, (B)
INTENDED TO COMPENSATE AGENT FOR ADMINISTRATIVE AND PROCESSING COSTS INCIDENT TO
LATE PAYMENTS, (C) ARE NOT INTEREST, AND (D) SHALL NOT BE SUBJECT TO REFUND OR
REBATE OR CREDITED AGAINST ANY OTHER AMOUNT DUE.


 


2.5.7                        PREPAYMENT COSTS.  THE BORROWER SHALL PAY TO AGENT,
IMMEDIATELY UPON REQUEST AND NOTWITHSTANDING CONTRARY PROVISIONS CONTAINED IN
ANY OF THE LOAN DOCUMENTS, SUCH AMOUNTS AS SHALL, IN THE CONCLUSIVE JUDGMENT OF
AGENT (IN THE ABSENCE OF MANIFEST ERROR), COMPENSATE AGENT AND THE LENDERS FOR
THE LOSS, COST OR EXPENSE WHICH THEY MAY REASONABLY INCUR AS A RESULT OF (I) ANY
PAYMENT OR PREPAYMENT, UNDER ANY CIRCUMSTANCES WHATSOEVER, WHETHER VOLUNTARY OR
INVOLUNTARY, OF ALL OR ANY PORTION OF AN ADJUSTED LIBOR RATE ADVANCE ON A DATE
OTHER THAN THE LAST DAY OF THE APPLICABLE INTEREST PERIOD OF AN ADJUSTED LIBOR
RATE ADVANCE, (II) THE CONVERSION, FOR ANY REASON WHATSOEVER, WHETHER VOLUNTARY
OR INVOLUNTARY, OF ANY ADJUSTED LIBOR RATE ADVANCE TO A ADJUSTED PRIME RATE
ADVANCE ON A DATE OTHER THAN THE LAST DAY OF THE APPLICABLE INTEREST PERIOD,
(III) THE FAILURE OF ALL OR A PORTION OF A LOAN WHICH WAS TO HAVE BORNE INTEREST
AT THE ADJUSTED LIBOR RATE PURSUANT TO THE REQUEST OF BORROWER TO BE MADE UNDER
THE LOAN AGREEMENT (EXCEPT AS A RESULT OF A FAILURE BY ANY LENDER TO FULFILL
SUCH LENDER’S OBLIGATIONS TO FUND), OR (IV) THE FAILURE OF THE BORROWER TO
BORROW IN ACCORDANCE WITH ANY REQUEST SUBMITTED BY IT FOR AN ADJUSTED LIBOR RATE
ADVANCE.  SUCH AMOUNTS PAYABLE BY THE SUBJECT BORROWER SHALL BE EQUAL TO (A) ANY
ADMINISTRATIVE COSTS ACTUALLY INCURRED PLUS (B) THE BREAKAGE COSTS.


 

2.6                                 Fees.

 


2.6.1                        LOAN FEES.  BORROWER SHALL PAY ON THE CLOSING DATE
A COMMITMENT FEE TO THE AGENT AS AND WHEN PROVIDED IN THE ADDENDUM TO THE
COMMITMENT LETTER BETWEEN THE BORROWER AND THE AGENT.  THE COMMITMENT FEE SHALL
BE BASED UPON THE AMOUNT OF THE TOTAL COMMITMENT AND SHALL BE FULLY EARNED BY
THE AGENT ON THE CLOSING DATE, REGARDLESS OF WHETHER ANY LOAN ADVANCE IS MADE
SUBSEQUENT TO THE INITIAL ADVANCE.  UPON THE FUNDING OF A SUBSEQUENT ADVANCE,
THE BORROWER SHALL PAY THE ADDITIONAL FEE TO THE AGENT AS SET FORTH IN THE
WRITTEN AGREEMENT WITH THE AGENT.

 


2.6.2                        EXTENSION FEES.  THE BORROWER SHALL PAY TO THE
AGENT FOR THE ACCOUNT OF THE LENDERS “EXTENSION FEES” (SO REFERRED TO HEREIN) IN
AMOUNTS REPRESENTING ONE QUARTER OF ONE PERCENT (0.25%) OF THEN OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN AT THE MATURITY DATE (AND AT THE FIRST EXTENDED
MATURITY DATE, AS APPLICABLE), ON EACH OCCASION, IN

 

8

--------------------------------------------------------------------------------


 


CONNECTION WITH THE BORROWER’S EXERCISE OF ITS EXTENSION RIGHTS, AND AS A
CONDITION PRECEDENT TO THE EFFECTIVENESS THEREOF, IN EACH INSTANCE, AS PROVIDED
IN SECTION 2.8.

 

2.7                                 Acceleration.  The Agent may, and upon the
request of the Required Lenders shall, accelerate the applicable Loan, after the
occurrence and during the continuance of an Event of Default.  Upon such an
acceleration, all principal, accrued interest and costs and expenses shall be
due and payable together with interest on such principal at the Default Rate and
any applicable Prepayment Fee and any amounts due under Section 2.5.7.

 

2.8                                 Conditions to Extending Loan.  Upon
satisfaction of each of the following conditions, the Borrower may extend its
respective Loan until the First Extended Maturity Date, and thereafter, again
upon satisfaction of each of the following conditions, the Borrower may further
extend its respective Loan until the Second Extended Maturity Date:

 


2.8.1                        NO DEFAULT.  NO DEFAULT WITH RESPECT TO THE
BORROWER SHALL EXIST ON THE DATE OF THE BORROWER’S WRITTEN NOTICE FOR AN
EXTENSION AS PROVIDED FOR BELOW AND ON THE MATURITY DATE (OR AS MAY BE
APPLICABLE, THE FIRST EXTENDED MATURITY DATE).


 


2.8.2                        NOTICE FROM BORROWER.  SUCH BORROWER SHALL HAVE
GIVEN AGENT WRITTEN NOTICE OF ITS REQUEST TO EXERCISE ITS EXTENSION RIGHT AT
LEAST FORTY-FIVE (45) DAYS, BUT NO MORE THAN NINETY (90) DAYS, BEFORE THE
MATURITY DATE (OR AS MAY BE APPLICABLE, THE FIRST EXTENDED MATURITY DATE).


 


2.8.3                        COVENANT COMPLIANCE.  NO BREACH OF ANY COVENANTS
IMPOSED UPON THE BORROWER SHALL EXIST INCLUDING, WITHOUT LIMITATION, THE
FINANCIAL COVENANTS;


 


2.8.4                        EXERCISE OF GROUND LEASE EXTENSION OPTIONS.  THE
BORROWER SHALL OR SHALL CAUSE THE APPLICABLE PROPERTY OWNER TO DULY EXERCISE, IN
A TIMELY MANNER, ALL GROUND LEASE EXTENSION OPTIONS AS TO WHICH THE FINAL DATE
TO EXERCISE SUCH GROUND LEASE EXTENSION OPTIONS IS WITHIN THIRTEEN (13) MONTHS
OF THE FIRST EXTENDED MATURITY DATE (AS OF THE CLOSING DATE, THE APPLICABLE
GROUND LEASE EXTENSION OPTIONS ARE DETAILED ON SCHEDULE 2.8.4);


 


2.8.5                        CONDITIONS SATISFIED.  ALL OF THE CONDITIONS SET
FORTH IN SECTION 0 OF THIS AGREEMENT, TO THE EXTENT APPLICABLE TO THE SUBJECT
LOAN BEING EXTENDED, SHALL CONTINUE TO BE SATISFIED;


 


2.8.6                        EXTENSION FEE.  THE EXTENSION FEE OF 0.25% OF THE
LOAN BEING EXTENDED REFERRED TO IN SECTION 2.6 SHALL HAVE BEEN PAID AT LEAST
FIVE (5) DAYS PRIOR TO THE MATURITY DATE (OR AS MAY BE APPLICABLE, THE FIRST
EXTENDED MATURITY DATE) AND SHALL BE RETURNED TO THE SUBJECT BORROWER IF THE
LOAN IS NOT EXTENDED FOR ANY REASON;


 


2.8.7                        ADDITIONAL DOCUMENTS.  THE BORROWER AND EACH
GUARANTOR SHALL HAVE EXECUTED AND DELIVERED TO AGENT SUCH AGREEMENTS AND
DOCUMENTS AS AGENT MAY REASONABLY REQUIRE TO EFFECTUATE THE EXTENSION; PROVIDED,
HOWEVER, NONE OF SAID REQUESTED AGREEMENTS OR DOCUMENTS SHALL PROVIDE FOR
ADDITIONAL COLLATERAL OR INCLUDE ANY SUBSTANTIVE MODIFICATION OF THE TERMS AND
PROVISIONS OF THE LOAN DOCUMENTS;

 

9

--------------------------------------------------------------------------------


 


2.8.8                        INTEREST RATE PROTECTION.  THE APPLICABLE BORROWER
SHALL HAVE ENTERED INTO AN INTEREST RATE PROTECTION AGREEMENT, FROM AN ISSUER
AND IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE AGENT, WITH RESPECT TO
THE SUBJECT LOAN, WHICH INTEREST RATE PROTECTION AGREEMENT SHALL BE COLLATERALLY
ASSIGNED TO THE AGENT, ON BEHALF OF THE LENDERS, TO SECURE THE LOAN BEING
EXTENDED; AND


 


2.8.9                        BEFORE END OF TERM.  EACH OF THE FOREGOING
CONDITIONS ARE SATISFIED NOT LATER THAN, AND ON, THE MATURITY DATE (OR AS
APPLICABLE, THE FIRST EXTENDED MATURITY DATE).


 

Within twenty (20) days following receipt by Agent of Borrower’s written notice
under clause 2.8.2 above requesting the extension accompanied by the items
described in Section 2.8, Agent shall notify the Borrower in writing if all of
the conditions precedent to the extension, other than payment of the extension
fee, have been satisfied, or if further information or documents set forth in
Section 2.8 are required, specifying such missing information or documents.  If
Agent determines that the conditions to extension have been satisfied (or if the
Agent notified the Borrower as provided above of any outstanding information or
documents required by this Section 2.8, specifying such missing information or
documents, and the Borrower provides outstanding information or documents prior
to ten (10) days before the Maturity Date (or as may be applicable, the First
Extended Maturity Date)), other than payment of the Extension Fee, Agent shall
so notify the Borrower and upon Agent’s receipt of the Extension Fee not later
than five (5) days prior to the Maturity Date (or as may be applicable, the
First Extended Maturity Date), so long as no Default exists, the term of the
subject Loan shall be extended until the First Extended Maturity Date (or as may
be applicable, the Second Extended Maturity Date).

 

2.9                                 Increased Costs and Capital Adequacy.

 


2.9.1                        BORROWER RECOGNIZES THAT THE COST TO ANY LENDER OF
MAINTAINING THE LOAN OR ANY PORTION THEREOF MAY FLUCTUATE AND, TO THE EXTENT
THAT SUCH LENDER MAKES SUCH DETERMINATION GENERALLY WITH RESPECT TO SIMILARLY
SITUATED BORROWERS, BORROWER AGREES TO PAY AGENT ADDITIONAL AMOUNTS TO
COMPENSATE ANY SUCH LENDER FOR ANY INCREASE IN ITS ACTUAL COSTS INCURRED IN
MAINTAINING THE LOAN OR ANY PORTION THEREOF OUTSTANDING OR FOR THE REDUCTION OF
ANY AMOUNTS RECEIVED OR RECEIVABLE FROM BORROWER AS A RESULT OF:


 

(a)                                  any change after the date hereof in any
applicable law, regulation or treaty, or in the interpretation or administration
thereof, or by any domestic or foreign court, (A) changing the basis of taxation
of payments under this Agreement to any Lender (other than taxes imposed on all
or any portion of the overall net income or receipts of Lenders or franchise
taxes), or (B) imposing, modifying or applying any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of,
credit extended by, or any other acquisition of funds for loans by any Lender
(which includes the Loan or any applicable portion thereof) (provided, however,
that Borrower shall not be charged again the Reserve Percentage already
accounted for in the definition of the Adjusted LIBOR Rate), or (C) imposing on
any Lender, or the London interbank market generally, any other condition
affecting the Loan, provided that the result of the foregoing is to increase the
cost to any Lender of maintaining the

 

10

--------------------------------------------------------------------------------


 

Loan or any portion thereof or to reduce the amount of any sum received or
receivable from Borrower by any Lender under the Loan Documents; or

 

(b)                                 the maintenance by any Lender of reserves in
accordance with reserve requirements promulgated by the Board of Governors of
the Federal Reserve System of the United States with respect to “Eurocurrency
Liabilities” of a similar term to that of the applicable portion of the Loan
(without duplication for reserves already accounted for in the calculation of a
LIBOR Rate pursuant to the terms hereof).

 

So long as no Event of Default has occurred and is continuing, upon written
demand of Borrower, the Borrower may with thirty (30) days’ written notice to
the Agent, require any such Lender whose costs of maintaining the Loan or any
portion thereof has increased as provided for in this Section 2.9.1 to sell and
assign its entire interest in the Loan pursuant to Section 13.22 hereof to any
Eligible Assignee identified by the Borrower in its demand and reasonably
approved by the Agent, upon payment by such Eligible Assignee of the entire par
amount of such Lender’s interest in the Loan, plus any compensation required to
be paid hereunder and any applicable Breakage Costs.

 


2.9.2                        IF THE APPLICATION OF ANY LAW, RULE, REGULATION OR
GUIDELINE ADOPTED OR ARISING OUT OF THE REPORT OF THE BASLE COMMITTEE ON BANKING
REGULATIONS AND SUPERVISORY PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF
CAPITAL MEASUREMENT AND CAPITAL STANDARDS”, OR THE ADOPTION AFTER THE DATE
HEREOF OF ANY OTHER LAW, RULE, REGULATION OR GUIDELINE REGARDING CAPITAL
ADEQUACY, OR ANY CHANGE AFTER THE DATE HEREOF IN ANY OF THE FOREGOING, OR IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY DOMESTIC OR FOREIGN GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER, WITH ANY REQUEST OR
DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF
ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, HAS THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL TO A LEVEL BELOW THAT WHICH
SUCH LENDER WOULD HAVE ACHIEVED BUT FOR SUCH APPLICATION, ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION THE POLICIES OF SUCH LENDER WITH RESPECT
TO CAPITAL ADEQUACY), THEN, TO THE EXTENT THAT SUCH LENDER REQUIRES SUCH
COMPENSATION GENERALLY WITH RESPECT TO SIMILARLY SITUATED BORROWERS, FROM TIME
TO TIME BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNTS AS WILL
COMPENSATE SUCH LENDER FOR SUCH REDUCTION WITH RESPECT TO ANY PORTION OF THE
LOAN OUTSTANDING.  SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, UPON WRITTEN DEMAND OF BORROWER, THE BORROWER MAY WITH THIRTY (30)
DAYS WRITTEN NOTICE TO THE AGENT, REQUIRE ANY SUCH LENDER TO WHOM COMPENSATION
IS DUE AND PAYABLE BY THE BORROWER AS PROVIDED FOR IN THIS SECTION 2.9.2 TO SELL
AND ASSIGN ITS ENTIRE INTEREST IN THE LOAN PURSUANT TO SECTION 13.22 HEREOF TO
ANY ELIGIBLE ASSIGNEE IDENTIFIED BY THE BORROWER IN ITS DEMAND AND REASONABLY
APPROVED BY THE AGENT, UPON PAYMENT BY SUCH ELIGIBLE ASSIGNEE OF THE ENTIRE PAR
AMOUNT OF SUCH LENDER’S INTEREST IN THE LOAN, PLUS ANY COMPENSATION REQUIRED TO
BE PAID HEREUNDER AND ANY APPLICABLE BREAKAGE COSTS.


 


2.9.3                        ANY AMOUNT PAYABLE BY BORROWER UNDER
SUBSECTION 2.9.1 OR 2.9.2 ABOVE SHALL BE PAID WITHIN FIVE (5) DAYS OF RECEIPT BY
BORROWER OF A CERTIFICATE SIGNED BY AN AUTHORIZED OFFICER OF AGENT SETTING FORTH
THE AMOUNT DUE AND THE BASIS FOR THE DETERMINATION OF SUCH AMOUNT, WHICH
STATEMENT SHALL BE CONCLUSIVE AND BINDING UPON BORROWER, ABSENT MANIFEST ERROR. 
FAILURE ON THE PART OF AGENT TO DEMAND PAYMENT FROM

 

11

--------------------------------------------------------------------------------


 


BORROWER FOR ANY SUCH AMOUNT ATTRIBUTABLE TO ANY PARTICULAR PERIOD SHALL NOT
CONSTITUTE A WAIVER OF LENDER’S RIGHT TO DEMAND PAYMENT OF SUCH AMOUNT FOR ANY
SUBSEQUENT OR PRIOR PERIOD. AGENT SHALL USE REASONABLE EFFORTS TO DELIVER TO
BORROWER PROMPT NOTICE OF ANY EVENT DESCRIBED IN SUBSECTION 2.9.1 OR 2.9.2
ABOVE, OF THE AMOUNT OF THE RESERVE AND CAPITAL ADEQUACY PAYMENTS RESULTING
THEREFROM AND THE REASONS THEREFOR AND OF THE BASIS OF CALCULATION OF SUCH
AMOUNT; PROVIDED, HOWEVER, THAT ANY FAILURE BY AGENT SO TO NOTIFY BORROWER SHALL
NOT AFFECT BORROWER’S OBLIGATION TO PAY THE RESERVE AND CAPITAL ADEQUACY PAYMENT
RESULTING THEREFROM.


 

2.10                           Borrower Withholding.  If by reason of a change
in any applicable laws occurring after the date hereof, or, as to an Eligible
Assignee acquiring an interest in the Loan after the date hereof, after such
Eligible Assignee purchases such interest in the Loan, Borrower is required by
law to make any deduction or withholding in respect of any taxes (other than
taxes imposed on or measured by the net income of any Lender or any franchise
tax imposed on any Lender), duties or other charges from any payment due under
the Note to the maximum extent permitted by law, to the extent that such Lender
imposes such requirement generally with respect to similarly situated borrowers,
the sum due from Borrower in respect of such payment shall be increased to the
extent necessary to ensure that, after the making of such deduction or
withholding, each Lender receives and retains a net sum equal to the sum which
it would have received had no such deduction or withholding been required to be
made.  So long as no Event of Default has occurred and is continuing, upon
written demand of Borrower, the Borrower may with thirty (30) days written
notice to the Agent, require any such Lender requiring the Borrower to make such
deductions or withholdings as set forth in this Section 2.10 to sell and assign
its entire interest in the Loan pursuant to Section 13.22 hereof to any Eligible
Assignee identified by the Borrower in its demand and reasonably approved by the
Agent, upon payment by such Eligible Assignee of the entire par amount of such
Lender’s interest in the Loan, plus any amounts required to be paid hereunder
and any applicable Breakage Costs.

 

2.11                           Interest Rate Agreements.

 


2.11.1                  ANY INDEBTEDNESS INCURRED PURSUANT TO AN INTEREST RATE
AGREEMENT ENTERED INTO BY BORROWER AND AGENT SHALL CONSTITUTE INDEBTEDNESS
EVIDENCED BY THE NOTE AND SECURED BY THE OTHER LOAN DOCUMENTS TO THE SAME EXTENT
AND EFFECT AS IF THE TERMS AND PROVISIONS OF SUCH INTEREST RATE AGREEMENT WERE
SET FORTH HEREIN, WHETHER OR NOT THE AGGREGATE OF SUCH INDEBTEDNESS, TOGETHER
WITH THE DISBURSEMENTS MADE BY LENDERS OF THE PROCEEDS OF THE LOAN, SHALL EXCEED
THE FACE AMOUNT OF THE NOTE.


 


2.11.2                  BORROWER HEREBY COLLATERALLY ASSIGNS TO AGENT FOR THE
BENEFIT OF LENDERS ANY AND ALL INTEREST RATE PROTECTION PRODUCTS PURCHASED OR TO
BE PURCHASED BY BORROWER IN CONNECTION WITH THE LOAN, AS ADDITIONAL SECURITY FOR
THE LOAN, AND AGREES TO PROVIDE LENDERS WITH ANY ADDITIONAL DOCUMENTATION
REQUESTED BY LENDERS IN ORDER TO CONFIRM OR PERFECT SUCH SECURITY INTEREST
DURING THE TERM OF THE LOAN.  IF BORROWER OBTAINS AN INTEREST RATE PROTECTION
PRODUCT FROM A PARTY OTHER THAN AGENT, BORROWER SHALL DELIVER TO LENDERS SUCH
THIRD PARTY’S CONSENT TO SUCH COLLATERAL ASSIGNMENT.  NO INTEREST RATE
PROTECTION PRODUCT PURCHASED FROM A THIRD PARTY MAY BE SECURED BY AN INTEREST IN
BORROWER OR THE COLLATERAL.


 


2.11.3                  BORROWER SHALL, AS A CONDITION TO THE OPENING OF THE
LOAN IF REQUIRED BY LENDERS AND OTHERWISE WITHIN FIVE (5) BUSINESS DAYS AFTER
AGENT’S REQUEST, INSTITUTE AN

 

12

--------------------------------------------------------------------------------


 


INTEREST RATE HEDGING PROGRAM THROUGH THE PURCHASE OF AN INTEREST RATE
PROTECTION PRODUCT WITH RESPECT TO THE LOAN.  THE INTEREST RATE PROTECTION
PRODUCT, THE PORTION OF THE LOAN (IF LESS THAN THE ENTIRE LOAN AMOUNT) TO WHICH
SUCH INTEREST RATE PROTECTION PRODUCT SHALL APPLY, AND THE FINANCIAL INSTITUTION
PROVIDING THE INTEREST RATE PROTECTION PRODUCT, SHALL BE SUBJECT TO AGENT’S
PRIOR WRITTEN APPROVAL IN ITS SOLE DISCRETION.  BORROWER SHALL AFFORD AGENT A
RIGHT OF FIRST OPPORTUNITY TO PROVIDE ALL INTEREST RATE PROTECTION PRODUCTS BUT
SHALL NOT BE REQUIRED TO PURCHASE SUCH INTEREST RATE PROTECTION PRODUCTS FROM
AGENT OR ANY LENDER.


 

ARTICLE 3

 

SECURITY FOR THE LOAN; LOAN AND SECURITY DOCUMENTS.

 

3.1                                 Security for Loan.  The Loan, together with
interest thereon and all other charges and amounts payable by, and all other
Obligations of, the Borrower and the other Loan Parties to the Agent and/or each
of the Lenders, shall be secured by the following collateral (the “Collateral”)
which the Borrower agrees to provide and maintain, or cause to be provided and
maintained (whether provided for each in separate agreements or combined with
various other agreements):

 


3.1.1                        SECURITY AGREEMENT.  A FIRST PRIORITY SECURITY
AGREEMENT AND COLLATERAL ASSIGNMENT GRANTED BY THE BORROWER TO THE AGENT, ON
BEHALF OF THE LENDERS, RESPECTING ALL ASSETS OF THE BORROWER, WHETHER NOW OWNED,
NOW DUE, OR IN WHICH THE BORROWER HAS AN INTEREST, OR HEREAFTER, AT ANY TIME IN
THE FUTURE, ACQUIRED, ARISING, TO BECOME DUE, OR IN WHICH THE BORROWER OBTAINS
AN INTEREST.


 


3.1.2                        MORTGAGES.  A FIRST PRIORITY LEASEHOLD MORTGAGE,
SECURITY AGREEMENT, AND ASSIGNMENT OF LEASES AND RENTS GRANTED BY (A) THE
CHURCHILL OWNER RESPECTING THE CHURCHILL PROPERTY, AND (B) THE ORLANDO OWNER
RESPECTING THE ORLANDO PROPERTY; PROVIDED, HOWEVER, THAT THE AGENT AGREES TO
HOLD THE MORTGAGE GRANTED BY THE ORLANDO OWNER IN ESCROW AND SHALL NOT RECORD
SAME UNTIL SUCH TIME AS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


3.1.3                        BORROWER OWNERSHIP INTEREST PLEDGE AND SECURITY
AGREEMENTS.  FIRST PRIORITY OWNERSHIP INTEREST PLEDGE AND SECURITY AGREEMENTS
GRANTED BY THE BORROWER TO THE AGENT, ON BEHALF OF THE LENDERS, WITH RESPECT TO
ALL RIGHT, TITLE, AND INTEREST OF THE BORROWER TO AND IN EACH OF THE FOLLOWING:


 

(a)                                  The Borrower’s 100% limited partnership
interests in each of the Borrower Partnerships, as of the Funding Date to be as
set forth in Exhibit M annexed hereto; and

 

(b)                                 The Borrower’s 100% membership interest in
each of the Borrower LLCs, as of the Funding Date to be as set forth in Exhibit
M annexed hereto.

 


3.1.4                        DEPOSITORY ACCOUNT PLEDGE AND SECURITY AGREEMENTS. 
A FIRST PRIORITY DEPOSITORY ACCOUNT PLEDGE AND SECURITY AGREEMENT GRANTED BY THE
BORROWER AND EACH GUARANTOR TO THE AGENT, ON BEHALF OF THE LENDERS, RESPECTING
ALL OF THE BORROWER’S

 

13

--------------------------------------------------------------------------------


 


ACCOUNTS MAINTAINED BY SUCH PERSONS AT KEYBANK NATIONAL ASSOCIATION (OR ANY
SUCCESSOR THERETO OR AFFILIATE THEREOF) (SINGLY AND COLLECTIVELY THE “DEPOSITORY
ACCOUNT PLEDGE AND SECURITY AGREEMENT”).


 


3.1.5                        COLLATERAL ASSIGNMENT OF INTEREST RATE PROTECTION
AGREEMENT.  A FIRST PRIORITY COLLATERAL ASSIGNMENT OF PROTECTED INTEREST RATE
AGREEMENT GRANTED BY THE BORROWER TO THE AGENT, ON BEHALF OF THE LENDERS,
RESPECTING THE INTEREST RATE PROTECTION AGREEMENT ENTERED INTO WITH RESPECT TO
THE LOAN.


 


3.1.6                        FT-FIN GP OWNERSHIP INTEREST PLEDGE AND SECURITY
AGREEMENT.  A FIRST PRIORITY OWNERSHIP INTEREST PLEDGE AND SECURITY AGREEMENT
GRANTED BY FT-FIN GP TO THE AGENT, ON BEHALF OF THE LENDERS, WITH RESPECT TO ALL
RIGHT, TITLE, AND INTEREST OF FT-FIN GP TO AND IN ITS GENERAL PARTNER’S INTEREST
IN EACH BORROWER PARTNERSHIP, RESPECTIVELY.


 


3.1.7                        GUARANTIES.


 

(a)                                  The continuing guaranty from each
Guarantor, pursuant to which each Guarantor shall guaranty the prompt, punctual,
and faithful payment of the Loan and the performance of all other Obligations to
the Agent and each of the Lenders under the Loan Documents; provided, however,
that any particular Guaranty may be on a limited or non-recourse basis as, and
only to the extent, specifically approved by the Agent and provided in any such
Guaranty (singly and collectively the “Guaranty”).

 


3.1.8                        ENVIRONMENTAL COMPLIANCE AND INDEMNIFICATION
AGREEMENT.  A COMPLIANCE AND INDEMNIFICATION AGREEMENT WITH RESPECT TO
ENVIRONMENTAL MATTERS (“ENVIRONMENTAL INDEMNITY”) FROM THE BORROWER, FIRST UNION
AND EACH GUARANTOR (COLLECTIVELY, THE INDEMNITOR”) IN FAVOR OF THE AGENT AND
EACH OF THE LENDERS.


 


3.1.9                        ESCROW AGREEMENT RESPECTING MORTGAGE.  AN ESCROW
AGREEMENT (“ESCROW AGREEMENT RESPECTING MORTGAGE”) PURSUANT TO WHICH THE
BORROWER AND ORLANDO OWNER, RESPECTIVELY, EXECUTE AND DELIVER IN ESCROW TO THE
AGENT, ON BEHALF OF THE LENDERS, THE MORTGAGE ON THE ORLANDO PROPERTY.

 


3.1.10                  ESCROW AGREEMENT RESPECTING GROUND LEASE EXTENSIONS AND
LEASE OPTIONS.  AN ESCROW AGREEMENT (“ESCROW AGREEMENT RESPECTING GROUND LEASE
EXTENSIONS AND LEASE OPTIONS”) PURSUANT TO WHICH THE BORROWER AND CERTAIN
PROPERTY OWNERS, RESPECTIVELY AND AS APPLICABLE, EXECUTE AND DELIVER IN ESCROW
TO THE AGENT, ON BEHALF OF THE LENDERS, EXECUTED NOTICES AND SUCH OTHER
DOCUMENTS AND AGREEMENTS REQUIRED TO EXERCISE ALL EXTENSIONS AND OTHER RIGHTS
RESPECTING THE FOLLOWING, AS DETERMINED IN THE REASONABLE JUDGMENT OF THE AGENT.


 

(a)                                  Those lease extension options (singly and
collectively, the “Ground Lease Extension Options”) relating to all ground
lessor interests held by any party as detailed on Schedule 2.8.4, whether with
respect to a Ground Lease in effect as of the date hereof and any other Ground
Lease which may be entered into hereafter, including any Ground Lease entered
into in connection with the exercise of a Remainder Ground Lease Option.

 

14

--------------------------------------------------------------------------------


 


3.1.11                  ADDITIONAL DOCUMENTS.  ANY OTHER DOCUMENTS, INSTRUMENTS
AND AGREEMENTS WITH RESPECT TO THE LOAN AS SET FORTH ON THE LOAN AGENDA.


 

3.2                                 Loan Documents and Security Documents.  The
Loan shall be made, evidenced, administered, secured and governed by all of the
terms, conditions and provisions of the “Loan Documents”, each as the same may
be hereafter modified or amended, consisting of: (i) this Loan Agreement; (ii)
the promissory notes in the form of Exhibit C, annexed hereto, payable by the
Borrower to each of the respective Lenders in the original aggregate principal
amount of up to FIFTY-THREE MILLION DOLLARS ($53,000,000.00) (collectively, the
“Note”); (iii) the various documents and agreements referenced in Section 3.1,
above; (iv) any Consents or Payment Direction Letters executed by any Borrower
Subsidiary; (v) the Interest Rate Protection Agreement, (vi) the Cash Management
Agreement; and (vii) any other documents, instruments, or agreements heretofore
or hereafter executed to further evidence or secure the Loan.

 

Each of the Loan Documents listed above is dated as of the date hereof.  The
Loan Documents referenced in Section 3.1 are sometimes referred to herein,
singly and collectively as the “Security Documents”.

 

ARTICLE 4

 

CONTINUING AUTHORITY OF AUTHORIZED REPRESENTATIVES

 

4.1                                 Authorized Representatives.  Agent and each
of the Lenders are authorized to rely upon the continuing authority of the
persons, officers, signatories or agents hereafter designated (“Authorized
Representatives”) to bind the Borrower with respect to all matters pertaining to
the Loan and the Loan Documents including, but not limited to, the selection of
interest rates, the submission of the request for the Loan Advance and
certificates with regard thereto.  Such authorization may be changed only upon
written notice to Agent accompanied by evidence, reasonably satisfactory to
Agent, of the authority of the person giving such notice.  The present
Authorized Representatives as to the Borrower are listed on Exhibit D.  The
Agent shall have a right of approval, not to be unreasonably withheld or
delayed, over the identity of the Authorized Representatives so as to assure
Agent and each of the Lenders that each Authorized Representative is a
responsible and senior official of the Borrower.

 

ARTICLE 5

 

CONDITIONS PRECEDENT.

 

It shall be a condition precedent of Lenders’ obligation to close the Loan and
to fund the Initial Advance that each of the following conditions precedent be
satisfied in full (as determined by each Lender in its discretion which
discretion shall be exercised in good faith having due regard for the advice of
the Agent), unless specifically waived in writing by all of the Lenders at or
prior to the date of the funding of the Initial Advance (the date of the closing
of the Loan shall be referred to herein as the “Closing Date” and the date of
the Initial Advance shall be referred to herein as the “Funding Date”), and the
Lenders shall, subject to compliance with all of the other terms, conditions and
provisions of this Agreement, make disbursement of the Initial Advance on the
Closing Date and shall, if so requested by Borrower as and when provided in
Section 5.20 and as otherwise provided herein, make disbursement of the
remaining Subsequent Advance subject to the satisfaction of said following
conditions precedent:

 

15

--------------------------------------------------------------------------------


 

5.1                                 Satisfactory Loan Documents and Related
Documents; Loan Agenda Items.  On the Funding Date, each of the Loan Documents
and the Related Documents shall be satisfactory in form, content and manner of
execution and delivery to Agent and Agent’s counsel and all Loan Documents and
Related Documents shall be in full force and effect.  Without limiting the
foregoing, the Agent shall have received each of the instruments, documents, and
agreements itemized on the Loan Agenda, each executed and delivered in favor of,
and/or in form and substance reasonably satisfactory to, the Agent.

 

5.2                                 Financial Information; No Material Change.

 

(a)                                  No change shall have occurred in the
financial condition, business, affairs, operations or control of the Borrower,
the Loan Parties, and/or the other Loan Parties since the date of their
respective financial statements or financial projections most recently delivered
to Agent, which change has had or could reasonably be expected to have a
Material Adverse Effect; and the Borrower and the other Loan Parties shall have
furnished Agent such other financial information, projections, and
certifications as reasonably requested by the Agent.

 

(b)                                 The absence of any material adverse change
in the loan syndication, financial or capital market conditions generally from
those currently in effect.

 

(c)                                  The Borrower shall have provided to the
Agent a copy certified by an officer of the Borrower of its balance sheet after
giving effect to the Loan, to evidence that the Borrower is solvent, has assets
having a fair value in excess of the amount required to pay the Borrower’s
probable liabilities on the Borrower’s existing Debts as such become absolute
and mature, and has adequate capital for the conduct of the Borrower’s business
and the ability to pay the Borrower’s Debts from time to time incurred in
connection therewith as such Debts mature.

 

5.3                                 Warranties and Representations Accurate. 
All warranties and representations made by or on behalf of any of the Borrower
and the other Loan Parties, or any of them, to Agent or any of the Lenders shall
be true, accurate and complete in all material respects and, to the best of the
Borrower’s Knowledge, shall not omit any material fact necessary to make the
same not misleading.

 

5.4                                 Validity and Sufficiency of Security
Documents.  The Security Documents shall create a valid and perfected lien on
the Collateral described therein and each of the Security Documents and related
UCC filings shall have been duly recorded and filed to the satisfaction of Agent
and Agent’s counsel, including, without limitation, as follows:

 

(a)                                  On the Funding Date, the Borrower and the
other Loan Parties shall have delivered to the Agent evidence of the completion
of all recordings and filings of, or with respect to, the Security Documents or,
in the case of UCC-1 financing statements, delivery of such financing statements
in proper form for recording, and shall have taken all such other actions as may
be necessary or, in the reasonable opinion of the Agent, desirable to perfect
the Liens and security interests intended to be created by the Security
Documents in the Collateral covered thereby.  Such filings, recordings and other
actions shall include, without

 

16

--------------------------------------------------------------------------------


 

limitation, in addition to the UCC-1 financing statements, (x) delivery to the
Agent of the certificates, if any, representing the respective partnership and
membership interests in each partnership and limited liability company, the
partnership or membership interests in which are being pledged to Agent on
behalf of the Lenders pursuant to the Security Documents, and (y) delivery to
the Agent of all consents, acknowledgments, and approvals relating in any way to
the Security Documents as the Agent in its reasonable discretion determines
appropriate, including, without limitation, those consents and approvals set
forth in the Loan Agenda with respect to the granting of the Security Documents
and the acknowledgment of the interests of the Agent and the Lenders created
therein (the “Consents”); and

 

(b)                                 on or prior to the Funding Date, the Agent
shall have received the results of a UCC, tax lien and judgment search in the
jurisdictions in which the Borrower, the Borrower Subsidiaries, and the other
Loan Parties, respectively, are organized, have assets, or have their chief
executive office, and the results of such search shall indicate there are no
judgments or Liens not permitted under the Loan Documents.

 

5.5                                 Payment Direction And Authorization. Agent
shall have received evidence of such Payment Direction Letters set forth in the
Loan Agenda in order to evidence the intended management of the cash flow of the
Borrower and the other Loan Parties.

 

5.6                                 Litigation.  Except as noted on
Schedule 6.5, on the Funding Date, there shall not be any actions, suits or
proceedings at law or in equity or by or before any governmental instrumentality
or other agency or regulatory authority by any entity (private or governmental)
pending or, to the best of the Borrower’s Knowledge, threatened with respect to
the Loan, the transactions contemplated in the Loan Documents or any
documentation executed in connection therewith, or in connection with the
Borrower or any other Loan Party, which the Agent shall determine in good faith
is likely to have a Material Adverse Effect.

 

5.7                                 Formation Documents and Entity Agreements.

 

(a)                                  On the Funding Date, the Agent shall have
received a certificate of the general partner or managing member or manager, as
applicable, of the Borrower and each other Loan Party which is a partnership or
limited liability company, annexing and certifying as to (a) the Formation
Documents of such entity having been duly executed, delivered and filed and
remaining in full force and effect and unmodified as of the date of such
certificate (and annexing a copy thereof), (b) due authorization, execution and
delivery by such entity of the Loan Documents to which it is a party, and (c)
such entity being in good standing and authorized to do business in each
jurisdiction where the ownership of its assets and operation of its business
requires such qualification, as each of the foregoing is set forth in Loan
Agenda;

 

(B)                                 ON THE FUNDING DATE, THE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF THE MANAGING MEMBER OR MANAGER OF EACH LOAN PARTY
WHICH IS A LIMITED LIABILITY COMPANY ANNEXING AND CERTIFYING AS TO (A)
RESOLUTIONS OF SUCH ENTITY AUTHORIZING AND APPROVING THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, AND THE

 

17

--------------------------------------------------------------------------------


 

EXECUTION AND DELIVERY THEREOF BY SUCH ENTITY IN RESPECT OF THE DOCUMENTS TO
WHICH IT IS A PARTY AND ON BEHALF OF THE OTHER ENTITIES IN WHICH SUCH LIMITED
LIABILITY COMPANY IS A GENERAL PARTNER OR MANAGING MEMBER IN RESPECT OF ANY OF
THE LOAN DOCUMENTS, (B) SIGNATURES AND INCUMBENCY OF ALL OFFICERS OF SUCH
LIMITED LIABILITY COMPANY EXECUTING DOCUMENTATION ON BEHALF OF SUCH ENTITY OR ON
BEHALF OF ANY ENTITY AS TO WHICH SUCH LIMITED LIABILITY COMPANY IS A GENERAL
PARTNER OR MANAGING MEMBER, AS THE CASE MAY BE, IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, (C) THE FORMATION DOCUMENTS OF
SUCH ENTITY HAVING BEEN DULY EXECUTED, DELIVERED AND FILED AND REMAINING IN FULL
FORCE AND EFFECT AND UNMODIFIED AS OF THE DATE OF SUCH CERTIFICATE (AND ANNEXING
COPIES THEREOF) AND (D) SUCH ENTITY BEING IN GOOD STANDING AND AUTHORIZED TO DO
BUSINESS IN EACH JURISDICTION WHERE THE CONDUCT OF ITS BUSINESS AND OWNERSHIP OF
ITS ASSETS REQUIRES SUCH QUALIFICATION, AS EACH OF THE FOREGOING IS SET FORTH IN
THE LOAN AGENDA.

 

(C)                                  ON THE FUNDING DATE, THE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF THE SECRETARY OF EACH LOAN PARTY WHICH IS A
CORPORATION ANNEXING AND CERTIFYING AS TO (A) CORPORATE RESOLUTIONS OF SUCH
ENTITY AUTHORIZING AND APPROVING THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS, AND THE EXECUTION AND DELIVERY THEREOF BY SUCH ENTITY IN RESPECT OF
THE DOCUMENTS TO WHICH IT IS A PARTY AND ON BEHALF OF THE OTHER ENTITIES IN
WHICH SUCH CORPORATION IS A GENERAL PARTNER OR MANAGING MEMBER IN RESPECT OF ANY
OF THE LOAN DOCUMENTS, (B) SIGNATURES AND INCUMBENCY OF ALL OFFICERS OF SUCH
CORPORATION EXECUTING DOCUMENTATION ON BEHALF OF SUCH ENTITY OR ON BEHALF OF ANY
ENTITY AS TO WHICH SUCH CORPORATION IS A GENERAL PARTNER OR MANAGING MEMBER, AS
THE CASE MAY BE, IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS, (C) THE FORMATION DOCUMENTS OF SUCH ENTITY HAVING BEEN DULY EXECUTED,
DELIVERED AND FILED AND REMAINING IN FULL FORCE AND EFFECT AND UNMODIFIED AS OF
THE DATE OF SUCH CERTIFICATE (AND ANNEXING COPIES THEREOF) AND (D) SUCH ENTITY
BEING IN GOOD STANDING AND AUTHORIZED TO DO BUSINESS IN EACH JURISDICTION WHERE
THE CONDUCT OF ITS BUSINESS AND OWNERSHIP OF ITS ASSETS REQUIRES SUCH
QUALIFICATION, INCLUDING, AS EACH OF THE FOREGOING IS SET FORTH IN THE LOAN
AGENDA.

 

5.8                                 Compliance With Law.  There are no Legal
Requirements which prohibit or adversely limit the capacity or authority of the
Borrower to enter into the Loan or any Loan Party to execute the Loan Documents
to which it is a party, and perform the obligations of such Person with respect
thereto.

 

5.9                                 Compliance With Financial Covenants.  Agent
shall have received an Officer’s Certificate reflecting compliance with the
Financial Covenants and the terms and conditions hereof.

 

5.10                           Due Diligence.  Agent shall have received and
completed a review of such due diligence as the Agent may require with respect
to any Individual Property, including, without limitation:

 

(A)                                  UPDATED TITLE REPORTS AND COPIES OF
SPECIMEN OWNER’S TITLE INSURANCE POLICIES (WHICH POLICIES SHALL INCLUDE, WITHOUT
LIMITATION, A MEZZANINE ENDORSEMENT) WITH RESPECT TO THE INDIVIDUAL PROPERTIES
OWNED (FEE SIMPLE OR LAND

 

18

--------------------------------------------------------------------------------


 

ESTATE) OR GROUND LEASED BY ANY PROPERTY OWNER, REFLECTING THE OWNER THEREOF,
THE INTEREST OF THE PROPERTY OWNER THEREIN, AND ANY MORTGAGE DEBT (THE “TITLE
REPORTS”);

 

(B)                                 FOR THE CHURCHILL PROPERTY, A LENDER’S TITLE
INSURANCE POLICY IN FAVOR OF AGENT INSURING THE MORTGAGE GRANTED BY THE
CHURCHILL OWNER TO THE AGENT, CONTAINING SUCH COVERAGES AND ENDORSEMENTS AS THE
AGENT MAY REASONABLY REQUIRE;

 

(C)                                  FOR THE ORLANDO PROPERTY, A COMMITMENT FOR
THE ISSUANCE OF A LENDER’S TITLE INSURANCE POLICY IN FAVOR OF AGENT INSURING THE
MORTGAGE GRANTED BY THE ORLANDO OWNER TO THE AGENT, CONTAINING SUCH COVERAGES
AND ENDORSEMENTS AS THE AGENT MAY REASONABLY REQUIRE;

 

(D)                                 COPIES OF ALL NOTES AND MORTGAGES EVIDENCING
ALL MORTGAGE DEBT ON ANY INDIVIDUAL PROPERTY;

 

(E)                                  AS REQUESTED BY THE AGENT, COPIES OF ALL
OWNERSHIP INTEREST AGREEMENTS;

 

(F)                                    BORROWER’S CERTIFICATION AS TO THE
PRINCIPAL BALANCE AND THE REGULARLY SCHEDULED PRINCIPAL AND INTEREST PAYMENTS
DUE ON ALL FIRST MORTGAGE DEBT AS OF NOVEMBER 15, 2004;

 

(G)                                 FOR EACH INDIVIDUAL PROPERTY, THIRD PARTY
MARKET RENT UPDATES;

 

(H)                                 TENANT ESTOPPEL CERTIFICATES FROM EACH
TENANT UNDER A LEASE;

 

(I)                                     ESTOPPEL CERTIFICATES FROM EACH GROUND
LESSOR AND/OR REMAINDERMAN (AS AVAILABLE) AS APPLICABLE TO EACH INDIVIDUAL
PROPERTY;

 

(J)                                     ZONING REPORTS AND SURVEYS FOR EACH
INDIVIDUAL PROPERTY; AND

 

(K)                                  COPIES OF ALL LEASES FOR ANY INDIVIDUAL
PROPERTY.

 

5.11                           Condition of Property.  There shall have been no
uninsured, unrepaired, or unrestored damage or destruction by fire or otherwise
to any of the real or tangible personal property comprising or intended to
comprise the Individual Properties which could reasonably be expected to have a
Material Adverse Effect.

 

5.12                           Insurance.  The Borrower shall have provided to
Agent and each of the Lenders evidence of the following insurance, each meeting
the requirements of the Agent: (i) reasonably satisfactory blanket liability
insurance in favor of the Borrower and each of the Borrower Subsidiaries, with
the Agent and the Lenders named as additional insureds and, with respect to the
Churchill Property, physical all-risk insurance acceptable to the Agent with the
Agent named as mortgagee and loss payee; (ii) a reasonably satisfactory report
from the third party monitoring the insurance as to the hazard and other
insurance on the Individual Properties maintained by the respective tenant
thereof, evidencing compliance with Exhibit E and, as applicable, the respective
Lease of each Individual Property, and (iii) a reasonably satisfactory third
party

 

19

--------------------------------------------------------------------------------


 

contract regarding the monitoring of the insurance to be obtained by tenants
under Leases with respect to the Individual Properties.

 

5.13                           Third Party Consents and Agreements.  The Agent
shall have received the Consents and such other third party consents and
agreements as the Agent may require with respect to the Loan.

 

5.14                           Intentionally Omitted.

 

5.15                           Cash Management.  The Borrower, each Borrower
Subsidiary, and FT-FIN GP shall open a Depository Account, as provided for
herein, and the Borrower, FT-FIN GP, and each Property Owner shall enter into a
Cash Management Agreement with the Agent.

 

5.16                           Interest Rate Protection Agreement.  The Borrower
shall have entered into an Interest Rate Protection Agreement, from an issuer
and in form and substance reasonably acceptable to the Agent, with respect to
the Loan, which Interest Rate Protection Agreement shall be collaterally
assigned to the Agent, on behalf of the Lenders, to secure the Obligations.

 

5.17                           Legal Opinions.  Agent shall have received and
approved legal opinion letters from counsel representing the Borrower and the
other Loan Parties which meet Agent’s legal opinion requirements and covering
such matters incident to the transactions contemplated herein, as the Agent may
reasonably request.

 

5.18                           No Default.  There shall not be any Default under
any of the Loan Documents.

 

5.19                           Acquisition.  Agent shall have received and
completed a review of such due diligence and documentation as the Agent may
require with respect to the Acquisition.  All conditions precedent to completion
of the Acquisition shall have been satisfied, as determined by the Agent, and
all documentation necessary to complete the Acquisition shall have been approved
by the Agent and have been executed, or will be executed simultaneous with the
funding of the Loan.

 

5.20                           Subsequent Advance.  Upon the written request of
the Borrower, at the sole option of the Borrower, provided to the Agent not
later than December 31, 2004, the Lenders agree to make the Subsequent Advance
to the Borrower subject to the following terms and conditions:

 


5.20.1                  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING AS OF THE DATE SUCH NOTICE IS GIVEN AND AS OF DATE OF THE PROPOSED
SUBSEQUENT ADVANCE;


 


5.20.2                  THE BORROWER REMAINS IN COMPLIANCE WITH THE VARIOUS
CONDITIONS SET FORTH IN SECTION 5.1 THROUGH 5.19 ABOVE; AND


 


5.20.3                  THE BORROWER IS IN COMPLIANCE WITH THE FINANCIAL
COVENANTS AND SHALL REMAIN IN PRO FORMA COMPLIANCE WITH THE FINANCIAL COVENANTS
AFTER GIVING EFFECT TO THE SUBSEQUENT ADVANCE.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 6

 

WARRANTIES AND REPRESENTATIONS. 

 

The Borrower warrants and represents to Agent and each of the Lenders for the
express purpose of inducing Lenders to enter into this Agreement, to make the
Loan Advance, and to otherwise complete all of the transactions contemplated
hereby that upon the date of the Loan Advance and at all times thereafter until
the Loan has been repaid and all Obligations have been satisfied as follows:

 

6.1                                 Formation.  Each of the Borrower and the
other Loan Parties has been duly formed and is validly existing and in good
standing as a corporation, partnership or limited liability company, as the case
may be, under the laws of the State of its formation.  Each of the Borrower and
the other Loan Parties has the requisite corporate, partnership or company power
and authority, as applicable, to own its assets and conduct its businesses as
currently conducted and owned, and to enter into and perform its obligations
under each Loan Document and/or Related Document to which it is a party.  Each
of the Borrower and the other Loan Parties is in good standing and authorized to
do business in each jurisdiction where the ownership of its assets and/or the
conduct of its business requires such qualification except where the failure to
be so qualified would not have a Material Adverse Effect.

 

6.2                                 Proceedings; Enforceability.  Each of the
Borrower and the other Loan Parties has taken all requisite corporate,
partnership or company action, as applicable, to authorize the execution,
delivery and performance by such Person of the Loan Documents and/or the Related
Documents to which it is a party.  Each Loan Document and the Related Document
to which it is a party which is required to be executed and delivered on or
prior to the date on which this representation and warranty is being made has
been duly authorized, executed and delivered and constitutes the legal, valid
and binding obligation of each of the Borrower and the other Loan Parties which
is a party thereto, enforceable against each such Person in accordance with its
respective terms except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency and similar laws affecting rights
of creditors generally and to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

6.3                                 Conflicts.  Neither the execution, delivery
and performance of the Loan Documents and the Related Documents by each of the
Borrower and the other Loan Parties or compliance by any such Person with the
terms and provisions thereof (including, without limitation, the granting of
Liens pursuant to the Security Documents), (i) will contravene any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or governmental instrumentality, (ii) will conflict with or result in
any breach of any of the terms, covenants or conditions of, or constitute a
default under, or result in the creation or imposition (or the obligation to
create or impose) of any Lien (except pursuant to the Security Documents) upon
any of the property or assets of any such Person pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement or any
other agreement, contract or instrument to which any such Person is a party or
by which it or any of its properties or assets is bound or to which it may be
subject or (iii) will violate any provision of any Formation Document of any
such Person.

 

6.4                                 Ownership and Taxpayer Identification
Numbers.

 

(A)                                  ALL OF THE PARTNERS, OWNERS, STOCKHOLDERS,
AND MEMBERS, RESPECTIVELY AND AS MAY BE APPLICABLE, OF EACH OF THE BORROWER AND
THE OTHER LOAN PARTIES ARE LISTED IN EXHIBIT F.  THE EXACT CORRECT NAME AND
ORGANIZATIONAL

 

21

--------------------------------------------------------------------------------


 

NUMBER(S) AND FEDERAL EMPLOYER IDENTIFICATION NUMBER(S) OF THE BORROWER AND THE
OTHER LOAN PARTIES ARE ACCURATELY STATED IN EXHIBITS F, L AND M.

 

(B)                                 THE BORROWER IS THE OWNER OF ALL OF THE
OWNERSHIP INTERESTS SET FORTH IN SECTION 3.1.3, ABOVE, PLEDGED BY IT TO THE
AGENT, ON BEHALF OF THE LENDERS.  EXCEPT FOR SUCH OWNERSHIP INTERESTS, THE
BORROWER DOES NOT DIRECTLY HOLD ANY STOCK, MEMBERSHIP, PARTNERSHIP OR OWNERSHIP
INTEREST IN ANY OTHER PERSON.

 

(C)                                  THE BORROWER AND FT-FIN GP ARE EACH THE
OWNER, RESPECTIVELY, OF ALL OF THE OWNERSHIP INTERESTS TO BE PLEDGED TO THE
AGENT, ON BEHALF OF THE LENDERS, PURSUANT TO THE LOAN DOCUMENTS.  EXCEPT FOR
SUCH OWNERSHIP INTERESTS AND EXCEPT AS SHOWN ON SCHEDULE 6.4, THE BORROWER AND
THE OTHER LOAN PARTIES DO NOT DIRECTLY HOLD ANY STOCK, MEMBERSHIP, PARTNERSHIP
OR OWNERSHIP INTEREST IN ANY OTHER PERSON.

 

(D)                                 EXCEPT AS SHOWN ON SCHEDULE 6.4, NO LOAN
PARTY OR THIRD PARTY, DIRECTLY OR INDIRECTLY, OWNS OR CONTROLS ANY INTEREST IN
ANY ASSET RELATING TO THE BORROWER OR THE BUSINESS OPERATIONS OF THE BORROWER
AND/OR THE BORROWER SUBSIDIARIES.

 

6.5                                 Litigation.  Except as set forth in
Schedule 6.5, there are no actions, suits or proceedings at law or in equity or
by or before any governmental instrumentality or other agency or regulatory
authority by any entity (private or governmental) pending or, to the best of the
Borrower’s Knowledge, threatened with respect to the Loan, or the transactions
contemplated in the Loan Documents or the Related Documents, or any
documentation executed in connection therewith, or against the Borrower and/or
any of the other Loan Parties which could reasonably be expected to have a
Material Adverse Effect.

 

6.6                                 Information.  All factual information
furnished by or on behalf of the Borrower and the other Loan Parties to the
Agent and/or any of the Lenders (including, without limitation, all information
contained in the Loan Documents) for purposes of or in connection with this
Agreement, the other Loan Documents or any transaction contemplated herein or
therein is, and all other such factual information hereafter furnished by or on
behalf of the Borrower and the other Loan Parties to the Agent and/or any of the
Lenders will be, true and accurate in all material respects on the date as of
which such information is dated or certified and to the best of the Borrower’s
Knowledge, not incomplete by omitting to state any fact necessary to make such
information not misleading in any material respect at such time in light of the
circumstances under which such information was provided.

 

6.7                                 Taxes.  Each of the Borrower and the other
Loan Parties has made all required tax filings and have paid all federal, state
and local taxes applicable to them and/or their respective assets, except if
contested in accordance with Section 9.1.

 

6.8                                 Financial Information.  The financial
statements of the Borrower and the other Loan Parties provided to the Agent
present fairly the financial conditions of each at the dates of such statements
of financial condition and the results of operations for the periods covered
thereby. The financial projections of the Borrower and the other Loan Parties
present a good faith estimate of the projected financial condition of each at
the reflected dates and the projected results of operations for the periods
covered thereby. Since the dates of the relevant financial

 

22

--------------------------------------------------------------------------------


 

statements, no change has occurred which could have or reasonably be expected to
have a Material Adverse Effect.

 

6.9                                 Management Agreements.  There are no other
management agreements or asset management agreements respecting the management
of the assets of the Borrower and/or any of the other Loan Parties.

 

6.10                           Control Provisions.

 

(A)                                  THE BORROWER CONTROLS, DIRECTLY OR
INDIRECTLY, AND WITHOUT THE REQUIREMENT FOR CONSENT OF ANY OTHER PERSON, THE
MANAGEMENT OF EACH BORROWER SUBSIDIARY.

 

(B)                                 THERE ARE NO PROVISIONS IN ANY LIMITED
PARTNERSHIP AGREEMENT, OPERATING AGREEMENT, CERTIFICATE OF INCORPORATION, BYLAWS
OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH THE BORROWER OR ANY BORROWER
SUBSIDIARY IS PARTY, UNDER WHICH ANY PERSON (OTHER THAN THE BORROWER OR A
BORROWER SUBSIDIARY) HAS THE RIGHT TO EXERCISE THE MANAGEMENT OR CONTROL RIGHTS,
POWERS OR AUTHORITY CURRENTLY BELONGING TO THE BORROWER OR ANY BORROWER
SUBSIDIARY, EXCEPT AS SET FORTH IN (I) ANY MORTGAGE, DEED OF TRUST OR SIMILAR
SECURITY AGREEMENT ENCUMBERING ANY INDIVIDUAL PROPERTY UPON EXERCISE OF THE
RIGHTS AND REMEDIES UPON DEFAULT SET FORTH IN ANY OF THE FOREGOING, OR (II) THE
RIGHTS OF FT-FIN GP AS GENERAL PARTNER OF THE BORROWER PARTNERSHIPS.

 

6.11                           Formation Documents.  The Borrower has delivered
or caused to be delivered to the Agent true and complete copies of all Formation
Documents of the Borrower and the other Loan Parties, and all amendments thereto
as of the date hereof and as of the date of the Loan Advance.

 

6.12                           Related Documents.  To the extent not provided
for otherwise in this Article 6, true and correct copies of all other Related
Documents, together with all amendments and modifications thereto, have been
delivered to the Agent, each of which is in full force and effect and, to the
best of the Borrower’s Knowledge, no material default has occurred thereunder
which could have a Material Adverse Effect.

 

6.13                           Bankruptcy Filings.  None of the Borrower or any
of the other Loan Parties is contemplating either a filing of a petition under
any state or federal bankruptcy or insolvency laws or the liquidation of all or
a major portion of its assets or property, and the Borrower has no Knowledge of
any Person contemplating the filing of any such petition against any of the
Borrower and/or any of the other Loan Parties.

 

6.14                           Options.  No Person holds a right of first
refusal or option to purchase with respect to any item of Collateral other than
as set forth in the Leases.

 

6.15                           Investment Company.  None of the Borrower and/or
any of the other Loan Parties is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

 

23

--------------------------------------------------------------------------------


 

6.16                           Holding Company.  None of the Borrower and/or any
of the other Loan Parties is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

 

6.17                           Individual Properties.

 


6.17.1                  EACH OF THE PROPERTY OWNERS POSSESSES SUCH LICENSES AND
PERMITS ISSUED BY THE APPROPRIATE FEDERAL, STATE, OR LOCAL REGULATORY AGENCIES
OR BODIES NECESSARY TO OWN AND OPERATE EACH INDIVIDUAL PROPERTY, EXCEPT WHERE
THE FAILURE TO POSSESS ANY SUCH LICENSE OR PERMIT WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT. THE PROPERTY OWNERS ARE IN MATERIAL COMPLIANCE WITH THE TERMS
AND CONDITIONS OF ALL SUCH LICENSES AND PERMITS, EXCEPT WHERE THE FAILURE SO TO
COMPLY WOULD NOT, SINGLY OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE
EFFECT.  ALL OF THE LICENSES AND PERMITS ARE VALID AND IN FULL FORCE AND EFFECT,
EXCEPT WHERE THE INVALIDITY OF SUCH LICENSES AND PERMITS OR THE FAILURE OF SUCH
LICENSES AND PERMITS TO BE IN FULL FORCE AND EFFECT WOULD NOT RESULT IN A
MATERIAL ADVERSE EFFECT.  NEITHER THE BORROWER NOR ANY OF THE PROPERTY OWNERS
HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR
MODIFICATION OF ANY SUCH LICENSES AND PERMITS WHICH, SINGLY OR IN THE AGGREGATE,
IF THE SUBJECT OF AN UNFAVORABLE DECISION, RULING OR FINDING, WOULD RESULT IN A
MATERIAL ADVERSE EFFECT.


 


6.17.2                  EXCEPT TO THE EXTENT THE FAILURE OF THE FOLLOWING TO BE
TRUE WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT, (I) THE PROPERTY OWNERS HAVE
EITHER (X) FEE SIMPLE TITLE TO THE INDIVIDUAL PROPERTIES, (Y) A LAND ESTATE
INTEREST FOR A SPECIFIED NUMBER OF YEARS IN THE INDIVIDUAL PROPERTIES, OR (Z) A
LEASEHOLD ESTATE INTEREST IN THE INDIVIDUAL PROPERTIES, AS SET FORTH IN
SCHEDULE 6.17; (II) THE INTERESTS OF THE PROPERTY OWNERS IN THE INDIVIDUAL
PROPERTIES ARE NOT SUBJECT TO ANY LIENS SECURING THE REPAYMENT OF MONEY EXCEPT
FOR THOSE SECURING THE REPAYMENT OF THE FIRST MORTGAGE DEBT, AS SET FORTH IN
SCHEDULE 6.17.8, AND (III) EACH LAND ESTATE REMAINDERMAN INTEREST AND LESSOR
INTEREST UNDER A GROUND LEASE IS NOT, DIRECTLY OR INDIRECTLY, OWNED OR
CONTROLLED BY A LOAN PARTY, BORROWER SUBSIDIARY OR OTHER LOAN PARTY;


 


6.17.3                  EXCEPT TO THE EXTENT THE FAILURE OF THE FOLLOWING TO BE
TRUE WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT, (I) TO THE BEST OF
BORROWER’S KNOWLEDGE AND EXCEPT AS OTHERWISE DISCLOSED IN THOSE REPORTS
IDENTIFIED ON SCHEDULE 6.17.3, EACH INDIVIDUAL PROPERTY IS FREE OF ANY HAZARDOUS
MATERIALS IN VIOLATION OF ANY ENVIRONMENTAL LAWS APPLICABLE TO SUCH PROPERTY;
(II) NONE OF THE PROPERTY OWNERS OR BORROWER HAS RECEIVED ANY NOTICE OF A CLAIM
UNDER OR PURSUANT TO ANY ENVIRONMENTAL LAWS APPLICABLE TO AN INDIVIDUAL PROPERTY
OR UNDER COMMON LAW PERTAINING TO HAZARDOUS MATERIALS ON OR ORIGINATING FROM ANY
INDIVIDUAL PROPERTY; AND (III) NONE OF THE PROPERTY OWNERS OR BORROWER HAS
RECEIVED ANY NOTICE FROM ANY GOVERNMENTAL AUTHORITY CLAIMING ANY MATERIAL
VIOLATION OF ANY ENVIRONMENTAL LAWS THAT IS UNCURED OR UNREMEDIATED AS OF THE
DATE HEREOF;


 


6.17.4                  THE MORTGAGES AND DEEDS OF TRUST ENCUMBERING THE
INDIVIDUAL PROPERTIES OF ANY PROPERTY OWNERS ARE NOT CROSS-DEFAULTED OR
CROSS-COLLATERALIZED TO ANY INDIVIDUAL PROPERTY OWNED BY ANY OTHER PROPERTY
OWNERS;

 

24

--------------------------------------------------------------------------------


 


6.17.5                  EXCEPT TO THE EXTENT THE FAILURE OF THE FOLLOWING TO BE
TRUE WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT, (I) WITH RESPECT TO THE
INDIVIDUAL PROPERTIES, EACH LEASE IS IN FULL FORCE AND EFFECT, (II) EXCEPT AS
SET FORTH IN SCHEDULE 6.17.5, TO THE BEST OF BORROWER’S KNOWLEDGE, NONE OF THE
PROPERTY OWNERS IS IN DEFAULT IN THE PERFORMANCE OF ANY MATERIAL OBLIGATION
UNDER ANY LEASE AND BORROWER HAS NO KNOWLEDGE OF ANY CIRCUMSTANCES WHICH, WITH
THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE AN EVENT
OF DEFAULT BY ANY PARTY UNDER ANY OF THE LEASES, (III) EXCEPT AS SET FORTH IN
SCHEDULE 6.17.5, TO THE BEST OF BORROWER’S KNOWLEDGE, NO TENANT IS IN MONETARY
DEFAULT BEYOND THIRTY (30) DAYS OR MATERIAL NON-MONETARY DEFAULT UNDER ITS
LEASE, (IV) EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SCHEDULE 6.17.5, TO THE
BEST OF BORROWER’S KNOWLEDGE, THERE ARE NO ACTIONS, VOLUNTARY OR INVOLUNTARY,
PENDING AGAINST ANY TENANT UNDER A LEASE UNDER ANY BANKRUPTCY OR INSOLVENCY
LAWS, (V) NONE OF THE LEASES AND NONE OF THE RENTS OR OTHER AMOUNTS PAYABLE
THEREUNDER HAS BEEN ASSIGNED, PLEDGED OR ENCUMBERED BY ANY OF THE PROPERTY
OWNERS OR ANY OTHER PERSON, EXCEPT IN CONNECTION WITH FINANCING SECURED BY THE
APPLICABLE INDIVIDUAL PROPERTY, AND (VI) THE BASIC TERMS AND CONDITIONS OF EACH
LEASE ARE SET FORTH IN SCHEDULE 6.17.5 AND SCHEDULE 6.17.6 (THE FOREGOING
SCHEDULE, AS UPDATED FROM TIME TO TIME AS PROVIDED HEREIN, BEING REFERRED TO
HEREIN AS THE “LEASE SCHEDULE”).


 


6.17.6                  EXCEPT TO THE EXTENT THE FAILURE OF THE FOLLOWING TO BE
TRUE WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT, (I) EACH GROUND LEASE IS
VALID, BINDING AND IN FULL FORCE AND EFFECT AS AGAINST THE APPLICABLE PROPERTY
OWNERS AND, TO THE BEST OF BORROWER’S KNOWLEDGE, THE OTHER PARTY THERETO, (II)
EXCEPT FOR TENANTS UNDER THE LEASES AND EXCEPT IN CONNECTION WITH SECURITY
RELATING TO THE MORTGAGE DEBT, NONE OF THE GROUND LEASES IS SUBJECT TO ANY
PLEDGE, LIEN, ASSIGNMENT, LICENSE OR OTHER AGREEMENT GRANTING TO ANY THIRD PARTY
ANY INTEREST THEREIN OR ANY RIGHT TO THE USE OR OCCUPANCY OF ANY PREMISES LEASED
THEREUNDER, (III) NO PAYMENTS UNDER ANY GROUND LEASE ARE DELINQUENT AND NO
NOTICE OF DEFAULT THEREUNDER HAS BEEN SENT OR RECEIVED BY ANY LOAN PARTY WHICH
HAS NOT BEEN CURED OR WAIVED PRIOR TO THE DATE HEREOF, AND TO THE BEST OF
BORROWER’S KNOWLEDGE, THERE DOES NOT EXIST UNDER ANY OF THE GROUND LEASES ANY
DEFAULT BY ANY PROPERTY OWNERS OR ANY EVENT WHICH MERELY WITH NOTICE OR LAPSE OF
TIME OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT BY ANY OF THE PROPERTY OWNERS, AND
(IV) THE BASIC TERMS AND CONDITIONS OF EACH GROUND LEASE ARE SET FORTH IN
SCHEDULE 6.17.6 AND SCHEDULE 2.8.4, INCLUDING, WITHOUT LIMITATION, ALL SUCH
GROUND LEASE EXTENSION OPTIONS (X) WHICH HAVE BEEN EXERCISED AS OF THE CLOSING
DATE AND (Y) AS TO WHICH THE FINAL DATE TO EXERCISE SUCH GROUND LEASE EXTENSION
OPTION IS WITHIN THE NEXT TWELVE (12) MONTHS (INCLUDING ALL APPLICABLE DATES BY
WHICH NOTICES MUST BE PROVIDED IN CONNECTION WITH THE EXERCISE OF SAME) (THE
FOREGOING SCHEDULE, AS UPDATED FROM TIME TO TIME AS PROVIDED HEREIN, BEING
REFERRED TO AS THE “GROUND LEASE EXTENSION OPTION SCHEDULE”).


 


6.17.7                  EXCEPT TO THE EXTENT THE FAILURE OF THE FOLLOWING TO BE
TRUE WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT, (I) EACH OWNERSHIP INTEREST
AGREEMENT RELATING TO A REMAINDER GROUND LEASE OPTION IS VALID, BINDING AND IN
FULL FORCE AND EFFECT AS AGAINST THE APPLICABLE PROPERTY OWNERS AND, TO THE BEST
OF BORROWER’S KNOWLEDGE, THE OTHER PARTY THERETO, (II) EXCEPT FOR TENANTS UNDER
THE LEASES AND EXCEPT IN CONNECTION WITH SECURITY RELATING TO THE MORTGAGE DEBT,
NONE OF THE REMAINDER GROUND LEASE OPTIONS IS SUBJECT TO ANY PLEDGE, LIEN,
ASSIGNMENT, LICENSE OR OTHER AGREEMENT GRANTING TO ANY THIRD PARTY ANY INTEREST
THEREIN OR ANY RIGHT TO THE USE OR OCCUPANCY OF ANY PREMISES LEASED THEREUNDER,
(III) NO PAYMENTS UNDER ANY OWNERSHIP INTEREST AGREEMENT RELATING TO A

 

25

--------------------------------------------------------------------------------

 


 


REMAINDER GROUND LEASE OPTION ARE DELINQUENT AND NO NOTICE OF DEFAULT THEREUNDER
HAS BEEN SENT OR RECEIVED BY ANY BORROWER, ANY OTHER LOAN PARTY OR OTHER LOAN
PARTY WHICH HAS NOT BEEN CURED OR WAIVED PRIOR TO THE DATE HEREOF, AND TO THE
BEST OF BORROWER’S KNOWLEDGE, THERE DOES NOT EXIST UNDER ANY OF THE OWNERSHIP
INTEREST AGREEMENTS RELATING TO THE REMAINDER GROUND LEASE OPTIONS ANY DEFAULT
BY ANY PROPERTY OWNERS OR ANY EVENT WHICH MERELY WITH NOTICE OR LAPSE OF TIME OR
BOTH, WOULD CONSTITUTE SUCH A DEFAULT BY ANY OF THE PROPERTY OWNERS, AND (IV) 
THE BASIC TERMS AND CONDITIONS OF EACH REMAINDER GROUND LEASE OPTION ARE SET
FORTH IN SCHEDULE 6.17.6 AND SCHEDULE 2.8.4, INCLUDING, WITHOUT LIMITATION, ALL
SUCH REMAINDER GROUND LEASE OPTIONS AS TO WHICH THE FINAL DATE TO EXERCISE SUCH
REMAINDER GROUND LEASE OPTION IS WITHIN THE NEXT TWELVE (12) MONTHS (INCLUDING
ALL APPLICABLE DATES BY WHICH NOTICES MUST BE PROVIDED IN CONNECTION WITH THE
EXERCISE OF SAME) (THE FOREGOING SCHEDULE, AS UPDATED FROM TIME TO TIME AS
PROVIDED HEREIN, BEING REFERRED TO AS THE “REMAINDER GROUND LEASE OPTION
SCHEDULE”).


 


6.17.8                  SCHEDULE 6.17.8 ACCURATELY DETAILS IN ALL MATERIAL
RESPECTS THE APPROXIMATE AMOUNT, TERM, AND INTEREST RATE APPLICABLE TO ALL
MORTGAGE DEBT ENCUMBERING THE INDIVIDUAL PROPERTIES (THE FOREGOING SCHEDULE, AS
UPDATED FROM TIME TO TIME AS PROVIDED HEREIN, THE “MORTGAGE DEBT SCHEDULE”).
EXCEPT AS NOTED ON SCHEDULE 6.17.8, NO NOTICE OF DEFAULT THEREUNDER HAS BEEN
SENT OR RECEIVED BY ANY LOAN PARTY WHICH HAS NOT BEEN CURED OR WAIVED PRIOR TO
THE DATE HEREOF, AND TO THE BEST OF THE BORROWER’S KNOWLEDGE, THERE DOES NOT
EXIST WITH RESPECT TO ANY MORTGAGE DEBT ANY DEFAULT BY ANY PROPERTY OWNERS OR
ANY EVENT WHICH MERELY WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE
SUCH A DEFAULT BY ANY OF THE PROPERTY OWNERS.  NONE OF THE BORROWER, ANY LOAN
PARTY, ANY BORROWER SUBSIDIARY, OR ANY OTHER LOAN PARTY OWNS, DIRECTLY OR
INDIRECTLY, ANY MATERIAL INTEREST IN ANY MORTGAGE DEBT.


 


6.17.9                  EACH OF THE PROPERTY OWNERS IS TREATED AS A PARTNERSHIP
FOR FEDERAL INCOME TAX PURPOSES AND DOES NOT CONSTITUTE A PUBLICLY TRADED
PARTNERSHIP WITHIN THE MEANING OF SECTION 7704 OF THE CODE.


 


6.17.10            EACH OF THE PROPERTY OWNERS POSSESSES VALID OWNER’S POLICY
TITLE INSURANCE FROM TITLE INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY ON
EACH OF THE INDIVIDUAL PROPERTIES IN AMOUNTS NOT LESS THAN THE ORIGINAL PURCHASE
PRICE OF SUCH PROPERTIES, AND SUCH TITLE INSURANCE IS IN FULL FORCE AND EFFECT.


 


6.17.11            EXCEPT AS SET FORTH IN SCHEDULE 6.17.11, AS TO ANY OF THE
INDIVIDUAL PROPERTIES, THERE IS NOT PENDING THE EXERCISE OF ANY ECONOMIC
DISCONTINUANCE RIGHTS BY ANY TENANTS.


 

6.18                           Use of Proceeds.  The proceeds of the Loan shall
be used solely and exclusively as provided in Section 1.3.  No portion of the
proceeds of the Loan shall be used by the Borrower directly or indirectly, and
whether immediately, incidentally or ultimately (i) to purchase or carry any
margin stock or to extend credit to others for the purpose thereof or to repay
or refund indebtedness previously incurred for such purpose, or (ii) for any
purpose which would violate or be inconsistent with the provisions of
regulations of the Board of Governors of the Federal Reserve System including,
without limitation, Regulations G, T, U and X thereof.

 

26

--------------------------------------------------------------------------------


 

6.19                           Insurance.

 


6.19.1                  (I) THE INDIVIDUAL PROPERTIES ARE INSURED BY INSURERS OF
RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS IN COMPLIANCE
WITH THE REQUIREMENTS OF THE LEASES AND AS SET FORTH IN EXHIBIT E, HERETO, SUCH
INSURANCE MAINTAINED BY THE TENANTS UNDER THE LEASES; (II) THE BORROWER HAS A
MONITORING SYSTEM IN PLACE TO PERIODICALLY VERIFY WHETHER THE TENANTS UNDER THE
LEASES HAVE IN PLACE INSURANCE AS REQUIRED BY THE APPLICABLE LEASE; AND (III)
THE BORROWER HAS SATISFACTORY LIABILITY INSURANCE IN FAVOR OF THE BORROWER AND
EACH OF THE BORROWER SUBSIDIARIES IN COMPLIANCE WITH THE REQUIREMENTS OF THE
AGENT IN EFFECT ON THE DATE HEREOF.


 

6.20                           Deferred Compensation and ERISA.  None of the
Borrower and/or any of the other Loan Parties has any pension, profit sharing,
stock option, insurance or other arrangement or Plan for employees covered by
ERISA except as may be designated to Agent in writing by the Borrower from time
to time and no Reportable Event has occurred and is now continuing with respect
to any such ERISA Plan.  The granting of the Loan, the performance by the
Borrower and/or of any of the other Loan Parties of their respective obligations
under the Loan Documents and/or such Persons’ conducting of their respective
operations do not and will not violate any provisions of ERISA.

 

6.21                           No Default.  There is no Default on the part of
the Borrower or any of the other Loan Parties under this Agreement or any of the
other Loan Documents and no event has occurred and is continuing which would
constitute a Default under any Loan Document.

 

6.22                           Other Loan Parties’ Warranties and
Representations.  The Borrower has no reason to believe that any warranties or
representations made in writing by any of the other Loan Parties to the Agent or
any of the Lenders are untrue, incomplete or misleading in any material respect.

 

ARTICLE 7

 

AFFIRMATIVE COVENANTS. 

 

The Borrower covenants and agrees that from the date hereof and so long as any
indebtedness is outstanding hereunder, or any of the Loan or other Obligations
remains outstanding, as follows:

 

7.1                                 Notices.  The Borrower shall, with
reasonable promptness, but in all events within five (5) days after it has
actual Knowledge thereof, notify Agent and each of the Lenders in writing of the
occurrence of any act, event or condition which constitutes a Default or Event
of Default under any of the Loan Documents.  Such notification shall include a
written statement of any remedial or curative actions which the Borrower
proposes to undertake and/or to cause any of the other Loan Parties to undertake
to cure or remedy such Default or Event of Default.

 

7.2                                 Financial Statements; Reports; Officer’s
Certificates.  The Borrower shall furnish or cause to be furnished to Agent as
set forth herein from time to time, the following financial statements, reports,
certificates, and other information, all in form, manner of presentation and
substance acceptable to Agent and each of the Lenders:

 

27

--------------------------------------------------------------------------------


 


7.2.1                        ANNUAL STATEMENTS.

 

(A)                                  WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER
THE CLOSE OF EACH FISCAL YEAR OF THE BORROWER, THE CONSOLIDATED STATEMENTS OF
FINANCIAL CONDITION OF THE BORROWER AND ALL NON-CONSOLIDATED BORROWER
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND RETAINED EARNINGS AND STATEMENTS OF CHANGES IN
FINANCIAL POSITION FOR SUCH FISCAL YEAR, IN EACH CASE, COMMENCING WITH THE
FISCAL YEAR ENDING DECEMBER 31, 2005, SETTING FORTH COMPARATIVE FOR THE
PRECEDING FISCAL YEAR, INTERNALLY PREPARED IN ACCORDANCE WITH GAAP, ALL IN FORM
AND MANNER OF PRESENTATION ACCEPTABLE TO AGENT, SUCH FINANCIAL STATEMENTS TO
INCLUDE AND TO BE SUPPLEMENTED BY SUCH DETAIL AND SUPPORTING DATA AND SCHEDULES
AS AGENT MAY FROM TIME TO TIME REASONABLY DETERMINE, TOGETHER WITH AN OFFICER’S
CERTIFICATE FROM THE BORROWER CERTIFYING THAT SUCH FINANCIAL STATEMENTS ARE
TRUE, ACCURATE, AND COMPLETE IN ALL MATERIAL RESPECTS AND THAT NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 

(B)                                 PERIODIC STATEMENTS.  WITHIN FORTY-FIVE (45)
DAYS AFTER THE CLOSE OF EACH CALENDAR QUARTER (INCLUDING THE QUARTER ENDING ON
DECEMBER 31) COMMENCING MARCH 31, 2005, THE FOLLOWING: (I) THE CONSOLIDATED
STATEMENTS OF FINANCIAL CONDITION OF THE BORROWER AND ALL NON-CONSOLIDATED
BORROWER SUBSIDIARIES, INTERNALLY PREPARED IN ACCORDANCE WITH GAAP, CONSISTENTLY
APPLIED, AS AT THE END OF SUCH QUARTERLY PERIOD AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND RETAINED EARNINGS AND STATEMENTS OF CHANGES IN
FINANCIAL POSITION FOR SUCH QUARTERLY PERIOD AND FOR THE ELAPSED PORTION OF THE
FISCAL YEAR ENDED WITH THE LAST DAY OF SUCH QUARTERLY PERIOD, IN EACH CASE
COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2004, SETTING FORTH
COMPARATIVE FIGURES FOR THE RELATED PERIODS IN THE PRIOR FISCAL YEAR, SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS, ALL IN FORM AND MANNER OF PRESENTATION
ACCEPTABLE TO AGENT, SUCH FINANCIAL STATEMENTS TO INCLUDE AND TO BE SUPPLEMENTED
BY SUCH DETAIL AND SUPPORTING DATA AND SCHEDULES AS AGENT MAY FROM TIME TO TIME
REASONABLY DETERMINE, (II) AN OFFICER’S CERTIFICATE FROM THE BORROWER CERTIFYING
THAT SUCH FINANCIAL STATEMENTS ARE TRUE, ACCURATE, AND COMPLETE IN ALL MATERIAL
RESPECTS AND THAT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
AND (III) AN UPDATED CASH FLOW PROJECTION SPECIFICALLY IDENTIFYING, WITHOUT
LIMITATION, (A) ANY CHANGES TO THE CASH FLOW PROJECTIONS PROVIDED IN THEN PRIOR
OFFICER’S CERTIFICATE AND (B) ANY DISTRIBUTIONS BY BORROWER SUBSIDIARIES
PROJECTED DURING THE NEXT ONE-HUNDRED AND EIGHTY (180) DAYS.

 

(C)                                  COMPLIANCE CERTIFICATES.  WITHIN FORTY-FIVE
(45) DAYS AFTER THE CLOSE OF EACH QUARTERLY ACCOUNTING PERIOD IN EACH FISCAL
YEAR OF THE BORROWER COMMENCING MARCH 31, 2005, COMPLIANCE CERTIFICATES IN THE
FORM OF EXHIBIT G, ANNEXED HERETO, TOGETHER WITH AN OFFICER’S CERTIFICATE FROM
THE BORROWER PROVIDING AND OTHERWISE CERTIFYING WITH RESPECT TO THE FOLLOWING:

 

(I)                                     THE COMPLIANCE WITH THE FINANCIAL
COVENANTS AND THE SCHEDULED PRINCIPAL PAYMENTS PROVIDED FOR IN SECTION 2.5.1,
WITH SUCH SUPPORTING DETAIL AS IS DEEMED NECESSARY BY THE AGENT TO VERIFY THE
CALCULATIONS INCORPORATED THEREIN;

 

(II)                                  ANY CHANGES TO THE LEASE SCHEDULE,
INCLUDING, WITHOUT LIMITATION, SPECIFIC IDENTIFICATION OF (A) ANY LEASES WHICH
WILL EXPIRE

 

28

--------------------------------------------------------------------------------


 

WITHIN ONE (1) CALENDAR YEAR FROM THE DATE OF THE RESPECTIVE OFFICER’S
CERTIFICATE AND THE APPLICABLE DATES AND CONDITIONS BY AND UPON WHICH SUCH TERM
MAY BE EXTENDED, (B) ANY MATERIAL DEFAULTS THEN EXISTING UNDER ANY LEASE OF
WHICH THE BORROWER HAS KNOWLEDGE NOT INCLUDED IN A PRIOR OFFICER’S CERTIFICATE
OR LEASE SCHEDULE, (C) ANY LEASES AS TO WHICH THE TERM THEREOF HAS EXPIRED SINCE
THE DATE OF THE THEN PRIOR OFFICER’S CERTIFICATE, WITHOUT THE EXTENSION THEREOF,
OF WHICH THE BORROWER HAS KNOWLEDGE, (D) ANY LEASES AS TO WHICH THE TENANT HAS
VACATED THE SUBJECT PREMISES SINCE THE DATE OF THE THEN PRIOR OFFICER’S
CERTIFICATE, OF WHICH THE BORROWER HAS KNOWLEDGE, (E) ANY LEASES OR COMMITMENTS
TO LEASE ENTERED INTO SINCE THE DATE OF THE THEN PRIOR OFFICER’S CERTIFICATE,
AND (F) AN UPDATED SUMMARY OF ANY PENDING EXERCISE BY ANY TENANT UNDER A LEASE
OF ECONOMIC DISCONTINUANCE RIGHTS FROM THE DATE OF THE THEN PRIOR OFFICER’S
CERTIFICATE, INCLUDING, WITHOUT LIMITATION, (I) THE IDENTITY OF THE SUBJECT
INDIVIDUAL PROPERTY, (II) THE DATE BY WHICH THE RELEVANT PROPERTY OWNER MUST
REJECT THE REJECTABLE OFFER, AND (III) THE CURRENT CALCULATION OF THE APPLICABLE
REJECTION TEST WITH SUCH SUPPORTING DETAIL AS IS DEEMED NECESSARY BY THE AGENT
TO VERIFY THE CALCULATIONS INCORPORATED THEREIN;

 

(III)                               ANY CHANGES TO THE GROUND LEASE EXTENSION
OPTION SCHEDULE, INCLUDING, WITHOUT LIMITATION, (A) SPECIFIC IDENTIFICATION OF
ALL GROUND LEASE EXTENSION OPTIONS (I) WHICH HAVE BEEN EXERCISED SINCE THE DATE
OF THE THEN PRIOR OFFICER’S CERTIFICATE, AND (II) AS TO WHICH THE FINAL DATE FOR
EXERCISING SUCH GROUND LEASE EXTENSION OPTION IS WITHIN THE TWELVE (12) MONTHS
FOLLOWING THE DATE OF THE OFFICER’S CERTIFICATE (INCLUDING ALL APPLICABLE DATES
BY WHICH NOTICES MUST BE PROVIDED IN CONNECTION WITH THE EXERCISE OF SAME), AND
(B) ANY DEFAULTS THEN EXISTING UNDER ANY GROUND LEASE NOT INCLUDED IN A PRIOR
OFFICER’S CERTIFICATE OR GROUND LEASE EXTENSION OPTION SCHEDULE;

 

(IV)                              ANY CHANGES TO THE REMAINDER GROUND LEASE
OPTIONS SCHEDULE, INCLUDING, WITHOUT LIMITATION, (A) SPECIFIC IDENTIFICATION OF
ALL REMAINDER GROUND LEASE OPTIONS (I) WHICH HAVE BEEN EXERCISED SINCE THE DATE
OF THEN PRIOR OFFICER’S CERTIFICATE AND (II) AS TO WHICH THE FINAL DATE FOR
EXERCISING SUCH REMAINDER GROUND LEASE OPTION IS WITHIN THE TWELVE (12) MONTHS
FOLLOWING THE DATE OF THE OFFICER’S CERTIFICATE (INCLUDING ALL APPLICABLE DATES
BY WHICH NOTICES MUST BE PROVIDED IN CONNECTION WITH THE EXERCISE OF SAME), (B)
ANY DEFAULTS THEN EXISTING UNDER ANY OWNERSHIP INTEREST AGREEMENT RELATING TO A
REMAINDER GROUND LEASE OPTION NOT INCLUDED IN A PRIOR OFFICER’S CERTIFICATE OR
REMAINDER GROUND LEASE OPTION SCHEDULE, AND (C) A LISTING OF ANY REMAINDERMAN
INTERESTS OR GROUND LESSOR INTERESTS IN GROUND LEASES (I) ACQUIRED BY THE
BORROWER, ANY OF THE BORROWER SUBSIDIARIES AND/OR ANY OF THE OTHER LOAN PARTIES
SINCE THE DATE OF THE THEN PRIOR OFFICER’S CERTIFICATE, TOGETHER WITH SPECIFIC
DETAIL AS TO THE NATURE OF THE INTEREST ACQUIRED AND THE PERSON TO WHOM THE
INTEREST WAS TRANSFERRED, AND (II) AS TO WHICH AN AGREEMENT HAS BEEN ENTERED
INTO SINCE THE DATE OF THE THEN PRIOR OFFICER’S CERTIFICATE FOR THE ACQUISITION
THEREOF

 

29

--------------------------------------------------------------------------------


 

BY THE BORROWER, THE BORROWER SUBSIDIARIES, AND/OR ANY OF THE OTHER LOAN
PARTIES, TOGETHER WITH THE PRIMARY TERMS OF SUCH AGREEMENT;

 

(V)                                 ANY CHANGES TO THE MORTGAGE DEBT SCHEDULE,
INCLUDING, WITHOUT LIMITATION, (A) ANY PREPAYMENTS MADE ON ANY MORTGAGE DEBT
SINCE THE DATE OF THE THEN PRIOR OFFICER’S CERTIFICATE, (B)  SPECIFIC
IDENTIFICATION OF ALL MORTGAGE DEBT WHICH MATURES WITHIN THE TWELVE (12) MONTHS
FOLLOWING THE DATE OF THE OFFICER’S CERTIFICATE, (C) ANY REFINANCING OF SUCH
MORTGAGE DEBT WHICH HAS OCCURRED (OR FOR WHICH AN APPLICATION HAS BEEN MADE OR A
LOAN COMMITMENT RECEIVED) SINCE THE DATE OF THE THEN PRIOR OFFICER’S
CERTIFICATE, TOGETHER WITH A SUMMARY OF THE USE AND DISBURSEMENT OF THE PROCEEDS
THEREOF, AND (D) ANY DEFAULTS THEN EXISTING UNDER ANY MORTGAGE DEBT NOT INCLUDED
IN A PRIOR OFFICER’S CERTIFICATE OR MORTGAGE DEBT SCHEDULE, WITH SUCH SUPPORTING
DETAIL AS IS DEEMED NECESSARY BY THE AGENT TO VERIFY THE CALCULATIONS
INCORPORATED THEREIN;

 

(VI)                              A LISTING OF ANY INDIVIDUAL PROPERTIES (A)
SOLD BY THE APPLICABLE PROPERTY OWNER SINCE THE DATE OF THEN PRIOR OFFICER’S
CERTIFICATE, TOGETHER WITH SPECIFIC DETAIL AS TO THE USE AND DISBURSEMENT OF THE
PROCEEDS OF THE SALE, AND (B) AS TO WHICH AN AGREEMENT HAS BEEN ENTERED INTO
SINCE THE DATE OF THE THEN PRIOR OFFICER’S CERTIFICATE FOR THE SALE THEREOF,
TOGETHER WITH THE PRIMARY TERMS OF SUCH AGREEMENT;

 

(VII)                           A LISTING OF ANY MATERIAL ASSETS ACQUIRED, OR AS
TO WHICH AN AGREEMENT TO ACQUIRE HAS BEEN ENTERED INTO, BY THE BORROWER, THE
BORROWER SUBSIDIARIES, AND/OR ANY OF THE OTHER LOAN PARTIES SINCE THE DATE OF
THEN PRIOR OFFICER’S CERTIFICATE, TOGETHER WITH THE PRIMARY TERMS OF SUCH
ACQUISITION OR AGREEMENT;

 

(VIII)                        EXCEPT AS DISCLOSED IN SUCH OFFICER’S CERTIFICATE,
TO THE EXTENT OF THE KNOWLEDGE OF SUCH OFFICER, A CERTIFICATION THAT ALL
INSURANCE PREMIUMS IN RESPECT OF INSURANCE POLICIES COVERING THE PROPERTIES
OWNED (DIRECTLY OR INDIRECTLY) BY THE PROPERTY OWNERS HAVE BEEN PAID OR ARE NOT
PAST DUE MORE THAN SIXTY (60) DAYS, ALL DEBT SERVICE PAYMENTS IN RESPECT OF ANY
MORTGAGE DEBT OF ANY PROPERTY OWNER HAVE BEEN MADE AND ALL REAL ESTATE TAXES AND
OTHER IMPOSITIONS RELATING TO ANY PROPERTY OWNER OR ITS RELATED ASSETS HAVE BEEN
PAID; AND

 

(IX)                                A SUMMARY OF THE STATUS OF ANY PENDING
INSURANCE CLAIMS OR CONDEMNATION AWARD PROCEEDINGS.

 

(D)                                 DATA REQUESTED.  WITHIN A REASONABLE PERIOD
OF TIME AND FROM TIME TO TIME SUCH OTHER FINANCIAL DATA OR INFORMATION AS AGENT
MAY REASONABLY REQUEST WITH RESPECT TO THE INDIVIDUAL PROPERTIES, THE BORROWER,
THE BORROWER SUBSIDIARIES, AND/OR ANY OF THE OTHER LOAN PARTIES, INCLUDING, BUT
NOT LIMITED TO, RENT ROLLS, AGED RECEIVABLES, AGED PAYABLES, LEASES, BUDGETS,
FORECASTS, RESERVES, CASH FLOW PROJECTIONS, DEPOSIT ACCOUNTS, MORTGAGE
INFORMATION, PHYSICAL CONDITION OF THE INDIVIDUAL PROPERTIES AND PENDING LEASE
PROPOSALS.

 

30

--------------------------------------------------------------------------------


 

(E)                                  TAX RETURNS.  TO THE EXTENT PREPARED AND
FILED, UPON AGENT’S REQUEST, COPIES OF ALL FEDERAL AND STATE TAX RETURNS OF THE
BORROWER AND ANY OF THE OTHER LOAN PARTIES.

 

(F)                                    LEASE NOTICES.  CONCURRENTLY WITH THE
GIVING THEREOF, AND WITHIN TEN (10) BUSINESS DAYS OF RECEIPT THEREOF, COPIES OF
ALL NOTICES, OTHER THAN ROUTINE CORRESPONDENCE, GIVEN OR RECEIVED BY THE
BORROWER, FT-FIN GP, OR ANY PROPERTY OWNER WITH RESPECT TO ANY LEASE.

 

(G)                                 MORTGAGE NOTICES.  CONCURRENTLY WITH THE
GIVING THEREOF, AND WITHIN TEN (10) BUSINESS DAYS OF RECEIPT THEREOF, COPIES OF
ALL NOTICES, OTHER THAN ROUTINE CORRESPONDENCE, GIVEN OR RECEIVED BY THE
BORROWER, FT-FIN GP, OR ANY PROPERTY OWNER WITH RESPECT TO ANY MORTGAGE DEBT.

 

(H)                                 GROUND LESSOR/REMAINDER INTEREST NOTICES. 
CONCURRENTLY WITH THE GIVING THEREOF, AND WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT THEREOF, COPIES OF ALL NOTICES, OTHER THAN ROUTINE CORRESPONDENCE, GIVEN
OR RECEIVED BY BORROWER, FT-FIN GP OR ANY PROPERTY OWNER WITH RESPECT TO ANY
OWNERSHIP INTEREST AGREEMENT, GROUND LEASE EXTENSION OPTION, AND/OR REMAINDER
GROUND LEASE OPTION.

 

(I)                                     ENTITY NOTICES. CONCURRENTLY WITH THE
ISSUANCE THEREOF, COPIES OF ALL WRITTEN NOTICES (EXCLUDING ROUTINE
CORRESPONDENCE) GIVEN TO THE PARTNERS, OWNERS, STOCKHOLDERS, AND/OR MEMBERS,
RESPECTIVELY, OF THE BORROWER AND/OR ANY OF THE OTHER LOAN PARTIES.

 

(J)                                     NOTICE OF DISTRIBUTIONS.  CONCURRENTLY
WITH THE GIVING THEREOF, AND WITHIN TEN (10) BUSINESS DAYS OF RECEIPT THEREOF,
COPIES OF ALL NOTICES OF DISTRIBUTIONS TO THE EXTENT GIVEN BY ANY BORROWER
SUBSIDIARIES TO THE BORROWER AND/OR FT-FIN GP.  THE BORROWER SHALL PROVIDE THE
AGENT WITH IMMEDIATE WRITTEN NOTICE IN THE EVENT THAT THE BORROWER OR ANY
BORROWER SUBSIDIARIES DETERMINES (OR REASONABLY SHOULD BE ABLE TO DETERMINE)
THAT THE CASH FLOW PROJECTIONS ARE NO LONGER ACCURATE AND COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(K)                                  PROPERTY ACQUISITION OR SALE.  WITHIN TEN
(10) BUSINESS DAYS OF RECEIPT THEREOF, COPIES OF ALL PROPOSED CONTRACTS,
AGREEMENTS, OR OFFERS IN ANY WAY RELATING TO A PROPOSED SALE OR ACQUISITION OF
ANY MATERIAL ASSET BY THE BORROWER AND/OR ANY OF THE OTHER LOAN PARTIES, ALONG
WITH A PRO FORMA COMPLIANCE CERTIFICATE WITH RESPECT TO THE FINANCIAL COVENANTS
AFTER GIVING EFFECT TO THE PROPOSED TRANSACTION.

 

(L)                                     NOTICES REGARDING PAYMENT DIRECTION
LETTERS.  WITHIN TEN (10) BUSINESS DAYS OF RECEIPT THEREOF, COPIES OF ALL
NOTICES (EXCLUDING ROUTINE CORRESPONDENCE) RECEIVED BY THE BORROWER, FT-FIN GP
OR ANY BORROWER SUBSIDIARY WHO HAS AGREED TO THE DIRECTION OF THE PAYMENT OF
FUNDS AS PROVIDED FOR IN A PAYMENT DIRECTION LETTER.

 

31

--------------------------------------------------------------------------------


 

(M)                               NOTICE OF TERMINATION OF PAYMENT DIRECTION
LETTER. PROMPTLY, AND IN ANY EVENT WITHIN TEN (10) BUSINESS DAYS AFTER AN
OFFICER OF THE BORROWER OBTAINS KNOWLEDGE THEREOF, WRITTEN NOTICE OF THE
TERMINATION OF ANY PAYMENT DIRECTION LETTER, TOGETHER WITH EVIDENCE OF THE
SATISFACTORY REINSTATEMENT OR REPLACEMENT THEREOF IN ACCORDANCE WITH THE TERMS
AND CONDITIONS HEREOF.

 

(N)                                 THIRD PARTY DEFAULT NOTICES.  IMMEDIATELY
UPON NOTICE OR RECEIPT THEREOF BY THE BORROWER AND/OR ANY OF THE OTHER LOAN
PARTIES, COPIES OF ALL NOTICES OF DEFAULT, OTHER NON-PERFORMANCE, AND/OR
EXERCISE (OR INTENDED EXERCISE) RELATING IN ANY WAY TO ANY ONE OR MORE OF THE
RELATED DOCUMENTS.

 

(O)                                 NOTICE OF LITIGATION. PROMPTLY, AND IN ANY
EVENT WITHIN TEN (10) BUSINESS DAYS AFTER THE BORROWER OBTAINS KNOWLEDGE
THEREOF, WRITTEN NOTICE OF ANY PENDING OR, TO THE BEST OF THE BORROWER’S
KNOWLEDGE, THREATENED ACTION, SUIT OR PROCEEDING AT LAW OR IN EQUITY OR BY OR
BEFORE ANY GOVERNMENTAL INSTRUMENTALITY OR OTHER AGENCY OR REGULATORY AUTHORITY
BY ANY ENTITY (PRIVATE OR GOVERNMENTAL) RELATING IN ANY WAY TO THE LOAN, THE
TRANSACTIONS CONTEMPLATED IN THE LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION,
WITH REGARD TO ALL DISTRIBUTIONS), THE RELATED DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED IN CONNECTION WITH THE ACQUISITION OR ANY DOCUMENTATION EXECUTED IN
CONNECTION THEREWITH, OR RELATING TO THE BORROWER AND/OR ANY OF THE OTHER LOAN
PARTIES, WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(P)                                 NOTICE OF HAZARDOUS MATERIALS  PROMPTLY, AND
IN ANY EVENT WITHIN TEN (10) BUSINESS DAYS AFTER THE BORROWER OBTAINS KNOWLEDGE
THEREOF, WRITTEN NOTICE OF (I) ANY RELEASE (AS DEFINED IN THE ENVIRONMENTAL
INDEMNITY) OR THREAT OF RELEASE (AS DEFINED IN THE ENVIRONMENTAL INDEMNITY) OF
HAZARDOUS MATERIALS ON, IN, UNDER OR AFFECTING ALL OR ANY PORTION OF ANY
INDIVIDUAL PROPERTY OR (II) THE VIOLATION OF ANY ENVIRONMENTAL LAW, IN EACH CASE
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(Q)                                 NET CASH FLOW.  WITHIN FIFTEEN (15) DAYS
AFTER THE END OF EACH CALENDAR QUARTER, A CERTIFICATION OF THE NET CASH FLOW FOR
THE QUARTER THEN ENDED.

 

7.3                                 Existence.  The Borrower shall do or cause
to be done all things necessary to (i) preserve, renew and keep in full force
and effect (x) the partnership, company or corporate existence, as applicable,
of FT-FIN GP and the Borrower Subsidiaries and (y) the material rights,
licenses, permits and franchises of FT-FIN GP and the Borrower Subsidiaries,
(ii) comply with all laws and other Legal Requirements applicable to it and its
assets, business and operations and those of FT-FIN GP and the Borrower
Subsidiaries, and (iii) to the extent applicable, at all times maintain,
preserve and protect all material franchises and trade names and all the
remainder of its property used or useful in the conduct of its business, and
keep its assets in good working order and repair, ordinary wear and tear
excepted, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto.

 

7.4                                 Payment of Taxes.  The Borrower shall duly
pay and discharge, and cause FT-FIN GP and each Borrower Subsidiary to duly pay
and discharge, before the same shall become overdue, all taxes, assessments,
impositions, and other governmental charges payable by it or

 

32

--------------------------------------------------------------------------------


 

with respect to the Individual Properties, to the extent that same are not paid
by the tenants under the respective Leases, except if contested in accordance
with Section 9.1.

 

7.5                                 Insurance; Casualty, Taking.

 


7.5.1                        THE BORROWER SHALL AT ALL TIMES MAINTAIN OR CAUSE
THE APPROPRIATE PERSON TO MAINTAIN IN FULL FORCE AND EFFECT THE FOLLOWING
INSURANCE: (I) TO THE BEST OF THE BORROWER’S KNOWLEDGE, THE INDIVIDUAL
PROPERTIES SHALL BE INSURED BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY
AGAINST SUCH LOSSES AND RISKS IN COMPLIANCE WITH THE LEASES AND THE REQUIREMENTS
SET FORTH IN EXHIBIT E HERETO, SUCH INSURANCE MAINTAINED BY THE TENANTS UNDER
THE LEASES; (II) THE BORROWER SHALL HAVE A MONITORING SYSTEM IN PLACE TO
PERIODICALLY VERIFY WHETHER THE TENANTS UNDER THE LEASES HAVE IN PLACE INSURANCE
AS REQUIRED BY THE APPLICABLE LEASE; AND (III) THE BORROWER SHALL HAVE
SATISFACTORY LIABILITY INSURANCE IN FAVOR OF THE BORROWER AND EACH OF THE
BORROWER SUBSIDIARIES IN COMPLIANCE WITH THE REQUIREMENTS IN EFFECT OF THE DATE
HEREOF.


 


7.5.2                        IN THE EVENT OF ANY DAMAGE OR DESTRUCTION TO ANY
INDIVIDUAL PROPERTY (OR TO THE EXTENT NOW OR HEREAFTER APPLICABLE, ANY
COLLATERAL) BY REASON OF FIRE OR OTHER HAZARD OR CASUALTY, THE BORROWER SHALL
GIVE IMMEDIATE WRITTEN NOTICE THEREOF TO AGENT. IF THERE IS ANY CONDEMNATION FOR
PUBLIC USE OF ANY INDIVIDUAL PROPERTY (OR TO THE EXTENT NOW OR HEREAFTER
APPLICABLE, ANY COLLATERAL), THE BORROWER SHALL GIVE IMMEDIATE WRITTEN NOTICE
THEREOF TO AGENT. FURTHER, THE BORROWER SHALL UPON THE REQUEST OF THE AGENT
PROVIDE TO THE AGENT WITH A REPORT AS TO THE STATUS OF ANY INSURANCE ADJUSTMENT,
CONDEMNATION CLAIM, OR RESTORATION RESULTING FROM ANY CASUALTY OR TAKING.


 

7.6                                 Inspection.  The Borrower shall cause the
Borrower Subsidiaries to permit the Agent and the Lenders and its/their agents,
representatives and employees to inspect the Individual Properties and the
Collateral at reasonable hours upon reasonable notice, except to the extent
expressly prohibited or otherwise limited in the subject Leases.

 

7.7                                 Loan Documents.  The Borrower (i) shall
observe, perform and satisfy all the terms, provisions, covenants and conditions
to be performed by it under, and to pay when due all costs, fees and expenses,
and other Obligations of the Borrower to the extent required under, the Loan
Documents and (ii) shall cause the other Borrower Subsidiaries and other Loan
Parties to observe, perform and satisfy all the terms, provisions, covenants and
conditions to be performed by such Person under, and to pay when due all costs,
fees and expenses, and other Obligations to the extent required under, the Loan
Documents.

 

7.8                                 Further Assurances.  The Borrower shall and
shall cause the Borrower Subsidiaries and other Loan Parties to execute and
deliver to the Agent and the other Lenders such documents, instruments,
certificates, assignments and other writings, and do such other acts, necessary
or desirable in the reasonable judgment of the Agent, to evidence, preserve
and/or protect the Collateral at any time securing or intended to secure the
Obligations and do and execute all and such further lawful acts, conveyances and
assurances as the Agent may reasonably require for the better and more effective
carrying out of the intents and purposes of this Agreement and the other Loan
Documents.

 

7.9                                 Books and Records.  The Borrower shall and
shall cause FT-FIN GP and the Borrower Subsidiaries and other Loan Parties to
keep and maintain in accordance with GAAP

 

33

--------------------------------------------------------------------------------


 

(or such other Accounting basis reasonably acceptable to the Agent), proper and
accurate books, records and accounts reflecting all of the financial affairs of
the Borrower and such other Persons and all items of income and expense in
connection with their respective business and operations and in connection with
any services, equipment or furnishings provided in connection with the operation
of the business of the Borrower and such Persons, whether such income or expense
is realized thereby or by any other Person.  The Agent shall have the right, not
more than once each quarter (unless an Event of Default shall have occurred and
be continuing in which case as often as the Agent shall determine), during
normal business hours and upon reasonable notice, to examine such books, records
and accounts of the Borrower, FT-FIN GP, and the other Loan Parties at the
office of the Person maintaining such books, records, and accounts and to make
such copies or extracts thereof as the Agent shall desire. The Borrower shall
maintain all of its business records at the address specified at the beginning
of this Agreement, subject to change upon advance written notification to the
Agent.  The Agent may discuss the financial and other affairs of the Borrower
and/or, FT-FIN GP, and the other Loan Parties with any of their respective
partners, owners, and any accountants (as to accountants, prior to the
occurrence of an Event of Default and following the cure of any Event of
Default, upon prior approval of the Borrower, not to be unreasonably withheld,
and at the cost and expense of the Agent and the Lenders) hired by the Borrower,
it being agreed that Agent and each of the Lenders shall use best efforts to not
divulge information obtained from such examination to others except in
connection with Legal Requirements and in connection with administering the
Loan, enforcing its rights and remedies under the Loan Documents and in the
conduct, operation and regulation of its banking and lending business (which may
include, without limitation, the transfer of the Loan or of participation
interests therein).  Any assignee or transferee of the Loan, co-lender, or any
holder of a participation interest in the Loan shall be entitled to deal with
such information in the same manner and in connection with any subsequent
transfer of its interest in the Loan or of further participation interests
therein.

 

7.10                           Business and Operations.  The Borrower shall (and
shall cause FT-FIN GP and the Borrower Subsidiaries to) (i) continue to engage
in the type of businesses presently conducted by them as of the Closing Date,
respectively, as and to the extent the same are necessary for the ownership of,
and preservation of the value and utility of, the Collateral and the Individual
Properties, and (ii) be qualified to do business and in good standing under the
laws of each jurisdiction, and otherwise to comply with all Legal Requirements,
as and to the extent the same are required for the ownership, maintenance,
management and operation of the assets of such Person except where the failure
to be so qualified could not reasonably be expected to have a Material Adverse
Effect.

 

7.11                           Title.  The Borrower shall and shall cause the
Borrower Subsidiaries to warrant and defend (x) the title to each item of
Collateral owned by such Person and every part thereof, subject only to the
Liens (if any) permitted hereunder, (y) the validity and priority of the Liens
and security interests held by the Agent pursuant to the Loan Documents, in each
case against the claims of all Persons whomsoever, and (z) the title to and in
the Individual Properties, subject only to the Mortgage Debt and any liens
granted to the Agent.  The Borrower shall be responsible to reimburse Agent and
the Lenders for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by the Agent and/or any of the Lenders
if an interest in any item of Collateral, other than as permitted hereunder, is
claimed by another Person.

 

34

--------------------------------------------------------------------------------


 

7.12                           Estoppel.  The Borrower shall (and shall cause
the Borrower Subsidiaries to), within ten (10) days after a request therefor
from the Agent, which request shall not be made by Agent more than once each
quarter during each Fiscal Year, furnish to the Agent a statement, duly
acknowledged and certified, setting forth (i) the amount then owing by the
Borrower in respect of the Obligations, (ii) the date through which interest on
the Loan has been paid, (iii) any offsets, counterclaims, credits or defenses to
the payment by the Borrower or any Borrower Subsidiary to the Obligations and
(iv) whether any written notice of Default from Agent to the Borrower or any of
the Borrower Subsidiaries is then outstanding and acknowledging that this
Agreement and the other Loan Documents are in full force and effect and
unmodified, or if modified, giving the particulars of such modification.

 

7.13                           ERISA.  The Borrower shall (and shall cause each
of FT-FIN GP and the Borrower Subsidiaries to) as soon as possible and, in any
event, within ten (10) days after the Borrower, FT-FIN GP, any Borrower
Subsidiary or any ERISA Affiliate knows or has reason to know of the occurrence
of any of the following which could have or reasonably be expected to have a
Material Adverse Effect, deliver to Agent a certificate of the an executive
officer of the Borrower setting forth details as to such occurrence and the
action, if any, that the Borrower, FT-FIN GP, or applicable Borrower Subsidiary
or such ERISA Affiliate is required or proposes to take, together with any
notices required or proposed to be given to or filed with or by such the
Borrower, FT-FIN GP, Borrower Subsidiary, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto:  (i) that a
Reportable Event has occurred; (ii) that an accumulated funding deficiency has
been incurred or an application may be or has been made to the Secretary of the
Treasury for a waiver or modification of the minimum funding standard (including
any required installment payments) or an extension of any amortization period
under Section 412 of the Code with respect to a Plan; (iii) that a contribution
required to be made to a Plan has not been timely made; (iv) that a Plan has
been or may be terminated, reorganized, partitioned or declared insolvent under
Title IV of ERISA; (v) that a Plan has an Unfunded Current Liability giving rise
to a lien under ERISA or the Code; (vi) that proceedings may be or have been
instituted to terminate or appoint a trustee to administer a Plan; (vii) that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; (viii) that the Borrower, FT-FIN GP, Borrower
Subsidiary, or ERISA Affiliate will or may incur any liability (including any
indirect, contingent, or secondary liability) to or on account of the
termination of or withdrawal from a Plan under Section 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or with respect to a Plan under Section 401(a)(29),
4971, 4975 or 4980 of the Code or Section 409 or 502(i) or 502(l) of ERISA; (ix)
or that the Borrower, FT-FIN GP, or Borrower Subsidiary may incur any material
liability pursuant to any employee welfare benefit plan (as defined in
Section 3(l) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any
employee pension benefit plan (as defined in Section 3(2) of ERISA).  The
Borrower shall (and shall cause FT-FIN GP and the Borrower Subsidiaries to)
deliver to Agent a complete copy of the annual report (Form 5500) of each Plan
required to be filed with the Internal Revenue Service.  In addition to any
certificates or notices delivered to Agent pursuant to the first sentence
hereof, copies of any material notices received by the Borrower, FT-FIN GP, a
Borrower Subsidiary, or any ERISA Affiliate with respect to any Plan shall be
delivered to Agent no later than ten (10) days after the date such report has
been filed with the Internal Revenue Service or such notice has been received by
Borrower, FT-FIN GP, or Borrower Subsidiary or ERISA Affiliate, as applicable.

 

35

--------------------------------------------------------------------------------


 

7.14                           Depository Accounts.  The Borrower shall (and
shall cause each of the Borrower Subsidiaries and the other Loan Parties) to (i)
maintain all operating and other depository accounts, if any, with the Agent (or
any successor thereto) (singly and collectively, including the Depository
Accounts, the “Borrower Accounts”), the Borrower Accounts as of the date hereof
listed on Exhibit R, annexed hereto, unless otherwise agreed by Agent in
writing, (ii) maintain a minimum of one depository account for each such Person)
with the Agent (or any successor thereto) (singly and collectively, the
“Depository Accounts”), unless otherwise agreed by Agent in writing, and (iii)
execute and deliver such Cash Management Agreements as Agent shall deem
customary and appropriate to provide for terms and conditions satisfactory to
the Agent with respect to the use and disbursement of funds in any the Borrower
Account.  Each of the Borrower Accounts shall be subject to the Pledge and
Security Agreement.

 

7.15                           Cash Flow; Payment Direction Letters.

 


7.15.1                  THE BORROWER AGREES THAT APPROPRIATE PROCEDURES
SATISFACTORY TO THE AGENT WILL BE PUT IN PLACE SUCH THAT (I) ANY DISTRIBUTIONS
BY ANY BORROWER SUBSIDIARY PAYABLE TO THE BORROWER SHALL BE DIRECTLY DEPOSITED
IN THE DESIGNATED DEPOSITORY ACCOUNT IN THE NAME OF THE BORROWER, AND (II) ANY
OTHER DISTRIBUTIONS OR OTHER REVENUES OR PAYMENTS RECEIVED BY THE BORROWER,
FT-FIN GP, OR ANY BORROWER SUBSIDIARY OR ANY OTHER LOAN PARTY SHALL BE DIRECTLY
DEPOSITED IN A DESIGNATED DEPOSITORY ACCOUNT IN THE NAME OF SUCH PERSON.


 


7.15.2                  THE BORROWER AGREES THAT APPROPRIATE PROCEDURES
SATISFACTORY TO THE AGENT WILL BE PUT IN PLACE SUCH THAT SUBJECT TO ANY
LIMITATIONS PROVIDED FOR WITH RESPECT TO ANY MORTGAGE DEBT: (I) ANY
DISTRIBUTIONS AND OTHER REVENUES DUE OR PAYABLE TO FT-FIN GP AND/OR ANY BORROWER
SUBSIDIARY SHALL BE PAID DIRECTLY IN TO THE DESIGNATED DEPOSITORY ACCOUNT IN THE
NAME OF THE BORROWER OR AS OTHERWISE DIRECTED BY THE AGENT, AND (II) ANY
DISTRIBUTIONS BY ANY BORROWER SUBSIDIARY PAYABLE TO THE BORROWER AND/OR FT-FIN
GP SHALL BE DIRECTLY DEPOSITED IN THE DESIGNATED DEPOSITORY ACCOUNT IN THE NAME
OF THE BORROWER OR AS OTHERWISE DIRECTED BY THE AGENT.  FURTHER, SUBJECT TO ANY
LIMITATIONS PROVIDED FOR WITH RESPECT TO ANY MORTGAGE DEBT, AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AGENT SHALL HAVE THE RIGHT TO
RECEIVE ANY AND ALL SUCH DISTRIBUTIONS OR OTHER REVENUES AND MAKE APPLICATION
THEREOF TO THE OBLIGATIONS.


 


7.15.3                  THE USE AND DISBURSEMENT OF ALL FUNDS IN THE DEPOSITORY
ACCOUNTS AND THE BORROWER ACCOUNTS SHALL BE SUBJECT TO THE TERMS AND PROVISIONS
HEREOF AND THE CASH MANAGEMENT AGREEMENT.


 


7.15.4                  THE BORROWER AGREES THAT TO THE EXTENT THAT THE
BORROWER, FT-FIN GP, ANY BORROWER SUBSIDIARY OR ANY OTHER LOAN PARTY RECEIVES
DIRECTLY ANY DISTRIBUTIONS OR REVENUES OR OTHER PAYMENTS WHICH ARE REQUIRED TO
BE DEPOSITED AS PROVIDED FOR HEREIN, THE BORROWER SHALL, AND SHALL CAUSE SUCH
PERSON TO DEPOSIT SUCH FUNDS IN THE APPLICABLE DESIGNATED DEPOSITORY ACCOUNT AS
DIRECTED BY THE AGENT.


 


7.15.5                  THE BORROWER SHALL (AND SHALL CAUSE FT-FIN GP AND THE
BORROWER SUBSIDIARIES AND OTHER LOAN PARTIES) TO MAINTAIN IN PLACE DURING THE
TERM OF THE LOAN SUCH DIRECTION LETTERS AND AGREEMENTS AS THE AGENT MAY FROM
TIME TO TIME REQUIRE IN ORDER TO EFFECTUATE THE TERMS AND PROVISIONS HEREOF
RELATING TO THE MANAGEMENT OF THE CASH FLOW OF SUCH PERSONS (TOGETHER WITH THE
CONSENTS (TO THE EXTENT THAT THE CONSENTS PROVIDE FOR

 

36

--------------------------------------------------------------------------------


 


THE MANAGEMENT OF CASH FLOW), THE “PAYMENT DIRECTION LETTERS”), INCLUDING,
WITHOUT LIMITATION, AND PROVIDED THAT SUCH PAYMENT DIRECTION LETTERS ARE
CONSISTENT WITH THIS ARTICLE 7, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:


 

(A)                                  TO EACH TENANT UNDER A LEASE FOR ANY
INDIVIDUAL PROPERTY TO PAY RENT, PURCHASE PRICES, AND ANY OTHER AMOUNTS PAYABLE
UNDER SUCH LEASE (A) TO THE HOLDER (OR SERVICER) OF THE FIRST MORTGAGE DEBT
THEREON, OR (B) IF THERE EXISTS NO FIRST MORTGAGE DEBT ON AN INDIVIDUAL
PROPERTY, TO THE DESIGNATED DEPOSITORY ACCOUNT OF SUCH PROPERTY OWNER;

 

(B)                                 FOR EACH PROPERTY OWNER (A) WITH EACH HOLDER
(OR SERVICER) OF THE FIRST MORTGAGE DEBT ON ANY INDIVIDUAL PROPERTY TO PAY
EXCESS PROCEEDS AFTER DEBT SERVICE TO THE DESIGNATED DEPOSITORY ACCOUNT IN THE
NAME OF THE APPLICABLE BORROWER SUBSIDIARY OR, SUBJECT TO THE TERMS OF
SECTION 7.15, AS OTHERWISE MAY BE DIRECTED BY THE AGENT, OR (B) IF THERE EXISTS
NO FIRST MORTGAGE DEBT ON AN INDIVIDUAL PROPERTY, TO PAY EXCESS PROCEEDS AFTER
DEBT SERVICE TO THE DESIGNATED DEPOSITORY ACCOUNT OF SUCH PROPERTY OWNER;

 

(C)                                  WITH THE BORROWER SUBSIDIARY TO PAY ANY
DISTRIBUTION OR OTHER AMOUNT DUE TO THE BORROWER OR FT-FIN GP INTO A DESIGNATED
DEPOSITORY ACCOUNT IN THE RESPECTIVE PERSON’S NAME OR, SUBJECT TO THE TERMS OF
SECTION 7.15, AS OTHERWISE DIRECTED BY THE AGENT;

 

(D)                                 AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, SUCH ADDITIONAL PAYMENT DIRECTION LETTERS SO
AS TO DIRECT PAYMENT OF ALL FUNDS DUE, OR DISTRIBUTIONS PAYABLE, TO THE
BORROWER, FT-FIN GP, AND ANY BORROWER SUBSIDIARIES INTO THE DESIGNATED
DEPOSITORY ACCOUNT IN THE NAME OF THE BORROWER OR, SUBJECT TO THE TERMS OF
SECTION 7.15, AS OTHERWISE DIRECTED BY THE AGENT; AND

 

(E)                                  SUCH OTHER PAYMENT DIRECTION LETTERS AS
AGENT MAY DIRECT FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 


7.15.6                  THE BORROWER SHALL (AND SHALL CAUSE FT-FIN GP, AND THE
OTHER LOAN PARTIES TO) KEEP IN EFFECT ALL PAYMENT DIRECTION LETTERS, INCLUDING,
WITHOUT LIMITATION, ANY REPLACEMENTS, SUBSTITUTIONS, OR RENEWALS THEREOF AS THE
AGENT SHALL REASONABLY DEEM APPROPRIATE FROM TIME TO TIME.

 

7.16                           Distributions.

 


7.16.1                  SUBJECT TO THE REQUIREMENTS SET FORTH IN CLAUSE (H)(XVI)
OF THE DEFINITION OF “SINGLE-PURPOSE ENTITY” CONTAINED HEREIN, THE BORROWER
SHALL CAUSE THE BORROWER SUBSIDIARIES TO MAKE THE MAXIMUM AMOUNT OF ALL
DISTRIBUTIONS TO THE BORROWER AND FT-FIN GP, RESPECTIVELY, AT THE EARLIEST
OPPORTUNITY PERMITTED UNDER THE RESPECTIVE FORMATION DOCUMENTS OF EACH OF THE
BORROWER SUBSIDIARIES, BUT NOT LESS OFTEN THAN QUARTERLY OR WITHIN THREE (3)
BUSINESS DAYS OF THE RECEIPT OF ANY FUNDS RELATING TO A MANDATORY PREPAYMENT
EVENT AND SHALL TAKE ALL ACTIONS NECESSARY (AND AS MAY BE DIRECTED BY THE AGENT)
TO PRESERVE AND MAINTAIN THE DISTRIBUTION SCHEME PROVIDED FOR HEREIN.

 

37

--------------------------------------------------------------------------------


 


7.16.2                  THE BORROWER SHALL CAUSE THE BORROWER SUBSIDIARIES TO
DEPOSIT ALL DISTRIBUTIONS MADE OR PAYABLE TO THE BORROWER AND/OR FT-FIN GP IN A
DESIGNATED DEPOSITORY ACCOUNT IN THE NAME OF THE BORROWER OR, SUBJECT TO THE
TERMS OF SECTION 7.15, AS OTHERWISE DIRECTED BY THE AGENT.

 

7.17                           Exercise of Ground Lease Extension Options.  The
Borrower shall (and shall cause the Property Owners, as applicable, to) provide
evidence to the Agent of the due exercise of each and every Ground Lease
Extension Option at least thirty (30) days prior to the last date for such
exercise (being no less than ninety (90) days prior to the subject Ground Lease
term expiration date).  In the event that Borrower fails to provide such
evidence to the Agent in a timely fashion, the Agent shall be authorized to
exercise the rights provided for in the Escrow Agreement Respecting Ground Lease
Extensions with respect thereto.  Borrower shall provide the Agent with all
instruments, documents, and agreements requested by the Agent with respect to
foregoing provisions of this Section 7.17.

 

7.18                           Costs and Expenses.  The Borrower shall pay all
costs and expenses (excluding salaries or wages of employees of Agent)
reasonably incurred by Agent in connection with the implementation and
syndication of the Loan and the administration of the Loan, and reasonably
incurred by the Agent or any of the Lenders in connection with the enforcement
of the Agent’s and Lenders’ rights under the Loan Documents, including, without
limitation, legal fees and disbursements, appraisal fees, inspection fees, plan
review fees, travel costs and fees and out-of-pocket costs of independent
engineers and consultants.  The Borrower’s obligations to pay such costs and
expenses shall include, without limitation, all attorneys’ fees and other costs
and expenses for preparing and conducting litigation or dispute resolution
arising from any breach by the Borrower or the Loan Parties of any covenant,
warranty, representation or agreement under any one or more of the Loan
Documents.  Unless an Event of Default has occurred and is then continuing, the
Agent shall use its best efforts to notify the Borrower prior to the incurrence
of any such cost or expense if the aggregate amount of such costs and expenses
in any one calendar year will exceed $10,000.00; provided, however, that the
failure shall provide such notice shall not affect in any manner whatsoever on
the Borrower’s obligations hereunder.

 

7.19                           Appraisals

 


7.19.1                  APPRAISAL. AGENT SHALL HAVE THE RIGHT AT ITS OPTION,
FROM TIME TO TIME, TO ORDER AN APPRAISAL OF ONE OR MORE OF THE INDIVIDUAL
PROPERTIES PREPARED AT AGENT’S DIRECTION BY AN APPRAISER SELECTED BY AGENT (THE
“APPRAISAL”).  AN APPRAISER SELECTED BY AGENT SHALL BE AN MAI MEMBER WITH
APPROPRIATE EXPERIENCE APPRAISING COMMERCIAL PROPERTIES IN THE RESPECTIVE
AREA(S) OF THE INDIVIDUAL PROPERTIES AND OTHERWISE QUALIFIED PURSUANT TO
PROVISIONS OF APPLICABLE LAWS AND REGULATIONS UNDER AND PURSUANT TO WHICH AGENT
OPERATES).


 


7.19.2                  COSTS OF APPRAISAL.  THE BORROWER SHALL PAY FOR THE
COSTS OF (I) EACH APPRAISAL AND (II) EACH UPDATED APPRAISAL ONLY AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT; PROVIDED, HOWEVER,
BORROWER SHALL NOT BE REQUIRED TO PAY FOR MORE THAN ONE APPRAISAL PER YEAR, PER
PROPERTY.


 

7.20                           Indemnification.  The Borrower shall at all
times, both before and after repayment of the Loan, at its sole cost and expense
defend, indemnify, exonerate and save harmless Agent and each of the Lenders and
all those claiming by, through or under Agent and each of the

 

38

--------------------------------------------------------------------------------


 

Lenders (“Indemnified Party”) (to the extent not paid by the Borrower in this
Section 7.20 or under the applicable provisions of this or any other Loan
Document) against and from all damages, losses, liabilities, obligations,
penalties, claims, litigation, demands, defenses, judgments, suits, proceedings,
costs, disbursements or expenses of any kind whatsoever, including, without
limitation, attorneys’ fees and experts’ fees and disbursements, which may at
any time (including, without limitation, before or after discharge or
foreclosure of the Security Documents) be imposed upon, incurred by or asserted
or awarded against the Indemnified Party and arising from or out of:

 

(A)                                  ANY LIABILITY FOR DAMAGE TO PERSON OR
PROPERTY ARISING OUT OF ANY VIOLATION OF ANY LEGAL REQUIREMENT WITH RESPECT TO
THE BORROWER, ANY OTHER LOAN PARTY OR ANY INDIVIDUAL PROPERTY, OR

 

(B)                                 ANY AND ALL LIABILITIES, DAMAGES, PENALTIES,
COSTS, AND EXPENSES, RELATING IN ANY MANNER TO ANY BROKERAGE OR FINDER’S FEES IN
RESPECT OF THE LOAN, OR

 

(C)                                  AS A RESULT OF LITIGATION THAT MAY ARISE IN
CONNECTION WITH BORROWER’S ACTIVITIES, OR

 

(D)                                 THE PAYMENT OF ANY FEES TO ANY LOAN PARTY OR
ANY MANAGER OR OWNER OF THE BORROWER; OR

 

(E)                                  ANY ACT, OMISSION, NEGLIGENCE OR CONDUCT AT
ANY INDIVIDUAL PROPERTY, OR ARISING OR CLAIMED TO HAVE ARISEN, OUT OF ANY ACT,
OMISSION, NEGLIGENCE OR CONDUCT OF THE BORROWER OR ANY TENANT, OCCUPANT OR
INVITEE THEREOF WHICH IS IN ANY WAY RELATED TO ANY INDIVIDUAL PROPERTY.

 

Notwithstanding the foregoing, an Indemnified Party shall not be entitled to
indemnification in respect of claims arising from acts of its own gross
negligence or willful misconduct to the extent that such gross negligence or
willful misconduct is determined by the final judgment of a court of competent
jurisdiction, not subject to further appeal, in proceedings to which such
Indemnified Party is a proper party.

 

7.21                           Leasing Matters.

 


7.21.1                  AGENT’S APPROVAL REQUIRED.


 

(A)                                  EXCEPT AS PROVIDED FOR HEREIN, THE PROPERTY
OWNERS SHALL NOT REQUIRE THE APPROVAL OF THE AGENT OR THE LENDERS FOR ANY
PROPOSED LEASE OF AN INDIVIDUAL PROPERTY.

 

(B)                                 AGENT’S PRIOR WRITTEN APPROVAL SHALL BE
REQUIRED IN EACH INSTANCE AS TO ANY PROPOSED LEASE WHICH REPRESENTS THE
CONVERSION OF A SUBSTANTIALLY SINGLE-TENANT INDIVIDUAL PROPERTY TO A
SUBSTANTIALLY MULTI-TENANT INDIVIDUAL PROPERTY.

 

(C)                                  AGENT’S PRIOR WRITTEN APPROVAL SHALL BE
REQUIRED IN EACH INSTANCE AS TO ANY PROPOSED LEASE FOR 25,000 OR MORE RENTABLE
SQUARE FEET, BUT LESS THAN 75,000 RENTABLE SQUARE FEET, UNLESS THE BORROWER
EVIDENCES TO THE AGENT THAT (X) THE RENTAL RATE UNDER THE PROPOSED LEASE IS
EQUAL TO OR GREATER THAN THE RENTAL RATE FOR THE FIRST RENEWAL TERM IN THE LEASE
IN EFFECT FOR THE SUBJECT INDIVIDUAL PROPERTY

 

39

--------------------------------------------------------------------------------


 

AS OF THE CLOSING DATE AND (Y) THE RATING, IF ANY, OF THE NEW TENANT IS EQUAL TO
OR HIGHER THAN THE RATING FOR THE TENANT UNDER SUCH EXISTING LEASE.

 

(D)                                 AGENT’S AND REQUIRED LENDERS PRIOR WRITTEN
APPROVAL SHALL BE REQUIRED IN EACH INSTANCE AS TO ANY PROPOSED LEASE FOR 75,000
OR MORE RENTABLE SQUARE FEET.

 

(E)                                  FOR ANY LEASE REQUIRING APPROVAL HEREUNDER,
THE APPROVAL SHALL RELATE TO: (I) THE ECONOMIC AND OTHER TERMS OF THE LEASE;
(II) EACH TENANT UNDER A PROPOSED LEASE; (III) EACH GUARANTOR, IF ANY, OF A
TENANT’S OBLIGATIONS UNDER A PROPOSED LEASE; (IV) ANY MODIFICATION OR AMENDMENT
TO THE LEASE, IF SUCH MODIFICATION OR AMENDMENT RELATES TO THE AMOUNT OF RENT
PAYABLE THEREUNDER, THE TERM OF THE LEASE, THE ECONOMIC DISCONTINUANCE RIGHTS
PROVIDED FOR THEREIN, OR ANY OTHER TERM WHICH MAY HAVE A MATERIAL IMPACT ON THE
VALUE OF THE INDIVIDUAL PROPERTY OR THE RENTAL PAYMENTS DUE UNDER THE LEASE; AND
(V) ANY TERMINATION, CANCELLATION OR SURRENDER OF THE LEASE.

 


7.21.2                  BORROWER’S REQUESTS.  ANY REQUEST BY THE BORROWER FOR AN
APPROVAL FROM AGENT WITH RESPECT TO LEASING MATTERS SHALL BE SENT TO THE AGENT
AND SHALL BE ACCOMPANIED, AT A MINIMUM, BY THE FOLLOWING: (I) THE PROPOSED LEASE
OR AMENDMENT OR MODIFICATION THEREOF COMPLETE WITH ALL APPLICABLE SCHEDULES AND
EXHIBITS; (II) A COMPLETE COPY OF ANY PROPOSED GUARANTY; (III) COMPREHENSIVE
FINANCIAL INFORMATION WITH RESPECT TO THE PROPOSED TENANT AND, IF APPLICABLE,
THE PROPOSED GUARANTOR (AS TO NEW LEASES OR AMENDMENTS OR MODIFICATIONS TO
EXISTING LEASES INVOLVING MATERIAL ECONOMIC CHANGES); AND (IV) AN EXECUTIVE
SUMMARY OF THE TERMS AND CONDITIONS OF THE PROPOSED LEASE AND, IF APPLICABLE,
THE PROPOSED GUARANTY.


 


7.21.3                  RESPONSE.  THE AGENT (AND THE REQUIRED LENDERS, AS
APPLICABLE) SHALL ACT ON REQUESTS FROM THE BORROWER FOR ANY APPROVAL REQUIRED
UNDER SECTION 7.21 IN A COMMERCIALLY REASONABLE MANNER AND SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO RESPOND TO ANY SUCH REQUEST WITHIN (A)
FIFTEEN (15) BUSINESS DAYS FOR APPROVALS REQUIRED UNDER SECTION 7.21(B) AND (C)
ABOVE, AND (B) TWENTY (20) BUSINESS DAYS FOR APPROVALS REQUIRED UNDER
SECTION 7.21(D) ABOVE, IN EACH INSTANCE FOLLOWING AGENT’S RECEIPT THEREOF WITH
ALL REQUIRED SUPPORTING INFORMATION.  AGENT’S RESPONSE MAY CONSIST OF AN
APPROVAL OR DISAPPROVAL OF THE REQUEST, OR A CONDITIONAL APPROVAL THEREOF
SUBJECT TO SPECIFIED CONDITIONS, OR A REQUEST FOR FURTHER DATA OR INFORMATION,
OR ANY COMBINATION THEREOF.  IF AGENT (AND THE REQUIRED LENDERS, AS APPLICABLE)
FAILS TO RESPOND TO ANY SUCH REQUEST WITHIN SUCH PRESCRIBED TIME PERIOD, SUCH
REQUEST SHALL BE DEEMED APPROVED BY THE AGENT (AND THE REQUIRED LENDERS, AS
APPLICABLE).  IN ORDER TO EXPEDITE THE PROCESSING OF REQUESTS FOR SUCH
APPROVALS, THE BORROWER AGREES TO PROVIDE AGENT WITH AS MUCH ADVANCE INFORMATION
AS IS POSSIBLE IN A COMMERCIALLY REASONABLE MANNER IN ADVANCE OF THE BORROWER’S
FORMAL REQUEST FOR AN APPROVAL.


 

7.22                           Future Collateral Obligations.  The Borrower
acknowledges that the determination by the Agent as to the Collateral was based
upon an analysis of the assets owned by the Borrower and the Borrower
Subsidiaries, and the assets owned by Loan Parties that are parties to the
Security Documents. The Borrower shall (and shall cause each of the other Loan
Parties to) agree to the following undertaking:

 

40

--------------------------------------------------------------------------------


 


7.22.1                  IN THE EVENT THAT AT ANY TIME THE BORROWER OR ANY LOAN
PARTY ACQUIRES OR OBTAINS ANY INTEREST IN ANY ASSET RELATING TO THE BORROWER OR
THE BUSINESS OPERATIONS OF THE BORROWER AND THE BORROWER SUBSIDIARIES,
INCLUDING, WITHOUT LIMITATION, (I) THE FEE, REMAINDERMAN OR GROUND LESSOR
INTEREST IN ANY INDIVIDUAL PROPERTY, OR (II) ANY INTEREST IN ANY MORTGAGE DEBT,
THE BORROWER SHALL NOTIFY THE AGENT IN WRITING AND SHALL EXECUTE, OR CAUSE THE
APPLICABLE PERSON TO EXECUTE, SUCH DOCUMENTS AS SHALL BE REASONABLY REQUESTED BY
THE AGENT TO CONFIRM, OR ESTABLISH, THAT THE INTEREST SO ACQUIRED OR OBTAINED IS
INCLUDED WITHIN THE COLLATERAL AND TO EFFECTUATE THE TERMS AND PROVISIONS OF
THIS AGREEMENT WITH RESPECT THERETO.


 


7.22.2                  THE BORROWER AGREES THAT WITHOUT THE PRIOR CONSENT OF
THE AGENT, NO OTHER LOAN PARTY WILL ACQUIRE OR OBTAIN ANY INTEREST IN ANY ASSET
RELATED TO THE OPERATION, OWNERSHIP OR MANAGEMENT OF THE INDIVIDUAL PROPERTIES
OR ANY OF THE OTHER ASSETS OF THE BORROWER, FT-FIN GP, OR THE BORROWER
SUBSIDIARIES UNLESS SUCH PERSON SHALL EXECUTE SUCH DOCUMENTS AS SHALL BE
REASONABLY REQUESTED BY THE AGENT TO CONFIRM, OR ESTABLISH, THAT THE INTEREST SO
ACQUIRED OR OBTAINED IS INCLUDED WITHIN THE COLLATERAL (OR IF SUCH PERSON CANNOT
GRANT SUCH SECURITY INTEREST TO THE AGENT, THAT THE OWNERSHIP INTEREST IN THE
ENTITY HOLDING SUCH ASSET IS INCLUDED WITHIN THE COLLATERAL) AND TO EFFECTUATE
THE TERMS AND PROVISIONS OF THIS AGREEMENT WITH RESPECT THERETO.


 


7.22.3                  IN THE EVENT THAT AT ANY TIME THE BORROWER SHALL
ESTABLISH OR ACQUIRE A PERSON SUCH THAT SUCH PERSON IS A BORROWER SUBSIDIARY,
THE BORROWER SHALL NOTIFY THE AGENT IN WRITING AND SHALL EXECUTE, OR CAUSE THE
APPLICABLE BORROWER SUBSIDIARY TO EXECUTE, SUCH DOCUMENTS AS SHALL BE REASONABLY
REQUESTED BY THE AGENT TO CONFIRM, OR ESTABLISH, THAT THE OWNERSHIP INTERESTS IN
SUCH BORROWER SUBSIDIARY AND THE ASSETS OF SUCH SUBSIDIARY (OTHER THAN THE
ASSETS OF PROPERTY OWNERS) ARE INCLUDED WITHIN THE COLLATERAL (SUBJECT TO ANY
EXISTING LIENS ASSOCIATED WITH ANY SUCH ASSET) AND TO EFFECTUATE THE TERMS AND
PROVISIONS OF THIS AGREEMENT WITH RESPECT THERETO.


 


7.22.4                  IN THE EVENT THAT AT ANY TIME THE BORROWER OR ANY
BORROWER SUBSIDIARY ACQUIRES OR OBTAINS ANY INTEREST IN ANY ASSET (OTHER THAN AN
INDIVIDUAL PROPERTY), THE BORROWER SHALL NOTIFY THE AGENT IN WRITING AND SHALL
EXECUTE, OR CAUSE THE APPLICABLE BORROWER SUBSIDIARY TO EXECUTE, SUCH DOCUMENTS
AS SHALL BE REASONABLY REQUESTED BY THE AGENT TO CONFIRM, OR ESTABLISH, THAT THE
ASSET SO ACQUIRED OR OBTAINED IS INCLUDED WITHIN THE COLLATERAL (SUBJECT TO ANY
EXISTING LIENS ASSOCIATED WITH ANY SUCH ASSET) AND TO EFFECTUATE THE TERMS AND
PROVISIONS OF THIS AGREEMENT WITH RESPECT THERETO (IF THE VALUE OF THE ASSET
ACQUIRED IS LESS THAN $1,000,000.00, THE NOTIFICATION AND DOCUMENTATION WILL BE
PROVIDED ANNUALLY).


 


7.22.5                  IN THE EVENT THAT AT ANY TIME DUE TO THE REJECTION OF A
REJECTABLE OFFER, THE APPLICABLE LEASE TERMINATES AND THE APPLICABLE PROPERTY
OWNER IS THE OWNER OF AN INDIVIDUAL PROPERTY WITHOUT ANY MORTGAGE DEBT THEREON,
AT THE OPTION OF THE AGENT, THE PROPERTY OWNER SHALL GRANT TO THE AGENT, ON
BEHALF OF THE LENDERS, A MORTGAGE OR DEED OF TRUST INTEREST IN AND TO SAID
INDIVIDUAL PROPERTY; PROVIDED, HOWEVER, IN THE EVENT OF A SUBSEQUENT PERMITTED
REFINANCE, OR OTHER REFINANCE WITH THE WRITTEN CONSENT OF THE AGENT, OF THE
INDIVIDUAL PROPERTY, THE AGENT SHALL RELEASE THE SAID MORTGAGE OR DEED OF TRUST
TO THE REFINANCED LOAN SUBJECT TO THE PAYMENT OF THE BORROWER MANDATORY
PRINCIPAL PAYMENT RELATING THERETO.

 

41

--------------------------------------------------------------------------------


 


7.22.6                  IN THE EVENT THAT AT ANY TIME DUE TO THE ACCEPTANCE OF A
REJECTABLE OFFER, A SO CALLED “EXCHANGE PROPERTY” IS CONVEYED TO THE APPLICABLE
PROPERTY OWNER SO THAT IT IS THE OWNER OF THE “EXCHANGE PROPERTY” WITHOUT ANY
MORTGAGE DEBT THEREON, AT THE OPTION OF THE AGENT, THE PROPERTY OWNER SHALL
GRANT TO THE AGENT, ON BEHALF OF THE LENDERS, A MORTGAGE OR DEED OF TRUST
INTEREST IN AND TO SAID INDIVIDUAL PROPERTY; PROVIDED, HOWEVER, IN THE EVENT OF
THE SUBSEQUENT PERMITTED REFINANCE, OR OTHER REFINANCE WITH THE WRITTEN CONSENT
OF THE AGENT, OF THE “EXCHANGE PROPERTY”, THE AGENT SHALL RELEASE THE SAID
MORTGAGE OR DEED OF TRUST TO THE REFINANCED LOAN SUBJECT TO THE PAYMENT OF THE
BORROWER MANDATORY PRINCIPAL PREPAYMENT RELATING THERETO.


 


7.22.7                  UPON THE PAYMENT IN FULL OF THE MORTGAGE DEBT ON ANY
INDIVIDUAL PROPERTY OR IF AT ANY TIME ANY INDIVIDUAL PROPERTY IS FREE AND CLEAR
OF ALL MORTGAGE DEBT, AT THE OPTION OF THE AGENT, THE APPLICABLE PROPERTY OWNER
SHALL GRANT TO THE AGENT, ON BEHALF OF THE LENDERS, A MORTGAGE OR DEED OF TRUST
INTEREST IN AND TO SAID INDIVIDUAL PROPERTY; PROVIDED, HOWEVER, IN THE EVENT OF
THE SUBSEQUENT PERMITTED REFINANCE, OR OTHER REFINANCE WITH THE CONSENT OF THE
AGENT OF THE INDIVIDUAL PROPERTY, THE AGENT SHALL RELEASE THE SAID MORTGAGE OR
DEED OF TRUST TO THE REFINANCED LOAN SUBJECT TO THE PAYMENT OF THE BORROWER
MANDATORY PRINCIPAL PREPAYMENT RELATING THERETO.


 


7.22.8                  THE BORROWER AGREES TO PROVIDE TO THE AGENT WRITTEN
NOTICE OF ANY OF THE EVENTS DESCRIBED IN THIS SECTION 7.22 WITHIN FIVE (5)
BUSINESS DAYS OF KNOWLEDGE THEREOF BY THE BORROWER AND FURTHER AGREES TO EXECUTE
AND DELIVER ANY DOCUMENTS AS REASONABLY REQUESTED BY THE AGENT TO EFFECTUATE THE
TERMS AND PROVISIONS HEREOF WITHIN FIVE (5) BUSINESS DAYS OF THE AGENT’S REQUEST
THEREFOR.


 

7.23                           Economic Discontinuance.

 


7.23.1                  WITHIN TEN (10) BUSINESS DAYS OF RECEIPT THEREOF, THE
BORROWER SHALL CAUSE THE APPLICABLE PROPERTY OWNER TO PROVIDE TO THE AGENT A
COPY OF EACH REJECTABLE OFFER RECEIVED BY ANY PROPERTY OWNER, AND CONCURRENTLY
WITH THE GIVING THEREOF, AND WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT THEREOF
COPIES OF ANY SUBSEQUENT NOTICES RECEIVED WITH RESPECT THERETO, WHETHER FROM THE
TENANT EXERCISING THE ECONOMIC DISCONTINUANCE RIGHTS, THE APPLICABLE HOLDER OF
THE REMAINDERMAN INTEREST IN THE SUBJECT INDIVIDUAL PROPERTY, THE APPLICABLE
GROUND LESSOR, OR ANY OTHER PERSON.


 


7.23.2                  NO LATER THAN FORTY-FIVE (45) DAYS PRIOR TO THE LAST DAY
FOR THE PROPERTY OWNER TO REJECT THE REJECTABLE OFFER, THE BORROWER SHALL
PROVIDE TO THE AGENT IN WRITING THE DETERMINATION BY THE BORROWER AS TO WHETHER
IT REQUESTS THE APPROVAL OF THE ACCEPTANCE OR REJECTION OF THE REJECTABLE OFFER,
WHICH NOTICE SHALL INCLUDE THE OFFICER’S CERTIFICATE REQUIRED IN ACCORDANCE WITH
SUBSECTION 7.23.4 OR 7.23.5, BELOW, WITH SUPPORTING DETAIL NECESSARY FOR THE
AGENT TO VERIFY THE CALCULATIONS INCORPORATED THEREIN.


 


7.23.3                  EXCEPT AS OTHERWISE PROVIDED FOR HEREIN, IN CONNECTION
WITH THE EXERCISE BY A TENANT OF THE ECONOMIC DISCONTINUANCE RIGHTS, THE
BORROWER SHALL NOT, AND SHALL CAUSE EACH PROPERTY OWNER NOT TO GRANT, APPROVE,
REJECT OR OBJECT TO ANY REQUESTED CONSENT OR APPROVAL, INCLUDING, WITHOUT
LIMITATION, THE ACCEPTANCE OR REJECTION OF A SO CALLED “EXCHANGE OFFER”, WITHOUT
THE WRITTEN APPROVAL OF THE AGENT.

 

42

--------------------------------------------------------------------------------


 


7.23.4                  SUBJECT TO THE COMPLIANCE WITH ANY APPLICABLE TERMS
RELATING TO THE MORTGAGE DEBT AND, IF APPLICABLE, THE OWNERSHIP INTEREST
AGREEMENT, (I) THE BORROWER MAY ACCEPT ANY REJECTABLE OFFER IF (A) ANY REQUIRED
MANDATORY PRINCIPAL PREPAYMENT RELATIVE THERETO IS TO BE PAID TO THE AGENT UPON
THE CONSUMMATION OF THE ECONOMIC DISCONTINUANCE SALE, (B) NO DEFAULT OR EVENT OF
DEFAULT IS THEN OCCURRING OR WILL OCCUR AS A RESULT OF THE CONSUMMATION OF THE
SUBJECT ECONOMIC DISCONTINUANCE SALE, (C) THE BORROWER IS IN COMPLIANCE WITH THE
FINANCIAL COVENANTS AND WILL NOT FAIL TO BE IN COMPLIANCE THEREWITH AS A RESULT
OF THE CONSUMMATION OF THE SUBJECT ECONOMIC DISCONTINUANCE SALE, AND (D) THE
BORROWER SUBMITS TO THE AGENT AN OFFICER’S CERTIFICATE REFLECTING A PRO-FORMA
CALCULATION THAT THE BORROWER WILL BE IN COMPLIANCE WITH THE FINANCIAL COVENANTS
AFTER THE CONSUMMATION OF THE SUBJECT ECONOMIC DISCONTINUANCE SALE, OR (II)THE
BORROWER SHALL ACCEPT THE REJECTABLE OFFER IF APPROVED IN WRITING BY THE AGENT;


 


7.23.5                  SUBJECT TO THE COMPLIANCE WITH ANY APPLICABLE TERMS
RELATING TO THE MORTGAGE DEBT AND, IF APPLICABLE, THE OWNERSHIP INTEREST
AGREEMENT, (I) THE BORROWER MAY REJECT ANY REJECTABLE OFFER IF (A) THE BORROWER
IS IN COMPLIANCE WITH THE REJECTION TEST AND WILL NOT FAIL TO BE IN COMPLIANCE
THEREWITH AS A RESULT OF THE CONSEQUENCES OF THE REJECTION OF THE REJECTABLE
OFFER, (B) NO DEFAULT OR EVENT OF DEFAULT IS THEN OCCURRING OR WILL OCCUR AS A
RESULT OF THE CONSEQUENCES OF THE REJECTION OF THE REJECTABLE OFFER, (C) THE
BORROWER SUBMITS TO THE AGENT AN OFFICER’S CERTIFICATE REFLECTING A PRO-FORMA
CALCULATION THAT THE BORROWER WILL BE IN COMPLIANCE WITH THE FINANCIAL
COVENANTS, AND THE REJECTION TEST AFTER GIVING EFFECT TO THE FINANCIAL
CONSEQUENCES OF THE REJECTION OF THE REJECTABLE OFFER OR (II) THE BORROWER SHALL
REJECT THE REJECTABLE OFFER IF APPROVED IN WRITING BY THE AGENT;


 


7.23.6                  AS USED HEREIN, THE “REJECTION TEST” SHALL MEAN THAT THE
AGGREGATE OUTSTANDING MORTGAGE DEBT ON ALL ED PROPERTIES (ASSUMING FOR PURPOSES
OF THIS CALCULATION, THAT THE SUBJECT REJECTABLE OFFER IS REJECTED AND INCLUDED
THEREIN) SHALL BE LESS THAN THE ED CASH FLOW.  THE TERM “ED CASH FLOW” SHALL
MEAN THE PROJECTED FREE CASH FLOW FOR THE SUCCEEDING TWELVE (12) MONTH PERIOD,
EXCLUDING (A) ALL CASH FLOW FROM ALL ED PROPERTIES, AND (B) ALL CASH FLOW FROM
ANY INDIVIDUAL PROPERTY AFTER THE DATE ON WHICH THE EXISTING TERM OF THE LEASE
FOR SUCH INDIVIDUAL PROPERTY EXPIRES, UNLESS AN APPLICABLE EXTENSION OPTION
SHALL HAVE BEEN EXERCISED.


 

7.24                           Replacement Documentation.  Upon receipt of an
affidavit of an officer of Agent as to the loss, theft, destruction or
mutilation of the Note or any other Security Document which is not of public
record, and, in the case of any such loss, theft, destruction or mutilation,
upon surrender and cancellation of such Note or other Security Document, the
Borrower will issue, in lieu thereof, a replacement Note or other security
document in the same principal amount and otherwise of like tenor upon receipt
by the Borrower of a suitable indemnity.

 

7.25                           Other Covenants.  The Borrower hereby represents
and warrants that no Collateral is in the possession of any third party bailee
(such as at a warehouse).  In the event that the Borrower and/or any of the
other Loan Parties, after the date hereof, intends to store or otherwise deliver
any Collateral or other personal property in which the Agent has been granted a
security interest to such a bailee, then the Borrower shall receive the prior
written consent of the Agent and such bailee must acknowledge in writing that
the bailee is holding such Collateral or such other personal property for the
benefit of the Agent and the Lenders.

 

43

--------------------------------------------------------------------------------


 

7.26                           Related Documents.  The Borrower will, or will
cause each Borrower Subsidiary and FT -FIN GP to, comply with the terms and
provisions of all of the Related Documents.

 

7.27                           Single-Purpose Entity.

 


7.27.1                  THE BORROWER SHALL CAUSE EACH BORROWER SUBSIDIARY TO BE
A SINGLE-PURPOSE ENTITY AND TO COMPLY WITH THE TERMS AND PROVISIONS HEREOF WITH
RESPECT THERETO.

 

7.28                           Financial Covenants.  The Borrower shall comply
with the following financial covenants:

 


7.28.1                  DEBT SERVICE COVERAGE RATIOS.


 

(A)                                  CERTAIN DEFINITIONS.

 

(I)                                     “CALCULATION DATE” SHALL MEAN THE LAST
DAY OF EACH CALENDAR QUARTER COMMENCING WITH DECEMBER 31, 2004.

 

(II)                                  “CALCULATION PERIOD” SHALL MEAN EACH
SUCCESSIVE TWELVE (12) MONTH PERIOD ENDING ON A CALCULATION DATE.

 

(III)                               “DEBT SERVICE” SHALL MEAN (A) THE SUM OF THE
AGGREGATE REGULARLY SCHEDULED ACTUAL PRINCIPAL AND INTEREST PAID OR PAYABLE
RESPECTING ALL DEBT OF THE BORROWER AND THE BORROWER SUBSIDIARIES (BUT EXCLUDING
ANY MANDATORY PRINCIPAL PREPAYMENTS AND/OR REQUIRED PRINCIPAL AMORTIZATION AS
PROVIDED IN SECTION 2.5.1) DURING THE SUBJECT CALCULATION PERIOD, LESS (B) WITH
RESPECT TO INTEREST PAYMENTS REQUIRED WITH RESPECT TO THE LOAN, THE AMOUNT PAID
TO THE BORROWER OR THE AGENT PURSUANT TO ANY INTEREST RATE PROTECTION AGREEMENT
RELATING TO INTEREST DUE DURING THE SUBJECT CALCULATION PERIOD.

 

(IV)                              “DEBT SERVICE COVERAGE” SHALL MEAN THE RATIO
FOR THE CALCULATION PERIOD OF:  (A) NET CASH FLOW TO (B) DEBT SERVICE.

 

(V)                                 “ NET CASH FLOW” SHALL MEAN THE AGGREGATE OF
(I) THAT PORTION OF THE CONSOLIDATED NET CASH FLOW WHICH IS AVAILABLE TO THE
BORROWER, AS DISTRIBUTIONS OR OTHERWISE, FROM BORROWER SUBSIDIARIES (AFTER
PAYMENT OF THAT PORTION OF CONSOLIDATED DEBT SERVICE IN CONNECTION WITH THE
FIRST MORTGAGE DEBT, AND OPERATING COSTS AND EXPENSES SPECIFICALLY ATTRIBUTABLE
TO THE BORROWER’S SUBSIDIARIES), ALL OF THE FOREGOING AS DETERMINED SOLELY BY
THE AGENT IN A MANNER CONSISTENT WITH THE PROCEDURES AND METHODS UTILIZED BY THE
AGENT IN ANALYZING THE FINANCIAL INFORMATION PROVIDED BY THE BORROWER PRIOR TO
CLOSING.

 

(VI)                              “CONSOLIDATED DEBT SERVICE COVERAGE” SHALL
MEAN THE RATIO FOR THE CALCULATION PERIOD OF:  (A) CONSOLIDATED NET CASH FLOW TO
(B) CONSOLIDATED DEBT SERVICE.

 

(VII)                           “CONSOLIDATED NET CASH FLOW” SHALL MEAN THE SUM
OF (I) (A) ALL CASH REVENUES FROM THE AGGREGATE OF ALL OF THE BORROWER’S

 

44

--------------------------------------------------------------------------------


 

SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION, ALL RENTS, MANAGEMENT FEES, GROUND
RENT, COMMON AREA MAINTENANCE CHARGES, INSURANCE PREMIUM AND TAX REIMBURSEMENTS
AND PROCEEDS FROM RENTAL INTERRUPTION INSURANCE, LESS THE AGGREGATE OF (II) ALL
OPERATING COSTS AND EXPENSES (EXCLUDING CONSOLIDATED DEBT SERVICE) OF THE
BORROWER AND THE BORROWER’S SUBSIDIARIES RELATED TO SUCH INVESTMENTS, AMOUNTS
RESERVED FOR TAXES AND INSURANCE, REPLACEMENT RESERVES, AND CAPITAL
EXPENDITURES, ALL OF THE FOREGOING AS REASONABLY DETERMINED BY THE AGENT IN A
MANNER CONSISTENT WITH THE PROCEDURES AND METHODS UTILIZED BY THE AGENT IN
ANALYZING THE FINANCIAL INFORMATION PROVIDED BY THE BORROWER PRIOR TO CLOSING.

 

(VIII)                        “CONSOLIDATED DEBT SERVICE” SHALL MEAN (A) THE SUM
OF THE AGGREGATE ACTUAL PRINCIPAL AND INTEREST PAID OR PAYABLE RESPECTING ALL
DEBT OF THE BORROWER AND THE BORROWER’S SUBSIDIARIES (BUT EXCLUDING, FOR THE
PURPOSES OF THIS DEFINITION, DEBT SERVICE WITH RESPECT ANY MANDATORY PRINCIPAL
PREPAYMENTS AND/OR REQUIRED PRINCIPAL AMORTIZATION AS PROVIDED IN
SECTION 2.5.1), ON A CONSOLIDATED BASIS, DURING THE CALCULATION PERIOD LESS (B)
WITH RESPECT TO INTEREST PAYMENTS REQUIRED WITH RESPECT TO THE LOAN, THE AMOUNT
PAID TO THE BORROWER OR THE AGENT PURSUANT TO ANY INTEREST RATE PROTECTION
AGREEMENT RELATING TO INTEREST DUE DURING THE SUBJECT CALCULATION PERIOD.

 

(B)                                 MINIMUM CONSOLIDATED DEBT SERVICE COVERAGE. 
THE CONSOLIDATED DEBT SERVICE COVERAGE FOR EACH CALCULATION PERIOD DETERMINED ON
EACH CALCULATION DATE SHALL BE NOT LESS THAN 1.15:1.  THE COMPLIANCE WITH THE
CONSOLIDATED DEBT SERVICE COVERAGE COVENANT SHALL BE TESTED BY THE AGENT ON THE
CALCULATION DATE WITH RESULTS BASED UPON THE MOST RECENT CALCULATION PERIOD
RESULTS, AS REASONABLY DETERMINED BY THE AGENT IN A MANNER CONSISTENT WITH THE
PROCEDURES AND METHODS UTILIZED BY THE AGENT IN ANALYZING THE FINANCIAL
INFORMATION PROVIDED BY THE BORROWER PRIOR TO CLOSING.  IF SUCH CONSOLIDATED
DEBT SERVICE COVERAGE COVENANT SHALL NOT BE SATISFIED ON ANY CALCULATION DATE,
THE BORROWER SHALL PREPAY A SUFFICIENT AMOUNT OF PRINCIPAL OUTSTANDING ON THE
LOAN SUCH THAT IF SUCH PRINCIPAL REDUCTION HAD BEEN MADE ON THE FIRST DAY OF THE
CALCULATION PERIOD THE CONSOLIDATED DEBT SERVICE COVERAGE COVENANT WOULD HAVE
BEEN SATISFIED.  IT SHALL BE AN EVENT OF DEFAULT IF THE BORROWER FAILS TO MAKE
SUCH A PREPAYMENT NOT LATER THAN THE FIRST TO OCCUR OF: (I) TEN (10) BUSINESS
DAYS AFTER NOTICE FROM AGENT TO THE BORROWER PROPERLY REQUESTING THE PAYMENT, OR
(II) IF THE BORROWER HAS FAILED TO GIVE AGENT SUFFICIENT REPORTS TO ENABLE AGENT
TO MAKE THE NECESSARY CALCULATIONS, FORTY-FIVE (45) DAYS FOLLOWING THE
APPLICABLE CALCULATION DATE, PROVIDED THE BORROWER SHALL HAVE AN ADDITIONAL FIVE
(5) DAYS TO SUPPLY ADDITIONAL INFORMATION TO THE AGENT FROM THE DATE THE AGENT
NOTIFIES THE BORROWER THAT THE INITIAL REPORTS HAVE BEEN DEEMED INSUFFICIENT BY
THE AGENT.

 

(C)                                  MINIMUM DEBT SERVICE COVERAGE.  THE DEBT
SERVICE COVERAGE FOR EACH CALCULATION PERIOD DETERMINED ON EACH CALCULATION DATE
SHALL BE NOT LESS THAN 1.40:1.  THE COMPLIANCE WITH THE DEBT SERVICE COVERAGE
COVENANT SHALL BE TESTED BY THE AGENT ON THE CALCULATION DATE WITH RESULTS BASED
UPON THE MOST RECENT CALCULATION PERIOD RESULTS, AS REASONABLY DETERMINED BY THE
AGENT IN A

 

45

--------------------------------------------------------------------------------


 

MANNER CONSISTENT WITH THE PROCEDURES AND METHODS UTILIZED BY THE AGENT IN
ANALYZING THE FINANCIAL INFORMATION PROVIDED BY THE BORROWER PRIOR TO CLOSING. 
IF SUCH DEBT SERVICE COVERAGE COVENANT SHALL NOT BE SATISFIED ON ANY CALCULATION
DATE, THE BORROWER SHALL PREPAY A SUFFICIENT AMOUNT OF PRINCIPAL OUTSTANDING ON
THE LOAN SUCH THAT IF SUCH PRINCIPAL REDUCTION HAD BEEN MADE ON THE FIRST DAY OF
THE CALCULATION PERIOD THE DEBT SERVICE COVERAGE COVENANT WOULD HAVE BEEN
SATISFIED.  IT SHALL BE AN EVENT OF DEFAULT IF THE BORROWER FAILS TO MAKE SUCH A
PREPAYMENT NOT LATER THAN THE FIRST TO OCCUR OF: (I) TEN (10) BUSINESS DAYS
AFTER NOTICE FROM AGENT TO THE BORROWER PROPERLY REQUESTING THE PAYMENT, OR (II)
IF THE BORROWER HAS FAILED TO GIVE AGENT SUFFICIENT REPORTS TO ENABLE AGENT TO
MAKE THE NECESSARY CALCULATIONS, FORTY-FIVE (45) DAYS FOLLOWING THE APPLICABLE
CALCULATION DATE, PROVIDED THE BORROWER SHALL HAVE AN ADDITIONAL FIVE (5) DAYS
TO SUPPLY ADDITIONAL INFORMATION TO THE AGENT FROM THE DATE THE AGENT NOTIFIES
THE BORROWER THAT THE INITIAL REPORTS HAVE BEEN DEEMED INSUFFICIENT BY THE
AGENT.

 


7.28.2                  CONSOLIDATED LEVERAGE RATIO.  THE QUOTIENT RESULTING
FROM DIVIDING (I) THE SUM OF (1) THE BORROWER’S ALLOCABLE SHARE OF THE AGGREGATE
AMOUNT OF ALL DEBT RESPECTING THE BORROWER’S INVESTMENTS (INCLUDING, WITHOUT
LIMITATION, THE OUTSTANDING BALANCE OF THE LOAN) BY (II) THE AGGREGATE OF (1)
AGGREGATE INVESTMENT CAPITALIZATION OF THE BORROWER’S ALLOCABLE SHARE OF ALL THE
BORROWER’S INVESTMENTS (THE “CONSOLIDATED LEVERAGE RATIO”), PLUS (2) PLUS ALL
CASH AND CASH EQUIVALENTS OF THE BORROWER AND THE BORROWER SUBSIDIARIES, ALL AS
REASONABLY DETERMINED BY THE AGENT IN A MANNER CONSISTENT WITH THE PROCEDURES
AND METHODS UTILIZED BY THE AGENT IN ANALYZING THE FINANCIAL INFORMATION
PROVIDED BY THE BORROWER PRIOR TO CLOSING, SHALL AT ALL TIMES BE LESS THAN
SEVENTY-FIVE (75%) PERCENT.

 

The compliance with the Consolidated Leverage Ratio covenant shall be tested by
the Agent on the Calculation Date with results based upon then current financial
information, as reasonably determined solely by the Agent.  If such Consolidated
Leverage Ratio covenant shall not be satisfied on any Calculation Date, the
Borrower shall prepay a sufficient amount of principal outstanding on the Loan
such that if such principal reduction had been made on the Calculation Date the
Consolidated Leverage Ratio covenant would have been satisfied on such
Calculation Date.  It shall be an Event of Default if the Borrower fails to make
such a prepayment not later than the first to occur of: (i) ten (10) Business
Days after Notice from Agent to the Borrower properly requesting the payment, or
(ii) if the Borrower has failed to give Agent and each of the Lenders sufficient
reports to enable Agent to make the necessary calculations, forty-five (45) days
following the applicable Calculation Date, provided the Borrower shall have an
additional five (5) days to supply additional information to the Agent from the
date the Agent notifies the Borrower that the initial reports have been deemed
insufficient by the Agent.

 


7.28.3                  MINIMUM LIQUIDITY.  THE SUM OF ALL OF FIRST UNION’S
LIQUID ASSETS (EXCLUDING, HOWEVER, THE LIQUID ASSETS OF ANY BORROWER SUBSIDIARY
AS TO WHICH THERE EXISTS A DEFAULT OR EVENT OF DEFAULT ON ANY MORTGAGE DEBT OF
SUCH BORROWER SUBSIDIARY) MUST AT ALL TIMES BE AT LEAST $10,000,000.00, AS
EVIDENCED BY FIRST UNION’S ANNUAL AND QUARTERLY SEC FILINGS.  IF SUCH MINIMUM
LIQUIDITY SHALL NOT BE SATISFIED ON ANY DATE OF TESTING, FIRST UNION SHALL
ARRANGE FOR AN INFUSION OF LIQUID ASSETS IN AN AMOUNT NECESSARY

 

46

--------------------------------------------------------------------------------


 


TO SATISFY THE REQUIREMENTS OF THIS SECTION 7.28.3.  IT SHALL BE AN EVENT OF
DEFAULT IF FIRST UNION FAILS TO ARRANGE FOR ANY REQUIRED ADDITIONAL LIQUID
ASSETS NOT LATER THAN TEN (10) BUSINESS DAYS AFTER NOTICE FROM AGENT TO THE
BORROWER NOTIFYING THE BORROWER OF THE NONCOMPLIANCE.


 


7.28.4                  MINIMUM NET WORTH.  MINIMUM NET WORTH OF FIRST UNION
SHALL AT ALL TIMES BE EQUAL TO OR GREATER THAN $40,000,000.00.  “MINIMUM NET
WORTH” SHALL MEAN THE CONSOLIDATED NET WORTH OF FIRST UNION AS EVIDENCED BY
FIRST UNION’S ANNUAL AND QUARTERLY SEC REPORTS.  THE COMPLIANCE WITH THE MINIMUM
NET WORTH COVENANT SHALL BE TESTED BY THE AGENT ON EACH CALCULATION DATE.  IF
SUCH MINIMUM NET WORTH COVENANT SHALL NOT BE SATISFIED ON ANY CALCULATION DATE,
THE BORROWER SHALL PREPAY A SUFFICIENT AMOUNT OF PRINCIPAL OUTSTANDING ON THE
LOAN SUCH THAT IF SUCH PRINCIPAL REDUCTION HAD BEEN MADE ON THE CALCULATION DATE
THE MINIMUM NET WORTH COVENANT WOULD HAVE BEEN SATISFIED ON SUCH CALCULATION
DATE.  IT SHALL BE AN EVENT OF DEFAULT IF THE BORROWER FAILS TO MAKE SUCH A
PREPAYMENT NOT LATER THAN THE FIRST TO OCCUR OF: (I) TEN (10) BUSINESS DAYS
AFTER NOTICE FROM AGENT TO THE BORROWER PROPERLY REQUESTING THE PAYMENT, OR (II)
IF THE BORROWER HAS FAILED TO GIVE AGENT AND EACH OF THE LENDERS SUFFICIENT
REPORTS TO ENABLE AGENT TO MAKE THE NECESSARY CALCULATIONS, FORTY-FIVE (45) DAYS
FOLLOWING THE APPLICABLE CALCULATION DATE, PROVIDED THE BORROWER SHALL HAVE AN
ADDITIONAL FIVE (5) DAYS TO SUPPLY ADDITIONAL INFORMATION TO THE AGENT FROM THE
DATE THE AGENT NOTIFIES THE BORROWER THAT THE INITIAL REPORTS HAVE BEEN DEEMED
INSUFFICIENT BY THE AGENT.


 

ARTICLE 8

 

NEGATIVE COVENANTS. 

 

The Borrower covenants and agrees that from the date hereof and so long as any
Obligations remain outstanding hereunder, the Borrower shall not (and shall not
suffer or permit the other Loan Parties and/or the Borrower Subsidiaries to):

 

8.1                                 No Changes to the Borrower and other Loan
Parties.  Without the prior written consent of the Agent, which consent will not
be unreasonably withheld, after not less than thirty (30) days’ prior written
notice (with reasonable particularity of the facts and circumstances attendant
thereto):(i) change its jurisdiction of organization, (ii) change its
organizational structure or type, (iii) change its legal name, or (iv) change
the organizational number (if any) assigned by its jurisdiction of formation or
its federal employer identification number (if any).

 

8.2                                 Restrictions on Liens.  Create, incur,
assume or suffer to exist any Lien upon or with respect to any property or
assets (real or personal, tangible or intangible, including, without limitation,
the Individual Properties), whether now owned or hereafter acquired, or sell any
such property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse) or assign any right to receive income or permit the
filing of any financing statement under the UCC or any other similar notice of
Lien under any similar recording or notice statute, or grant rights with respect
to, or otherwise encumber or create a security interest in, such property or
assets (including, without limitation, any item of Collateral) or any portion
thereof or any other revenues therefrom or the proceeds payable upon the sale,
transfer or other disposition of such property or asset or any portion thereof,
or permit or suffer any such action to be taken, except the following (singly
and collectively, “Permitted Liens”):

 

47

--------------------------------------------------------------------------------


 


8.2.1                        LIENS CREATED BY THE LOAN DOCUMENTS;


 


8.2.2                        LIENS FOR TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL
CHARGES NOT YET DELINQUENT OR WHICH ARE BEING DILIGENTLY CONTESTED IN GOOD FAITH
AND BY APPROPRIATE PROCEEDINGS, IF (X) REASONABLE RESERVES IN AN AMOUNT NOT LESS
THAN THE TAX, ASSESSMENT OR GOVERNMENTAL CHARGE BEING SO CONTESTED SHALL HAVE
BEEN ESTABLISHED IN A MANNER REASONABLY SATISFACTORY TO THE AGENT OR DEPOSITED
IN CASH (OR CASH EQUIVALENTS) WITH THE AGENT TO BE HELD DURING THE PENDENCY OF
SUCH CONTEST, OR SUCH CONTESTED AMOUNT SHALL HAVE BEEN DULY BONDED IN ACCORDANCE
WITH APPLICABLE LAW, (Y) NO RISK OF SALE, FORFEITURE OR LOSS OF ANY INTEREST IN
ANY INDIVIDUAL PROPERTY OR THE COLLATERAL OR ANY PART THEREOF ARISES DURING THE
PENDENCY OF SUCH CONTEST AND (Z) SUCH CONTEST DOES NOT HAVE AND COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


8.2.3                        LIENS IN RESPECT OF PROPERTY OR ASSETS IMPOSED BY
LAW, WHICH WERE INCURRED IN THE ORDINARY COURSE OF BUSINESS AND DO NOT SECURE
DEBT, SUCH AS CARRIERS’, WAREHOUSEMEN’S, MATERIALMEN’S AND MECHANICS’ LIENS AND
OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS, AND (X) WHICH DO
NOT IN THE AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF ANY PROPERTY OR ASSETS
OR HAVE, AND COULD NOT REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT
OR (Y) WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, WHICH
PROCEEDINGS HAVE THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE PROPERTY
OR ASSETS SUBJECT TO ANY SUCH LIEN;


 


8.2.4                        LIENS EXISTING AS OF THE CLOSING DATE IN FAVOR OF
THE HOLDERS OF THE MORTGAGE DEBT;


 


8.2.5                        A LIEN ON AN INDIVIDUAL PROPERTY WHICH MAY BE
GRANTED TO SECURE A PERMITTED REFINANCE; AND


 


8.2.6                        TO THE EXTENT THAT THE BORROWER OR ANY BORROWER
SUBSIDIARY OR ANY LOAN PARTY ACQUIRES ANY OTHER ASSET, ANY LIEN AS TO WHICH THE
ACQUISITION OF SUCH ASSET IS SUBJECT.


 

8.3                                 Consolidations, Mergers, Sales of Assets,
Issuance and Sale of Equity.  (i)  Dissolve, terminate, liquidate, consolidate
with or merge with or into any other Person, (ii) issue, sell, lease, transfer
or assign to any Persons or otherwise dispose of (whether in one transaction or
a series of transactions) any portion of its assets (whether now owned or
hereafter acquired), including, without limitation, any securities, membership
or partnership interests, or other interests of any kind in any other Loan Party
or Borrower Subsidiary, directly or indirectly (whether by the issuance of
rights of, options or warrants for, or securities convertible into, any such
security, membership or partnership interests or other interests of any kind),
(iii) withdraw from or resign as general partner or managing member of any
Person, including, without limitation, any withdrawal or resignation of: (x)
Park Plaza as the sole member of the Borrower, or (y) FT-FIN GP as the general
partner of a Borrower Partnership, (iv) permit another Person to merge with or
into it, (v) acquire all or substantially all the capital stock, membership or
partnership interests or assets of any other Person, or (vi) take any action
which could have the effect, directly or indirectly, of diluting the economic
interest of any Loan Party in any other Loan Party or Borrower Subsidiary;
except the following:

 

48

--------------------------------------------------------------------------------


 


8.3.1                        TRANSFERS PURSUANT TO THE SECURITY DOCUMENTS AND
OTHER AGREEMENTS IN FAVOR OF AGENT ON BEHALF OF THE LENDERS;


 


8.3.2                        TRANSFERS OR MERGERS TO FACILITATE A PERMITTED
INVESTMENT (TO THE EXTENT REQUIRED, THE AGENT SHALL RELEASE ANY SECURITY
INTEREST WHICH IT MAY HAVE THEREON TO EFFECTUATE SUCH TRANSFER OR MERGER);


 


8.3.3                        MERGERS, CONSOLIDATIONS, TRANSFERS AND SALES
BETWEEN AND AMONG LOAN PARTIES OF PARTNERSHIP INTERESTS, MEMBERSHIP INTERESTS OR
CAPITAL STOCK, SO LONG AS AFTER GIVING EFFECT TO ANY SUCH MERGER, CONSOLIDATION,
TRANSFER OR SALE, THE AGENT SHALL HAVE A SECURITY INTEREST, DIRECTLY OR THROUGH
ITS SECURITY INTEREST IN THE PARTNERSHIP INTERESTS, MEMBERSHIP INTERESTS OR
CAPITAL STOCK OF ANOTHER LOAN PARTY, IN THE PARTNERSHIP INTERESTS, MEMBERSHIP
INTERESTS OR CAPITAL STOCK OF EACH BORROWER SUBSIDIARY WHICH IS THE SURVIVOR OF
SUCH MERGER OR CONSOLIDATION OR THE RECIPIENT OF SUCH PARTNERSHIP INTERESTS,
MEMBERSHIP INTERESTS OR CAPITAL STOCK TRANSFERRED AND/OR SOLD, PROVIDED THAT IN
NO EVENT MAY ANY SUCH MERGER, CONSOLIDATION, TRANSFER OR SALE CAUSE A CHANGE OF
CONTROL OR OTHERWISE ADVERSELY AFFECT THE INTERESTS OF THE AGENT AND/OR THE
LENDERS, AS DETERMINED SOLELY BY THE AGENT;


 


8.3.4                        SALES OF ANY INDIVIDUAL PROPERTY IN CONNECTION WITH
AN ECONOMIC DISCONTINUANCE SALE, SUBJECT TO THE TERMS AND CONDITIONS OF
SECTION 7.23 AND PAYMENT OF THE REQUIRED MANDATORY PRINCIPAL PREPAYMENT RELATED
THERETO (TO THE EXTENT REQUIRED, THE AGENT SHALL RELEASE ANY SECURITY INTEREST
WHICH IT MAY HAVE THEREON TO EFFECTUATE SUCH SALE); PROVIDED, HOWEVER, THE SALE
OF THE SHERMAN, TEXAS, INDIVIDUAL PROPERTY TO THE KROGER CO. PURSUANT TO THE
REJECTABLE OFFER LETTER DATED APRIL 29, 2004 SHALL BE DEEMED APPROVED BY THE
AGENT AND THE LENDERS;


 


8.3.5                        SALES OF ANY INDIVIDUAL PROPERTY (OTHER THAN IN
CONNECTION WITH AN ECONOMIC DISCONTINUANCE SALE) OR THE OWNERSHIP INTEREST OF
THE BORROWER AND/OR FT-FIN GP IN ANY PROPERTY OWNER OR, WITH THE PRIOR CONSENT
OF THE AGENT; PROVIDED (A) THE AGENT RECEIVES THE MANDATORY PRINCIPAL PAYMENT
REQUIRED UNDER SECTION 2.5.1(B) ABOVE, (B) THE PURCHASER IS AN UNAFFILIATED
THIRD PARTY, AND (C) THE BORROWER SUBMITS TO THE AGENT AN OFFICER’S CERTIFICATE
REFLECTING A PRO-FORMA CALCULATION THAT SUCH SALE WILL NOT RESULT IN ANY
DECREASE IN OR NEGATIVELY IMPACT THE EXISTING LEVEL OF THE BORROWER’S
PERFORMANCE UNDER THE FINANCIAL COVENANTS CONSIDERING THE CONSEQUENCES OF THE
SALE (TO THE EXTENT REQUIRED, THE AGENT SHALL RELEASE ANY SECURITY INTEREST
WHICH IT MAY HAVE THEREON TO EFFECTUATE SUCH SALE);


 


8.3.6                        SALES OR DISPOSITIONS IN THE ORDINARY COURSE OF
BUSINESS OF WORN, OBSOLETE OR DAMAGED ITEMS OF PERSONAL PROPERTY OR FIXTURES
WHICH ARE SUITABLY REPLACED (TO THE EXTENT REQUIRED, THE AGENT SHALL RELEASE ANY
SECURITY INTEREST WHICH IT MAY HAVE THEREON TO EFFECTUATE SUCH SALE OR
DISPOSITION);


 


8.3.7                        LEASES TO THE EXTENT PROVIDED FOR HEREIN;


 


8.3.8                        TRANSFERS OF OWNERSHIP INTERESTS IN THE BORROWER
AND/OR FT-FIN GP TO ENTITIES WHICH ARE, DIRECTLY OR INDIRECTLY, WHOLLY OWNED
SUBSIDIARIES OF FIRST UNION;  AND


 


8.3.9                        TRANSACTIONS, WHETHER OUTRIGHT OR AS SECURITY, FOR
WHICH AGENT’S PRIOR WRITTEN CONSENT HAS BEEN OBTAINED.

 

49

--------------------------------------------------------------------------------


 

8.4                                 Restrictions on Debt.  (i) Create, incur or
assume any Debt, (ii) enter into, acquiesce, suffer or permit any amendment,
restatement or other modification of the documentation evidencing and/or
securing any Debt under which it is an obligor, or (iii) increase the amount of
any Debt existing as of the Closing Date; except with respect to the following
(singly and collectively, “Permitted Debt”):

 


8.4.1                        THE OBLIGATIONS;


 


8.4.2                        THE FOLLOWING DEBT EXISTING AS OF THE CLOSING DATE
IN THE AMOUNT DISCLOSED TO THE AGENT HEREUNDER:


 

(A)                                  THE MORTGAGE DEBT (NONE OF WHICH IS
RECOURSE TO THE BORROWER, EXCEPT FOR THE TYPE OF RECOURSE OBLIGATION SET FORTH
IN SECTION 8.4.4, BELOW);

 

(B)                                 DEBT DESCRIBED IN SCHEDULE 8.4.2(B) ANNEXED
HERETO;

 


8.4.3                        ANY REFINANCING OF ANY MORTGAGE DEBT PROVIDED SUCH
REFINANCING IS, UNLESS OTHERWISE APPROVED BY THE AGENT, AT AN INTEREST RATE
EQUAL TO OR LESS THAN THE EXISTING RATE UNDER THE APPLICABLE FIRST MORTGAGE AND
WITH A TERM AND AMORTIZATION SCHEDULE NOT IN EXCESS OF THE EXISTING TERM AND
AMORTIZATION SCHEDULE UNDER THE FIRST MORTGAGE (A “PERMITTED REFINANCE”);
PROVIDED, HOWEVER, THAT NO REFINANCING OF ANY DEBT OTHERWISE PERMITTED HEREUNDER
SHALL BE ALLOWED UNLESS AND UNTIL:

 

(A)                                  THE AGENT HAS RECEIVED AT LEAST THIRTY (30)
DAYS’ PRIOR WRITTEN NOTICE OF ANY INTENDED REFINANCING, WHICH NOTICE SHALL
DETAIL WITH SPECIFICITY THE TERMS AND CONDITIONS OF ANY SUCH REFINANCING AND
SHALL INCLUDE COMPLETE COPIES OF ANY LOAN APPLICATION AND LOAN COMMITMENT
RESPECTING SUCH PROPOSED REFINANCING, TOGETHER WITH SUCH OTHER MATERIALS AND
INFORMATION AS THE AGENT SHALL REASONABLY REQUEST;

 

(B)                                 NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND THEN BE CONTINUING; AND

 

(C)                                  THE BORROWER HAS PROVIDED THE AGENT WITH
SUCH INSTRUMENTS, DOCUMENTS, AGREEMENTS, CERTIFICATIONS, AND OPINIONS AS THE
AGENT SHALL REASONABLY REQUIRE WITH RESPECT THERETO.

 


8.4.4                        WITH RESPECT TO ANY MORTGAGE DEBT, OBLIGATIONS
UNDER (I) LIMITED GUARANTIES BY THE BORROWER AS TO USUAL AND CUSTOMARY
EXCEPTIONS TO NON-RECOURSE PROVISIONS (E.G., FRAUD AND MISAPPROPRIATION OF
FUNDS) PROVIDED THAT SUCH LIMITED GUARANTIES ARE EVIDENCED BY DOCUMENTATION
APPROVED BY THE AGENT AND (II) INDEMNIFICATIONS BY THE BORROWER AS TO USUAL
HAZARDOUS MATERIALS ISSUES RELATING TO THE SUBJECT INDIVIDUAL PROPERTY PROVIDED
THAT SUCH INDEMNIFICATIONS ARE EVIDENCED BY DOCUMENTATION CUSTOMARY FOR
TRANSACTIONS OF THAT TYPE;


 


8.4.5                        INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF
BUSINESS FOR THE PURCHASE OF GOODS OR SERVICES WHICH ARE PAYABLE, WITHOUT
INTEREST, WITHIN THIRTY (30) DAYS OF BILLING; AND

 

50

--------------------------------------------------------------------------------

 


 


8.4.6                        TRANSACTIONS, WHETHER SECURED OR UNSECURED, FOR
WHICH AGENT’S PRIOR WRITTEN CONSENT HAS BEEN OBTAINED.


 

8.5                                 Respecting Individual Properties.  Permit or
otherwise suffer to occur any event such that the representations and warranties
of the Borrower set forth in Section 6.17 would be untrue or misleading in any
material respect.

 

8.6                                 Respecting Ground Lease Extension Options
and Remainder Ground Lease Options.  Permit any of the Ground Lease Extension
Options and/or Remainder Ground Lease Options, including, without limitation,
any conditions precedent therein, to lapse, expire, or otherwise remain
unexercised, or otherwise permit the expiration of any Ownership Interest
Agreement, without the express prior written consent of the Agent.

 

8.7                                 Other Business.  Enter into any line of
business or make any material change in the nature of its business, purposes or
operations, except as otherwise specifically permitted by this Agreement or the
other Loan Documents.

 

8.8                                 Change of Control.  Permit or otherwise
suffer to occur any Change of Control.

 

8.9                                 Forgiveness of Debt.  Cancel or otherwise
forgive or release any Debt owed to it by any Person, except upon receipt of
adequate consideration or as otherwise approved by the Agent.

 

8.10                           Affiliate Transactions.  On and after the Closing
Date, enter into, or be a party to, any transaction with any Person who is an
Affiliate of the Borrower, or any Borrower Subsidiary, or any Loan Party, except
for (i) any property management contract for an Individual Property which is no
longer subject to a triple net lease with a management fee not to exceed three
(3%) percentof gross revenue per year, and (ii) any construction management
contract for improvements to be made to any Individual Property or Permitted
Investment acquisition with a construction management fee not to exceed five
(5%) percent of the gross cost of the construction of improvements, provided
that this Section 8.10 shall not apply to transactions between and among Loan
Parties or to transactions between Loan Parties and Borrower Subsidiaries.

 

8.11                           Amendments; Terminations of Related Documents. 
Enter into, acquiesce in, suffer or permit any amendment, restatement or other
modification or termination of any of the Related Documents, without the express
prior written consent of the Agent.

 

8.12                           ERISA.  Except for Code Section 401(k) plans,
establish or be obligated to contribute to any Plan.

 

8.13                           Bankruptcy Filings.  File a petition under any
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of its assets or property.

 

8.14                           Investment Company.  Become an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

8.15                           Holding Company.  Become a “holding company,” or
a “subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of

 

51

--------------------------------------------------------------------------------


 

a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

 

8.16                           Use of Proceeds.  Permit the proceeds of the
Loan, or any other accommodation at any time made hereunder, to be used for any
purpose which entails a violation of, or is inconsistent with, Regulation T, U
or X of the Board of Governors of the Federal Reserve, or for any purpose other
than those set forth in Section 1.3.

 

8.17                           Advances and Loan.  Except as contemplated herein
in connection with the Loan Advances of the Obligations, directly or indirectly,
lend money or credit or make advances to any Person.

 

8.18                           Distributions.  (i) Authorize, declare, or pay
any Distributions on behalf of the Borrower, except for Permitted Distributions
or (ii) take any action which would amend, modify, or terminate any Distribution
due, or the terms of any Formation Document relating to Distributions due, to
the Borrower, FT-FIN GP, or any Borrower Subsidiary.  The term “Permitted
Distributions” shall mean, so long as no Default or Event of Default exists and
is continuing, or would be created thereby, subject to requirements set forth in
Section 9.2, hereof, any Distributions by the Borrower in accordance with its
Formation Documents.

 

8.19                           Restrictions on Investments.  Make or permit to
exist or to remain outstanding any Investment except which is or results in
(“Permitted Investments”):

 


8.19.1                  MARKETABLE DIRECT OR GUARANTEED GENERAL OBLIGATIONS OF
THE UNITED STATES OF AMERICA WHICH MATURE WITHIN ONE YEAR FROM THE DATE OF
PURCHASE;


 


8.19.2                  BANK DEPOSITS, CERTIFICATES OF DEPOSIT AND BANKER’S
ACCEPTANCES, OR OTHER OBLIGATIONS IN OR OF THE LENDERS OR BANKS LOCATED WITHIN
AND CHARTERED BY THE UNITED STATES OF AMERICA OR A STATE AND HAVING ASSETS OF
OVER $500,000,000.00; AND


 


8.19.3                  THE BORROWER’S SUBSIDIARIES, SUBJECT IN ALL INSTANCES TO
THE TERMS OF THIS AGREEMENT;


 


8.19.4                  THE ACQUISITION OF ANY ASSET RELATED TO THE OPERATION,
OWNERSHIP OR MANAGEMENT OF THE INDIVIDUAL PROPERTIES OR ANY OF THE OTHER ASSETS
OF THE BORROWER OR THE BORROWER SUBSIDIARIES; AND


 

All such Investments shall be made by the Borrower in a manner which assures
that Agent shall have and maintain a perfected first lien security interest
therein.

 

8.20                           Contracts of a Material or Significant Nature. 
Except for contracts otherwise complying with this Agreement, not enter into any
other contracts, agreements or purchase orders which would involve the
expenditure of more than $1,000,000.00 in any instance or $1,000,000.00 in the
aggregate without Agent’s prior written consent, which consent shall not be
unreasonably withheld or delayed, but which consent may be conditioned upon a
demonstration by the Borrower to Agent’s reasonable satisfaction that the
contract, agreement or purchase order is reasonable and that the Party entering
into such contract has adequate resources to pay and perform the same.

 

52

--------------------------------------------------------------------------------


 

8.21                           Consulting or Management Fees.  Permit the
payment of any asset management fees to any Person or enter into any agreement
providing asset management services to the Borrower or any Borrower Subsidiary
which provides for the payment of asset management fees, except pursuant to any
property management contract for an Individual Property which is no longer
subject to a triple net lease on terms and conditions customary in the relevant
market area.

 

8.22                           Negative Pledges, etc.  Enter into any agreement
subsequent to the Closing Date (other than a Loan Document) which (a) prohibits
the creation or assumption of any Lien upon any of the Collateral, including,
without limitation, any hereafter acquired property, (b) specifically prohibits
the amendment or other modification of this Agreement or any other Loan
Document, or (c) could reasonably be expected to have a Material Adverse Effect.

 

8.23                           Business Transactions.  Conduct any business
activities that relate, directly or indirectly, to the Property Owners, their
properties or assets through any Person other than the Borrower and/or FT-FIN
GP, except pursuant to the structure of ownership existing as of the Closing
Date and disclosed to the Agent.

 

ARTICLE 9

 

SPECIAL PROVISIONS.

 

9.1                                 Legal Requirements.  The Borrower, FT-FIN
GP, or any Borrower Subsidiary may contest in good faith any claim, demand, levy
or assessment under any Legal Requirements or taxes owed by any person or entity
if: (i) the contest is based upon a material question of law or fact raised by
such Person in good faith; (ii) such Person properly commences and thereafter
diligently pursues the contest; (iii) the contest will not materially impair the
ability to ultimately comply with the contested Legal Requirement should the
contest not be successful; (iv) reasonable reserves in an amount necessary to
undertake and pay for such contest and any corrective or remedial action then or
thereafter reasonably likely to be necessary shall have been established in a
manner satisfactory to the Agent or deposited in cash (or cash equivalents) with
the Agent to be held during the pendency of such contest, or such contested
amount shall have been duly bonded in accordance with applicable law; (v) if the
contest relates to a Legal Requirement under Environmental Law, the conditions
set forth in the Environmental Indemnity relating to such contests shall be
satisfied; (vi) no risk of sale, forfeiture or loss of any interest in any
Individual Property or the Collateral or any part thereof arises during the
pendency of such contest; and (vii) such contest does not have and could not
reasonably be expected to have a Material Adverse Effect.

 

9.2                                 Distributions.

 


9.2.1                        NOTICE OF INTENTION TO DISTRIBUTE.  AT LEAST TEN
(10) BUSINESS DAYS PRIOR TO MAKING ANY DISTRIBUTION TO ITS OWNERS, EACH OF THE
BORROWER AND FT-FIN GP SHALL SUBMIT TO AGENT A WRITTEN STATEMENT OF ITS INTENT
TO MAKE SUCH DISTRIBUTION ACCOMPANIED BY AN OFFICER’S CERTIFICATE REFLECTING A
PRO-FORMA CALCULATION THAT THE BORROWER WILL BE IN COMPLIANCE WITH THE FINANCIAL
COVENANTS AFTER THE PROPOSED DISTRIBUTION, TOGETHER WITH SUCH OTHER
DOCUMENTATION AND INFORMATION AS AGENT MAY REASONABLY REQUIRE (“NOTICE OF
INTENTION TO DISTRIBUTE”) IN ORDER TO VERIFY THAT THE BORROWER AND/OR FT-FIN GP
IS ENTITLED TO MAKE A DISTRIBUTION AS PROVIDED FOR HEREIN.

 

53

--------------------------------------------------------------------------------


 


9.2.2                        CONDITIONS MUST BE SATISFIED.  IF THE AGENT OBJECTS
TO SUCH PROPOSED DISTRIBUTION ON THE BASIS THAT THE CONDITIONS THERETO ARE NOT
SATISFIED, OR THAT FURTHER INFORMATION IS REQUIRED, AGENT MAY, BY WRITTEN NOTICE
TO THE BORROWER GIVEN WITHIN TEN (10) BUSINESS DAYS FOLLOWING RECEIPT OF THE
BORROWER’S NOTICE OF INTENTION TO DISTRIBUTE, PROHIBIT THE PROPOSED DISTRIBUTION
BY BORROWER AND/OR FT-FIN GP UNTIL SUCH TIME AS THE AGENT IS REASONABLY
SATISFIED THAT THE CONDITIONS HAVE BEEN SATISFIED.


 


9.2.3                        CURRENT INFORMATION.  ONCE AGENT HAS RECEIVED A
NOTICE OF INTENTION TO DISTRIBUTE AND A DISTRIBUTION HAS BEEN MADE IN ACCORDANCE
WITH THE FOREGOING, SUBSEQUENT NOTICES OF INTENTION TO DISTRIBUTE SUBMITTED
WITHIN THE NEXT TWELVE (12) MONTHS SHALL NOT REQUIRE THE SUBMISSION OF NEW
FINANCIAL INFORMATION IF THE BORROWER SUBMITS A SWORN AFFIDAVIT AND
UNCONDITIONAL REPRESENTATION THAT THERE HAVE BEEN NO MATERIAL ADVERSE CHANGES,
UNLESS AGENT HAS A GOOD FAITH BASIS FOR REQUIRING THE SAME.


 

9.3                                 Limited Recourse Provisions.

 


9.3.1                        BORROWER FULLY LIABLE.  THE BORROWER SHALL BE FULLY
LIABLE FOR THE LOAN AND THE OBLIGATIONS TO EACH OF THE LENDERS.


 


9.3.2                        CERTAIN NON-RECOURSE.  THE LOAN SHALL BE ON A
NON-RECOURSE BASIS TO FIRST UNION, EXCEPT TO THE EXTENT PROVIDED FOR IN THE
LIMITED NON-RECOURSE CARVE OUT GUARANTY.


 


9.3.3                        ADDITIONAL MATTERS.  NOTHING CONTAINED IN THIS
SECTION 9.3 OR ELSEWHERE SHALL: (I) LIMIT THE RIGHT OF AGENT OR ANY OF THE
LENDERS TO OBTAIN INJUNCTIVE RELIEF OR TO PURSUE EQUITABLE REMEDIES UNDER ANY OF
THE LOAN DOCUMENTS, EXCLUDING ONLY ANY INJUNCTIVE RELIEF ORDERING PAYMENT OF
OBLIGATIONS BY ANY PERSON OR ENTITY FOR WHICH PERSONAL LIABILITY DOES NOT
OTHERWISE EXIST; OR (II) LIMIT THE LIABILITY OF ANY ATTORNEY, LAW FIRM,
ACCOUNTANT OR OTHER PROFESSIONAL WHO OR WHICH RENDERS OR PROVIDES ANY WRITTEN
OPINION OR CERTIFICATE TO AGENT OR ANY OF THE LENDERS IN CONNECTION WITH THE
LOAN EVEN THOUGH SUCH PERSON OR ENTITY MAY BE A MEMBER OF THE BORROWER.

 

9.4                                 Payment of Obligations.  Upon the payment in
full of the Obligations, in immediately available funds, including, without
limitation, all unreimbursed costs and expenses of the Agent and of each Lender
for which the Borrower is responsible, the Agent shall release any security and
other collateral interests, including, without limitation, the Payment Direction
Letters, rights of setoff and right to freeze granted to the Agent as provided
for herein and under the other Loan Documents and shall execute and deliver such
documents and termination statements as the Borrower or any other Loan Party
reasonably requests to evidence such termination and release.  However, such
release by the Agent shall not be deemed to terminate or release any Person from
any obligation or liability under the Loan Documents which specifically by its
terms survives the payment in full of the Obligations.

 

ARTICLE 10

 

EVENTS OF DEFAULT

 

The following provisions deal with Default, Events of Default, notice, grace and
cure periods, and certain rights of Agent following an Event of Default.

 

54

--------------------------------------------------------------------------------


 

10.1                           Default and Events of Default.  The term
“Default” as used herein or in any of the other Loan Documents shall mean an
Event of Default, or any fact or circumstance which constitutes, or upon the
lapse of time, or giving of notice, or both, could constitute, an Event of
Default. The occurrence of any of the following events, respectively, shall,
subject to the giving of any notice or the expiration of any applicable grace
period referred to in Section 10.2 without the cure thereof, constitute an
“Event of Default” herein.  Upon the occurrence of any Event of Default
described in Sections 10.1.8, any and all Obligations shall become due and
payable without any further act on the part of the Agent. Upon the occurrence of
any other Event of Default, the Agent may declare any and all Obligations
immediately due and payable.  The occurrence and continuance of any Event of
Default shall also constitute, without notice or demand, a default under all
other agreements between the Agent and/or the Lenders and the Borrower and
instruments and papers heretofore, now, or hereafter given the Agent and/or the
Lenders by the Borrower.

 


10.1.1                  FAILURE TO PAY THE LOAN.  THE FAILURE BY THE BORROWER TO
PAY WHEN DUE ANY PRINCIPAL OF, INTEREST ON, OR FEES IN RESPECT OF, THE LOAN.


 


10.1.2                  FAILURE TO MAKE OTHER PAYMENTS.  THE FAILURE BY THE
BORROWER TO PAY WHEN DUE (OR UPON DEMAND, IF PAYABLE ON DEMAND) ANY PAYMENT THE
OBLIGATION OTHER THAN ANY PAYMENT THE OBLIGATION ON ACCOUNT OF THE PRINCIPAL OF,
OR INTEREST ON, OR FEES IN RESPECT OF, THE LOAN.


 


10.1.3                  NOTE, SECURITY DOCUMENTS, AND OTHER LOAN DOCUMENTS.  ANY
OTHER DEFAULT IN THE PERFORMANCE OF ANY TERM OR PROVISION OF THE NOTE, OR OF THE
SECURITY DOCUMENTS, OR OF ANY OF THE OTHER LOAN DOCUMENTS, OR A BREACH, OR OTHER
FAILURE TO SATISFY, ANY OTHER TERM, PROVISION, CONDITION OR WARRANTY UNDER THE
NOTE, THE SECURITY DOCUMENTS, OR ANY OTHER LOAN DOCUMENT, REGARDLESS OF WHETHER
ANY THEN UNDISBURSED PORTION OF THE LOAN IS SUFFICIENT TO COVER ANY PAYMENT OF
MONEY REQUIRED THEREBY, AND THE SPECIFIC GRACE PERIOD, IF ANY, ALLOWED FOR THE
DEFAULT IN QUESTION SHALL HAVE EXPIRED WITHOUT SUCH DEFAULT HAVING BEEN CURED.


 


10.1.4                  DEFAULT UNDER OTHER AGREEMENTS.  THE OCCURRENCE OF ANY
BREACH OF ANY COVENANT OR OBLIGATION IMPOSED BY, OR OF ANY DEFAULT UNDER, ANY
AGREEMENT (INCLUDING ANY LOAN DOCUMENT) BETWEEN THE AGENT AND/OR THE LENDERS AND
THE BORROWER, THE OTHER LOAN PARTIES, AND/OR THE PROPERTY OWNERS OR INSTRUMENT
GIVEN BY THE BORROWER AND SUCH PERSONS TO THE AGENT AND/OR THE LENDERS AND THE
EXPIRY, WITHOUT CURE, OF ANY APPLICABLE GRACE PERIOD (NOTWITHSTANDING THAT THE
AGENT AND/OR THE LENDERS MAY NOT HAVE EXERCISED ALL OR ANY OF ITS/THEIR RIGHTS
ON ACCOUNT OF SUCH BREACH OR DEFAULT).


 


10.1.5                  REPRESENTATIONS AND WARRANTIES.  IF ANY REPRESENTATION
OR WARRANTY MADE BY THE BORROWER OR BY ANY OF THE OTHER LOAN PARTIES OR THE
BORROWER SUBSIDIARIES IN THE LOAN DOCUMENTS WAS UNTRUE OR MISLEADING IN A MANNER
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


10.1.6                  AFFIRMATIVE COVENANTS.  THE BREACH OF ANY COVENANT
CONTAINED IN SECTIONS ARTICLE 7 HEREIN, INCLUDING, WITHOUT LIMITATION, THE
FINANCIAL COVENANTS.


 


10.1.7                  NEGATIVE COVENANTS.  THE BREACH OF ANY COVENANT
CONTAINED IN ARTICLE 8 HEREIN.

 

55

--------------------------------------------------------------------------------


 


10.1.8                  FINANCIAL STATUS AND INSOLVENCY.


 

(A)                                  THE BORROWER SHALL: (I) ADMIT IN WRITING
ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE; (II) FILE A
PETITION IN BANKRUPTCY OR A PETITION TO TAKE ADVANTAGE OF ANY INSOLVENCY ACT;
(III) MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; (IV) CONSENT TO, OR
ACQUIESCE IN, THE APPOINTMENT OF A RECEIVER, LIQUIDATOR OR TRUSTEE OF ITSELF OR
OF THE WHOLE OR ANY SUBSTANTIAL PART OF ITS PROPERTIES OR ASSETS; (V) FILE A
PETITION OR ANSWER SEEKING REORGANIZATION, ARRANGEMENT, COMPOSITION,
READJUSTMENT, LIQUIDATION, DISSOLUTION OR SIMILAR RELIEF UNDER THE FEDERAL
BANKRUPTCY LAWS OR ANY OTHER APPLICABLE LAW; (VI) HAVE A COURT OF COMPETENT
JURISDICTION ENTER AN ORDER, JUDGMENT OR DECREE APPOINTING A RECEIVER,
LIQUIDATOR OR TRUSTEE OF THE BORROWER, OR OF THE WHOLE OR ANY SUBSTANTIAL PART
OF THE PROPERTY OR ASSETS OF THE BORROWER, AND SUCH ORDER, JUDGMENT OR DECREE
SHALL REMAIN UNVACATED OR NOT SET ASIDE OR UNSTAYED FOR SIXTY (60) DAYS; (VII)
HAVE A PETITION FILED AGAINST IT SEEKING REORGANIZATION, ARRANGEMENT,
COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION OR SIMILAR RELIEF UNDER THE
FEDERAL BANKRUPTCY LAWS OR ANY OTHER APPLICABLE LAW AND SUCH PETITION SHALL
REMAIN UNDISMISSED FOR SIXTY (60) DAYS; (VIII) HAVE, UNDER THE PROVISIONS OF ANY
OTHER LAW FOR THE RELIEF OR AID OF DEBTORS, ANY COURT OF COMPETENT JURISDICTION
ASSUME CUSTODY OR CONTROL OF THE BORROWER OR OF THE WHOLE OR ANY SUBSTANTIAL
PART OF ITS PROPERTY OR ASSETS AND SUCH CUSTODY OR CONTROL SHALL REMAIN
UNTERMINATED OR UNSTAYED FOR SIXTY (60) DAYS; OR (IX) HAVE AN ATTACHMENT OR
EXECUTION LEVIED AGAINST ANY SUBSTANTIAL PORTION OF THE PROPERTY OF THE BORROWER
OR AGAINST ANY SUBSTANTIAL PORTION OF THE COLLATERAL WHICH IS NOT DISCHARGED OR
DISSOLVED BY A BOND WITHIN THIRTY (30) DAYS; OR

 

(B)                                 ANY SUCH EVENT SET FORTH IN SUBSECTION (I)
ABOVE SHALL OCCUR WITH RESPECT TO A BORROWER SUBSIDIARY, FT-FIN GP, AND/OR ANY
OTHER LOAN PARTY;

 


10.1.9                  LOAN DOCUMENTS.  IF ANY LOAN DOCUMENT FOR ANY REASON
OTHER THAN THE SATISFACTION IN FULL OF ALL OBLIGATIONS SHALL CEASE TO BE IN FULL
FORCE AND EFFECT (OTHER THAN IN ACCORDANCE WITH ITS TERMS), THEREBY PREVENTING
THE AGENT AND/OR THE LENDERS FROM OBTAINING THE PRACTICAL REALIZATION OF THE
BENEFITS THEREOF, OR IF ANY LOAN DOCUMENT SHALL BE DECLARED NULL AND VOID OR ANY
LOAN PARTY SHALL CLAIM OR DECLARE ANY SUCH LOAN DOCUMENT TO NO LONGER BE IN FULL
FORCE AND EFFECT OR IS NULL AND VOID, OR IF THE LIENS AND SECURITY INTERESTS
PURPORTED TO BE CREATED BY ANY OF THE LOAN DOCUMENTS SHALL CEASE TO BE VALID,
PERFECTED, FIRST PRIORITY (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN)
SECURITY INTERESTS;


 


10.1.10            JUDGMENTS.  ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR BORROWER SUBSIDIARY INVOLVING A
LIABILITY (NOT PAID OR FULLY COVERED BY A REPUTABLE AND SOLVENT INSURANCE
COMPANY) AND SUCH JUDGMENTS AND DECREES EITHER SHALL BE FINAL AND NON-APPEALABLE
OR SHALL NOT BE VACATED, DISCHARGED OR STAYED OR BONDED PENDING APPEAL FOR ANY
PERIOD OF SIXTY (60) CONSECUTIVE DAYS, AND THE AGGREGATE AMOUNT OF ALL SUCH
JUDGMENTS EXCEEDS $500,000.00;


 


10.1.11            DEFAULT OF OTHER SPECIFIED DEBT AND RELATED DOCUMENTS.  IF A
DEFAULT OR EVENT OF DEFAULT (REGARDLESS OF HOW OR IF DEFINED) SHALL OCCUR UNDER
ANY MORTGAGE DEBT AS TO WHICH DEFAULT OR EVENT OF DEFAULT THE HOLDER HAS
ACCELERATED THE OBLIGATIONS DUE THEREUNDER AND COMMENCED EXERCISING ITS RIGHTS
UPON SUCH DEFAULT OR EVENT OF DEFAULT;

 

56

--------------------------------------------------------------------------------


 


10.1.12            ERISA.  (I) IF ANY PLAN SHALL FAIL TO SATISFY THE MINIMUM
FUNDING STANDARD REQUIRED FOR ANY PLAN YEAR OR PART THEREOF OR A WAIVER OF SUCH
STANDARD OR EXTENSION OF ANY AMORTIZATION PERIOD IS SOUGHT OR GRANTED UNDER
SECTION 412 OF THE CODE, ANY PLAN SHALL HAVE HAD OR IS LIKELY TO HAVE A TRUSTEE
APPOINTED TO ADMINISTER SUCH PLAN, ANY PLAN IS, SHALL HAVE BEEN OR IS LIKELY TO
BE TERMINATED OR TO BE THE SUBJECT OF TERMINATION PROCEEDINGS UNDER ERISA, ANY
PLAN SHALL HAVE AN UNFUNDED CURRENT LIABILITY, A CONTRIBUTION REQUIRED TO BE
MADE TO A PLAN HAS NOT BEEN TIMELY MADE, THE BORROWER OR ANY BORROWER SUBSIDIARY
OR ANY ERISA AFFILIATE HAS INCURRED OR IS LIKELY TO INCUR A LIABILITY TO OR ON
ACCOUNT OF A PLAN UNDER SECTION 409, 502(I), 502(L), 515, 4062, 4063, 4064,
4069, 4201, 4204 OR 4212 OF ERISA OR SECTION 401(A)(29), 4971, 4975 OR 4980 OF
THE CODE, OR THE BORROWER OR ANY BORROWER SUBSIDIARY HAS INCURRED OR IS LIKELY
TO INCUR LIABILITIES PURSUANT TO ONE OR MORE EMPLOYEE WELFARE BENEFIT PLANS (AS
DEFINED IN SECTION 3(L) OF ERISA) THAT PROVIDE BENEFITS TO RETIRED EMPLOYEES OR
OTHER FORMER EMPLOYEES (OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA) OR
EMPLOYEE PENSION BENEFIT PLANS (AS DEFINED IN SECTION 3(2) OF ERISA) AND ANY OF
THE FOREGOING COULD HAVE A MATERIAL ADVERSE EFFECT; (II) IF THERE SHALL RESULT
FROM ANY SUCH EVENT OR EVENTS THE IMPOSITION OF A LIEN, THE GRANTING OF A
SECURITY INTEREST, OR A LIABILITY OR A MATERIAL RISK OF INCURRING A LIABILITY
WHICH COULD HAVE, OR REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT;
OR (III) IF WHICH LIEN, SECURITY INTEREST OR LIABILITY, INDIVIDUALLY, AND/OR IN
THE AGGREGATE, IN THE OPINION OF THE AGENT COULD HAVE, OR REASONABLY BE EXPECTED
TO HAVE, A MATERIAL ADVERSE EFFECT.


 


10.1.13            CHANGE OF CONTROL.  IF A CHANGE OF CONTROL SHALL OCCUR.


 


10.1.14            INDICTMENT; FORFEITURE.  THE INDICTMENT OF, OR INSTITUTION OF
ANY LEGAL PROCESS OR PROCEEDING AGAINST, THE BORROWER, ANY OTHER LOAN PARTY,
AND/OR ANY BORROWER SUBSIDIARY UNDER ANY APPLICABLE LAW WHERE THE RELIEF,
PENALTIES, OR REMEDIES SOUGHT OR AVAILABLE INCLUDE THE FORFEITURE OF ANY
PROPERTY OF THE BORROWER AND/OR ANY OTHER SUCH PERSON AND/OR THE IMPOSITION OF
ANY STAY OR OTHER ORDER, THE EFFECT OF WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


10.1.15            DEFAULT OF OTHER OBLIGATIONS.  ANY FAILURE BY THE BORROWER TO
PAY AT MATURITY, OR WITHIN ANY APPLICABLE GRACE PERIOD, ANY OBLIGATION FOR
BORROWED MONEY, OR IN RESPECT OF ANY CAPITALIZED LEASE, OR ANY FAILURE TO
OBSERVE OR PERFORM ANY MATERIAL TERM, COVENANT OR AGREEMENT CONTAINED IN ANY
AGREEMENT BY WHICH THE BORROWER IS BOUND, EVIDENCING OR SECURING BORROWED MONEY,
OR IN RESPECT OF ANY CAPITALIZED LEASE, SUCH THAT THE HOLDER OR HOLDERS THEREOF
OR OF ANY OBLIGATIONS ISSUED THEREUNDER HAVE ACCELERATED THE MATURITY THEREOF.


 


10.1.16            TERMINATION OF GUARANTY OR THE BORROWER CONSENT.  THE
TERMINATION OR ATTEMPTED TERMINATION OF (I) ANY GUARANTY BY ANY GUARANTOR OF THE
OBLIGATIONS, OR (II) ANY INDEMNIFICATION BY ANY INDEMNITOR.


 


10.1.17            GENERALLY.  A DEFAULT BY THE BORROWER IN THE PERFORMANCE OF
ANY TERM, PROVISION OR CONDITION OF THIS AGREEMENT TO BE PERFORMED BY THE
BORROWER, OR A BREACH, OR OTHER FAILURE TO SATISFY, ANY OTHER TERM PROVISION,
CONDITION, COVENANT OR WARRANTY UNDER THIS AGREEMENT AND SUCH DEFAULT REMAINS
UNCURED BEYOND ANY APPLICABLE SPECIFIC GRACE PERIOD PROVIDED FOR IN THIS
AGREEMENT, OR AS SET FORTH IN SECTION 10.2. BELOW.

 

57

--------------------------------------------------------------------------------


 

10.2                           Grace Periods and Notice.  As to each of the
foregoing events the following provisions relating to grace periods and notice
shall apply:

 


10.2.1                  NO NOTICE OR GRACE PERIOD.  EXCEPT FOR ANY GRACE OR
NOTICE PERIOD SPECIFICALLY PROVIDED FOR IN ANY REFERENCED SECTION OF THIS
AGREEMENT, THERE SHALL BE NO GRACE PERIOD AND NO NOTICE PROVISION WITH RESPECT
TO THE PAYMENT OF PRINCIPAL AT MATURITY AND NO GRACE PERIOD AND NO NOTICE
PROVISION WITH RESPECT TO DEFAULTS RELATED TO THE VOLUNTARY FILING OF BANKRUPTCY
OR REORGANIZATION PROCEEDINGS OR AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR
WITH RESPECT TO A BREACH OF WARRANTY OR REPRESENTATION AS SET FORTH IN
SECTION 10.1.5, OR WITH RESPECT TO THE BREACH OF ANY OF THE AFFIRMATIVE
COVENANTS SET FORTH IN SECTIONS 7.28.1, 7.28.3, AND 7.28.4.


 


10.2.2                  NONPAYMENT OF INTEREST AND PRINCIPAL.  AS TO THE
NONPAYMENT OF INTEREST, INSTALLMENTS OF PRINCIPAL, AND IN CONNECTION WITH A
MANDATORY PRINCIPAL PREPAYMENT PRIOR TO MATURITY THERE SHALL BE A TEN (10)
BUSINESS DAY GRACE PERIOD WITHOUT ANY REQUIREMENT OF NOTICE FROM AGENT.


 


10.2.3                  OTHER MONETARY DEFAULTS.  ALL OTHER MONETARY DEFAULTS
SHALL HAVE A FIVE (5) BUSINESS DAY GRACE PERIOD FOLLOWING NOTICE FROM AGENT.


 


10.2.4                  NONMONETARY DEFAULTS.


 

(A)                                  AS TO NON-MONETARY DEFAULT UNDER
SECTION 7.2, 7.5, 7.18, 7.21, OR 7.22, OR WITH RESPECT TO THE BREACH OF ANY OF
THE NEGATIVE COVENANTS SET FORTH IN ARTICLE 8, THERE SHALL BE A TEN (10) DAY
GRACE PERIOD FOLLOWING NOTICE FROM AGENT OF SUCH DEFAULT;

 

(B)                                 AS TO NON-MONETARY DEFAULT UNDER
SECTION 7.16.1, OR 7.27, THERE SHALL BE A FIVE (5) DAY GRACE PERIOD FOLLOWING
NOTICE FROM AGENT OF SUCH DEFAULT;

 

(C)                                  AS TO ANY OTHER NON-MONETARY DEFAULT,
UNLESS THERE IS A SPECIFIC SHORTER OR LONGER GRACE PERIOD PROVIDED FOR IN THIS
LOAN AGREEMENT OR IN ANOTHER LOAN DOCUMENT, THERE SHALL BE A THIRTY (30) DAY
GRACE PERIOD FOLLOWING NOTICE FROM AGENT OR, IF SUCH DEFAULT WOULD REASONABLY
REQUIRE MORE THAN THIRTY (30) DAYS TO CURE OR REMEDY, SUCH LONGER PERIOD OF TIME
NOT TO EXCEED A TOTAL OF NINETY (90) DAYS FROM AGENT’S NOTICE AS MAY BE
REASONABLY REQUIRED SO LONG AS BORROWER SHALL COMMENCE REASONABLE ACTIONS TO
REMEDY OR CURE THE DEFAULT WITHIN THIRTY (30) DAYS FOLLOWING SUCH NOTICE AND
SHALL DILIGENTLY PROSECUTE SUCH CURATIVE ACTION TO COMPLETION WITHIN SUCH NINETY
(90) DAY PERIOD.  HOWEVER, WHERE THERE IS AN EMERGENCY SITUATION IN WHICH THERE
IS DANGER TO PERSON OR PROPERTY SUCH CURATIVE ACTION SHALL BE COMMENCED AS
PROMPTLY AS POSSIBLE.  AS TO BREACHES OF WARRANTIES AND REPRESENTATIONS (OTHER
THAN THOSE RELATED TO FINANCIAL INFORMATION) THERE SHALL BE A THIRTY (30) DAY
GRACE PERIOD FOLLOWING NOTICE FROM AGENT.

 

58

--------------------------------------------------------------------------------


 

ARTICLE 11

 

REMEDIES.

 

11.1                           Remedies.  Upon the occurrence and during the
continuance of an Event of Default, whether or not the indebtedness evidenced by
the Notes and secured by the Security Documents shall be due and payable or
Agent shall have instituted any foreclosure or other action for the enforcement
of the Security Documents or the Notes, Agent may, and shall upon the direction
of the Required Lenders, in addition to any other remedies which Agent may have
hereunder or under the other Loan Documents, or otherwise, and not in limitation
thereof, and in Agent’s sole and absolute discretion:

 


11.1.1                  ACCELERATE DEBT.  AGENT MAY, AND WITH THE DIRECTION OF
THE REQUIRED LENDERS SHALL, DECLARE THE INDEBTEDNESS EVIDENCED BY THE NOTES AND
SECURED BY THE SECURITY DOCUMENTS IMMEDIATELY DUE AND PAYABLE (PROVIDED THAT IN
THE CASE OF A VOLUNTARY PETITION IN BANKRUPTCY FILED BY THE BORROWER OR AN
INVOLUNTARY PETITION IN BANKRUPTCY FILED AGAINST THE BORROWER (AFTER EXPIRATION
OF THE GRACE PERIOD, IF ANY, SET FORTH IN SECTION 10.1.8), SUCH ACCELERATION
SHALL BE AUTOMATIC).


 


11.1.2                  PURSUE REMEDIES.  AGENT MAY, AND WITH THE DIRECTION OF
THE REQUIRED LENDERS SHALL, PURSUE ANY AND ALL REMEDIES PROVIDED FOR HEREUNDER,
UNDER ANY ONE OR MORE OF THE OTHER LOAN DOCUMENTS, AND/OR OTHERWISE.


 

11.2                           Written Waivers.  If a Default or an Event of
Default is waived by the Required Lenders, in their sole discretion, pursuant to
a specific written instrument executed by an authorized officer of Agent, the
Default or Event of Default so waived shall be deemed to have never occurred.

 

11.3                           Power of Attorney.  For the purpose of exercising
the rights granted by this Article 11, as well as any and all other rights and
remedies of Agent under the Loan Documents, the Borrower hereby irrevocably
constitutes and appoints Agent (or any agent designated by Agent) its true and
lawful attorney-in-fact, with full power of substitution, upon the occurrence
and during the continuance of any Event of Default, to execute, acknowledge and
deliver any instruments and to do and perform any acts in the name and on behalf
of the Borrower.  In connection with the foregoing power of attorney, the
Borrower hereby grants unto the Agent (acting through any of its officers) full
power to do any and all things after the occurrence and during the continuance
of an Event of Default necessary or appropriate in connection with the exercise
of such powers as fully and effectually as the Borrower might or could do,
hereby ratifying all that said attorney shall do or cause to be done by virtue
of this Agreement.  The foregoing power of attorney shall not be affected by any
disability or incapacity suffered by the Borrower and shall survive the same. 
All powers conferred upon the Agent by this Agreement, being coupled with an
interest, shall be irrevocable until this Agreement is terminated by a written
instrument executed by a duly authorized officer of the Agent.

 

ARTICLE 12

 

SECURITY INTEREST AND SET-OFF.

 

12.1                           Security Interest.  The Borrower hereby grants to
the Agent and each of the Lenders, a continuing lien, security interest and
right of setoff as security for all of the Obligations to Agent and each of the
Lenders, whether now existing or hereafter arising, upon and against all
Depository Accounts, Accounts, deposits, credits, collateral and property, now
or hereafter in the possession, custody, safekeeping or control of Agent or any
of the Lenders or any

 

59

--------------------------------------------------------------------------------


 

entity under the control of KeyBank National Association and its successors and
assigns, or in transit to any of them.

 

12.2                           Set-Off.  After the occurrence and during the
continuance of any Event of Default, any such Depository Accounts, Accounts,
deposits, balances or other sums credited by or due from Agent, any affiliate of
Agent or any of the Lenders, or from any such affiliate of any of the Lenders,
to the Borrower may to the fullest extent not prohibited by applicable law at
any time or from time to time, without regard to the existence, sufficiency or
adequacy of any other collateral, and without notice or compliance with any
other condition precedent now or hereafter imposed by statute, rule of law or
otherwise, all of which are hereby waived, be set off, appropriated and applied
by Agent against any or all of the Borrower’s Obligations irrespective of
whether demand shall have been made, in such manner as Agent in its sole and
absolute discretion may determine.  Within three (3) Business Days of making any
such set off, appropriation or application, Agent agrees to notify the Borrower
thereof, provided the failure to give such notice shall not affect the validity
of such set off or appropriation or application.  ANY AND ALL RIGHTS TO REQUIRE
AGENT OR ANY OF THE LENDERS TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES A LOAN, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF SUCH BORROWER
OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.3                           Application.  Each of the Lenders agrees with
each other Lender that with respect to this Agreement or under any other Loan
Document (a) if an amount to be set off is to be applied to indebtedness of the
Borrower or any other Loan Party to such Lender, other than the respective
Obligations due to such Lender, such amount shall be applied ratably to such
other indebtedness and to the Borrower’s Obligations due to such Lender, and (b)
if such Lender shall receive from the Borrower or any other Loan Party, whether
by voluntary payment, exercise of the right of setoff, counterclaim, cross
action, enforcement of the claim due to such Lender by proceedings against the
Borrower or any other Loan Party at law or in equity or by proof thereof in
bankruptcy, reorganization, liquidation, receivership or similar proceedings, or
otherwise, and shall retain and apply to the payment of the Obligations due to
such Lender any amount in excess of its ratable portion of the payments received
by all of the Lenders with respect to the Borrower’s Obligations due to all of
the Lenders, such Lender will make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Lender receiving in respect of the subject Obligations its proportionate payment
as contemplated by this Agreement; provided that if all or any part of such
excess payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.

 

12.4                           Right to Freeze.  The Agent and each of the
Lenders shall also have the right, at its option, upon the occurrence and during
the continuance of any event which would entitle the Agent and each of the
Lenders to set off or debit as set forth in Section 12.2, to freeze, block or
segregate any such deposits, balances and other sums so that the Borrower may
not access, control or draw upon the same.

 

12.5                           Additional Rights.  The rights of Agent, the
Lenders and each affiliate of Agent and each of the Lenders under this
Article 12 are in addition to, and not in limitation of, other

 

60

--------------------------------------------------------------------------------


 

rights and remedies, including other rights of set off, which Agent or any of
the Lenders may have.

 

ARTICLE 13

 

THE AGENT AND THE LENDERS

 

13.1                                                   Appointment.  KeyBank
National Association is hereby appointed as Agent hereunder and under each other
Loan Document, and each Lender hereby irrevocably authorizes the Agent to act as
agent for Lender and to take such actions as Lender is obligated or entitled to
take under the provisions of this Agreement and the other Loan Documents.  Agent
agrees to act as such upon the express conditions contained in this Article in
substantially the same manner that it would act in dealing with a loan held for
its own account.  Agent shall not have a fiduciary relationship with respect to
any Lender by reason of this Agreement.  The provisions of this Article 13 which
do not expressly grant Borrower certain rights by direct reference to Borrower
are solely for the benefit of the Agent and the Lenders, and Borrower shall not
have any rights as a third party beneficiary of any of the provisions hereof. 
In performing its functions and duties under this Agreement, the Agent shall act
solely as agent of Lender and does not assume, and shall not be deemed to have
assumed, any obligations toward or relationship of agency or trust with or for
the Borrower, provided, however, that nothing contained in this Article 13 shall
be deemed to release Agent or the Lenders from any of their obligations under
this Agreement.

 

13.2                                                   Reliance on Agent.  All
acts of and communications by the Agent, as agent for the Lenders, shall be
deemed legally conclusive and binding; and Borrower or any third party
(including any court) shall rely on any and all communications or acts of the
Agent with respect to the exercise of any rights or the granting of any consent,
waiver or approval on behalf of a Lender in all circumstances where an action by
such Lender is required or permitted pursuant to this Agreement or the
provisions of any other Loan Document or by applicable law without the right or
necessity of making any inquiry of any individual Lender as to the authority of
Agent with respect to such matter.  In no event shall any of the foregoing limit
the rights or obligations of any Lender with respect to any other Lender
pursuant to this Article 13.

 

13.3                                                   Powers.  The Agent shall
have and may exercise such powers under the Loan Documents as are specifically
delegated to the Agent by the terms of each thereof, together with such powers
as are reasonably incidental thereto or are otherwise necessary or desirable in
connection with the administration of the Loan, and may exercise all other
powers of Lender as are not made subject to the consent of the Required Lenders
pursuant to Section 13.26.1 or to the consent of all Lenders pursuant to
Section 13.26.2.  Without limiting the foregoing, the Agent may consent to or
execute easements, plats, dedications, release of minor portions of the
collateral and similar documents. The Agent shall not be considered, or be
deemed, a separate agent of the Lenders hereunder, but is, and shall be deemed,
acting in its contractual capacity as Agent, exercising such rights and powers
under the Loan Documents as are specifically delegated to the Agent or Agent is
otherwise entitled to take hereunder.  Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action except any action
specifically provided by the Loan Documents to be taken by the Agent.

 

61

--------------------------------------------------------------------------------


 

13.4                                                   Disbursements.

 


13.4.1                  AT LEAST TWO (2) BUSINESS DAYS (BY 11:00 A.M. EASTERN
TIME) PRIOR TO EACH DATE A DISBURSEMENT OF THE LOAN IS TO BE MADE HEREUNDER
PURSUANT TO THIS AGREEMENT (OR AT LEAST TWO (2) LIBOR BUSINESS DAYS BY 11:00
A.M. EASTERN TIME FOR ANY DISBURSEMENTS TO BE MADE AT THE ADJUSTED LIBOR RATE),
THE AGENT SHALL NOTIFY EACH LENDER OF THE PROPOSED DISBURSEMENT.  EACH LENDER
SHALL MAKE AVAILABLE TO AGENT (OR THE FUNDING LENDER OR ENTITY DESIGNATED BY THE
AGENT), THE AMOUNT OF SUCH LENDER’S PERCENTAGE OF SUCH DISBURSEMENT (WITH
RESPECT TO SUCH LENDER, SUCH AMOUNT BEING REFERRED TO HEREIN AS AN “ADVANCE”) IN
IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 11:00 A.M. EASTERN TIME ON THE DATE
SUCH DISBURSEMENT IS TO BE MADE (SUCH DATE BEING REFERRED TO HEREIN AS A
“FUNDING DATE”).  UNLESS THE AGENT SHALL HAVE BEEN NOTIFIED BY ANY LENDER PRIOR
TO SUCH TIME FOR FUNDING IN RESPECT OF ANY ADVANCE THAT SUCH LENDER DOES NOT
INTEND TO MAKE AVAILABLE TO THE AGENT SUCH LENDER’S ADVANCE, THE AGENT MAY
ASSUME THAT SUCH LENDER HAS MADE SUCH AMOUNT AVAILABLE TO THE AGENT AND THE
AGENT, IN ITS SOLE DISCRETION, MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE
AVAILABLE TO BORROWER A CORRESPONDING AMOUNT.  IF SUCH CORRESPONDING AMOUNT IS
NOT IN FACT MADE AVAILABLE TO THE AGENT BY SUCH LENDER ON OR PRIOR TO THE
RESPECTIVE FUNDING DATE, SUCH LENDER AGREES TO PAY AND BORROWER AGREES TO REPAY
TO AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO BORROWER
UNTIL THE DATE SUCH AMOUNT IS PAID OR REPAID TO AGENT, AT (A) IN THE CASE OF
SUCH LENDER, THE FEDERAL FUNDS EFFECTIVE RATE, AND (B) IN THE CASE OF BORROWER,
THE INTEREST RATE APPLICABLE AT THE TIME TO A DISBURSEMENT MADE ON SUCH FUNDING
DATE.  IF SUCH LENDER SHALL PAY TO AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT
SO PAID SHALL CONSTITUTE SUCH LENDER’S ADVANCE, AND IF BOTH SUCH LENDER AND
BORROWER SHALL HAVE PAID AND REPAID, RESPECTIVELY, SUCH CORRESPONDING AMOUNT,
AGENT SHALL PROMPTLY RETURN TO BORROWER SUCH CORRESPONDING AMOUNT IN SAME DAY
FUNDS.  IF ANY LENDER DECLINES TO MAKE AVAILABLE TO AGENT SUCH LENDER’S ADVANCE
AS DESCRIBED ABOVE, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, UPON WRITTEN DEMAND OF BORROWER, THE BORROWER MAY REQUIRE SUCH
LENDER TO SELL AND ASSIGN ITS ENTIRE INTEREST IN THE LOAN PURSUANT TO
SECTION 13.22 HEREOF TO AN ELIGIBLE ASSIGNEE, REASONABLY APPROVED BY AGENT, UPON
PAYMENT BY SUCH ELIGIBLE ASSIGNEE OF THE ENTIRE PAR AMOUNT OF SUCH LENDER’S
INTEREST.


 


13.4.2                  REQUESTS BY THE AGENT FOR FUNDING BY THE LENDERS OF
DISBURSEMENTS OF THE LOAN WILL BE MADE BY FACSIMILE.  EACH LENDER SHALL MAKE ITS
ADVANCE AVAILABLE TO THE AGENT IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS TO
SUCH LENDER AND ACCOUNT AS THE AGENT MAY DESIGNATE, NOT LATER THAN NOON EASTERN
TIME ON THE FUNDING DATE.  NOTHING IN THIS SECTION 13.4 SHALL BE DEEMED TO
RELIEVE ANY LENDER OF ITS OBLIGATION HEREUNDER TO MAKE ANY ADVANCE ON ANY
FUNDING DATE, NOR SHALL ANY LENDER BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER TO PERFORM ITS OBLIGATIONS TO MAKE ANY ADVANCE HEREUNDER, AND THE
COMMITMENT OF ANY LENDER SHALL NOT BE INCREASED OR DECREASED AS A RESULT OF THE
FAILURE BY ANY OTHER LENDER TO PERFORM ITS OBLIGATION TO MAKE ANY ADVANCES
HEREUNDER.


 


13.4.3                  AS SOON AS PRACTICAL AGENT WILL PROMPTLY FORWARD TO EACH
LENDER COPIES OF ANY DRAW REQUEST DOCUMENTS AND, IF APPLICABLE, CAUSE THE
LENDER’S CONSULTANT TO FORWARD TO EACH LENDER A COPY OF THE LENDER’S
CONSULTANT’S MOST RECENT INSPECTION.  DELIVERY OF THE DRAW REQUEST DOCUMENTS AND
THE LENDER’S CONSULTANT’S INSPECTION REPORT SHALL NOT BE A CONDITION TO FUNDING
ANY ADVANCE.


 

13.5                                                   Distribution and
Apportionment of Payments.

 


13.5.1                  SUBJECT TO SECTION 13.5.3, PAYMENTS ACTUALLY RECEIVED BY
AGENT FOR THE ACCOUNT OF THE LENDERS SHALL BE PAID TO THEM PROMPTLY AFTER
RECEIPT THEREOF BY AGENT, BUT IN ANY

 

62

--------------------------------------------------------------------------------


 


EVENT WITHIN ONE (1) BUSINESS DAY, PROVIDED THAT, IF ANY SUCH PAYMENTS ARE NOT
DISTRIBUTED TO THE LENDERS WITHIN ONE (1) BUSINESS DAY AFTER AGENT’S RECEIPT
THEREOF, AGENT SHALL PAY TO SUCH LENDERS INTEREST THEREON, AT THE LESSER OF (I)
THE FEDERAL FUNDS EFFECTIVE RATE AND (II) IF THE APPLICABLE PAYMENT REPRESENTS
REPAYMENT OF A PORTION OF THE PRINCIPAL OF THE LOAN, THE RATE OF INTEREST
APPLICABLE TO SUCH PORTION OF THE LOAN, FROM THE DATE OF RECEIPT OF SUCH FUNDS
BY AGENT UNTIL SUCH FUNDS ARE PAID IN IMMEDIATELY AVAILABLE FUNDS TO SUCH
LENDERS PROVIDED SUCH FUNDS ARE RECEIVED BY AGENT NOT LATER THAN 11:00 A.M.
EASTERN TIME ON THE DATE OF RECEIPT.  ALL PAYMENTS OF PRINCIPAL AND INTEREST IN
RESPECT OF THE LOAN, ALL PAYMENTS OF THE FEES DESCRIBED IN THIS AGREEMENT (BUT
NOT IN ANY SEPARATE FEE LETTER EXCEPT TO THE EXTENT EXPRESSLY SET FORTH
THEREIN), AND ALL PAYMENTS IN RESPECT OF ANY OTHER OBLIGATIONS OF BORROWER UNDER
THE LOAN DOCUMENTS SHALL BE ALLOCATED AMONG SUCH OF LENDERS AS ARE ENTITLED
THERETO, IN PROPORTION OF THEIR RESPECTIVE PERCENTAGES OR OTHERWISE AS PROVIDED
HEREIN OR IN THE OTHER LOAN DOCUMENTS, AS THE CASE MAY BE.  THE AGENT SHALL
DISTRIBUTE TO EACH LENDER AT ITS PRIMARY ADDRESS SET FORTH HEREIN OR IN ITS
ASSIGNMENT AND ASSUMPTION, OR AT SUCH OTHER ADDRESS AS A LENDER MAY REQUEST IN
WRITING, SUCH FUNDS AS IT MAY BE ENTITLED TO RECEIVE, PROVIDED THAT THE AGENT
SHALL IN ANY EVENT NOT BE BOUND TO INQUIRE INTO OR DETERMINE THE VALIDITY, SCOPE
OR PRIORITY OF ANY INTEREST OR ENTITLEMENT OF ANY LENDER AND MAY SUSPEND ALL
PAYMENTS AND SEEK APPROPRIATE RELIEF (INCLUDING WITHOUT LIMITATION INSTRUCTIONS
FROM THE REQUIRED LENDERS, OR ALL LENDERS, AS APPLICABLE, OR AN ACTION IN THE
NATURE OF INTERPLEADER) IN THE EVENT OF ANY DOUBT OR DISPUTE AS TO ANY
APPORTIONMENT OR DISTRIBUTION CONTEMPLATED HEREBY.  THE ORDER OF PRIORITY HEREIN
IS SET FORTH SOLELY TO DETERMINE THE RIGHTS AND PRIORITIES OF THE LENDERS AS
AMONG THEMSELVES AND MAY AT ANY TIME OR FROM TIME TO TIME BE CHANGED BY THE
LENDERS AS THEY MAY ELECT, IN WRITING, WITHOUT NECESSITY OF NOTICE TO OR CONSENT
OF OR APPROVAL BY BORROWER.  THE AGENT SHALL UPON EACH DISTRIBUTION NOTED ABOVE
PROMPTLY NOTIFY BORROWER OF SUCH DISTRIBUTION AND EACH LENDER OF THE AMOUNTS SO
DISTRIBUTED TO IT APPLICABLE TO PRINCIPAL OF, AND INTEREST ON, THE PROPORTIONATE
SHARE HELD BY THE APPLICABLE LENDER.  EACH PAYMENT TO THE AGENT BY BORROWER AS
NOTED IN THIS SECTION SHALL CONSTITUTE A PAYMENT BY THE BORROWER TO EACH LENDER
IN THE AMOUNT OF SUCH LENDER’S PROPORTIONATE OF SUCH PAYMENT, AND ANY SUCH
PAYMENT TO THE AGENT SHALL NOT BE CONSIDERED OUTSTANDING FOR ANY PURPOSE AFTER
THE DATE OF SUCH PAYMENT BY THE BORROWER TO THE AGENT WITHOUT REGARD TO WHETHER
OR WHEN THE AGENT MAKES DISTRIBUTION THEREOF AS PROVIDED ABOVE.


 


13.5.2                  DISTRIBUTION OF LIQUIDATION PROCEEDS.  SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE AGENT SHALL DISTRIBUTE ALL LIQUIDATION PROCEEDS
IN THE ORDER AND MANNER SET FORTH BELOW:


 

First:                                                                     To
the Agent, towards any fees and any expenses for which the Agent is entitled to
reimbursement under this Agreement or the other Loan Documents not theretofore
paid to the Agent.

 

Second:                                                     To all applicable
Lenders in accordance with their proportional share based upon their respective
Commitment Percentages until all Lenders have been reimbursed for all expenses
which such Lenders have previously paid to the Agent and not theretofore paid to
such Lenders.

 

Third:                                                                Pro Rata
to (a) all Lenders in accordance with their proportional share based upon their
respective Commitment Percentages until all Lenders have been paid in full all
principal and interest due to such Lenders under the Loan, with each Lender
applying such proceeds for purposes of this Agreement against the outstanding
principal balance and accrued and

 

63

--------------------------------------------------------------------------------


 

unpaid interest due to such Lender under the Loan in such fashion and priority
as the Agent may direct, and (b) to the Agent in connection with any Interest
Rate Protection Agreement or other hedging or protection arrangement entered
into by the Borrower or any other party with the KeyBank National Association
with respect to the Loan.

 

Fourth:                                                         To all
applicable Lenders in accordance with their proportional share based upon their
respective Commitment Percentages until all Lenders have been paid in full all
other amounts due to such Lenders under the Loan including, without limitation,
any costs and expenses incurred directly by such Lenders to the extent such
costs and expenses are reimbursable to such Lenders by the Borrower under the
Loan Documents.

 


FIFTH:                                                                    TO THE
BORROWER OR SUCH THIRD PARTIES AS MAY BE ENTITLED TO CLAIM LIQUIDATION PROCEEDS.

 


13.5.3                                                                  IF A
LENDER (A “DEFAULTING LENDER”) DEFAULTS IN MAKING ANY ADVANCE OR PAYING ANY
OTHER SUM PAYABLE BY IT HEREUNDER, SUCH SUM TOGETHER WITH INTEREST THEREON AT
THE DEFAULT RATE FROM THE DATE SUCH AMOUNT WAS DUE UNTIL REPAID (SUCH SUM AND
INTEREST THEREON AS AFORESAID REFERRED TO, COLLECTIVELY, AS THE “LENDER DEFAULT
OBLIGATION”) SHALL BE PAYABLE BY THE DEFAULTING LENDER (I) TO ANY LENDER(S)
WHICH ELECT, AT THEIR SOLE OPTION (AND WITH NO OBLIGATION TO DO SO), TO FUND THE
AMOUNT WHICH THE DEFAULTING LENDER FAILED TO FUND OR (II) TO AGENT OR ANY OTHER
LENDER WHICH UNDER THE TERMS OF THIS AGREEMENT IS ENTITLED TO REIMBURSEMENT FROM
THE DEFAULTING LENDER FOR THE AMOUNTS ADVANCED OR EXPENDED.  NOTWITHSTANDING ANY
PROVISION HEREOF TO THE CONTRARY, UNTIL SUCH TIME AS A DEFAULTING LENDER HAS
REPAID THE LENDER DEFAULT OBLIGATION IN FULL, ALL AMOUNTS WHICH WOULD OTHERWISE
BE DISTRIBUTED TO THE DEFAULTING LENDER SHALL INSTEAD BE APPLIED FIRST TO REPAY
THE LENDER DEFAULT OBLIGATION (TO BE APPLIED FIRST TO INTEREST AT THE DEFAULT
RATE AND THEN TO PRINCIPAL) UNTIL THE LENDER DEFAULT OBLIGATION HAS BEEN REPAID
IN FULL (WHETHER BY SUCH APPLICATION OR BY CURE BY THE DEFAULTING LENDER),
WHEREUPON SUCH LENDER SHALL NO LONGER BE A DEFAULTING LENDER.  ANY INTEREST
COLLECTED FROM BORROWER ON ACCOUNT OF PRINCIPAL ADVANCED BY ANY LENDER(S) ON
BEHALF OF A DEFAULTING LENDER SHALL BE PAID TO THE LENDER(S) WHO MADE SUCH
ADVANCE AND SHALL BE CREDITED AGAINST THE DEFAULTING LENDER’S OBLIGATION TO PAY
INTEREST ON THE AMOUNT ADVANCED AT THE DEFAULT RATE.  IF NO OTHER LENDER MAKES
AN ADVANCE A DEFAULTING LENDER FAILED TO FUND, A PORTION OF THE INDEBTEDNESS OF
BORROWER TO THE DEFAULTING LENDER EQUAL TO THE LENDER DEFAULT OBLIGATION SHALL
BE SUBORDINATED TO THE INDEBTEDNESS OF BORROWER TO ALL OTHER LENDERS AND SHALL
BE PAID ONLY AFTER THE INDEBTEDNESS OF BORROWER TO ALL OTHER LENDERS IS PAID. 
THE PROVISIONS OF THIS SECTION SHALL APPLY AND BE EFFECTIVE REGARDLESS OF
WHETHER AN EVENT OF DEFAULT OCCURS AND IS THEN CONTINUING, AND NOTWITHSTANDING
(I) ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY OR (II) ANY
INSTRUCTION OF BORROWER AS TO ITS DESIRED APPLICATION OF PAYMENTS.  NO
DEFAULTING LENDER SHALL HAVE THE RIGHT TO VOTE ON MATTERS WHICH ARE SUBJECT TO
THE CONSENT OR APPROVAL OF REQUIRED LENDERS OR ALL LENDERS AND WHILE ANY LENDER
IS A DEFAULTING LENDER THE REQUISITE PERCENTAGE OF LENDERS WHICH CONSTITUTES THE
REQUIRED LENDERS SHALL BE CALCULATED EXCLUSIVE OF THE PERCENTAGE OF THE
DEFAULTING LENDER.  THE AGENT SHALL BE ENTITLED TO (I) WITHHOLD OR SET OFF, AND
TO APPLY TO THE PAYMENT OF THE LENDER DEFAULT OBLIGATION ANY AMOUNTS TO BE PAID
TO SUCH DEFAULTING LENDER UNDER THIS AGREEMENT, AND (II) BRING AN ACTION OR SUIT
AGAINST SUCH DEFAULTING LENDER IN A COURT OF COMPETENT JURISDICTION TO RECOVER
THE LENDER DEFAULT OBLIGATION AND, TO THE EXTENT SUCH RECOVERY WOULD NOT FULLY
COMPENSATE THE LENDERS FOR THE DEFAULTING LENDER’S BREACH OF THIS AGREEMENT, TO
COLLECT DAMAGES.  IN ADDITION, THE DEFAULTING LENDER SHALL INDEMNIFY, DEFEND AND
HOLD AGENT AND EACH OF THE OTHER LENDERS HARMLESS FROM AND AGAINST ANY AND ALL
CLAIMS, ACTIONS, LIABILITIES, DAMAGES,

 

64

--------------------------------------------------------------------------------


 


COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES), PLUS INTEREST
THEREON AT THE DEFAULT RATE, FOR FUNDS ADVANCED BY AGENT OR ANY OTHER LENDER ON
ACCOUNT OF THE DEFAULTING LENDER OR ANY OTHER DAMAGES SUCH PERSONS MAY SUSTAIN
OR INCUR BY REASON OF OR AS A DIRECT CONSEQUENCE OF THE DEFAULTING LENDER’S
FAILURE OR REFUSAL TO ABIDE BY ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


13.5.4                  AT LEAST FIVE BUSINESS DAYS PRIOR TO THE FIRST DATE ON
WHICH INTEREST OR FEES ARE PAYABLE HEREUNDER FOR THE ACCOUNT OF ANY LENDER, EACH
LENDER THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA,
OR A STATE THEREOF, AGREES THAT IT WILL DELIVER TO EACH OF THE AGENT AND THE
BORROWER TWO DULY COMPLETED COPIES OF UNITED STATES INTERNAL REVENUE SERVICE
FORM W-8 BEN OR W-8 ECI, CERTIFYING IN EITHER CASE THAT SUCH LENDER IS ENTITLED
TO RECEIVE PAYMENTS UNDER THIS AGREEMENT AND THE NOTE WITHOUT DEDUCTION OR
WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES.  EACH LENDER WHICH SO
DELIVERS A FORM W-8 BEN OR W-8 ECI FURTHER UNDERTAKES TO DELIVER TO THE AGENT
TWO ADDITIONAL COPIES OF SUCH FORM (OR A SUCCESSOR FORM) ON OR BEFORE THE DATE
THAT SUCH FORM EXPIRES OR BECOMES OBSOLETE OR AFTER THE OCCURRENCE OF ANY EVENT
REQUIRING A CHANGE IN THE MOST RECENT FORMS SO DELIVERED BY IT, AND SUCH
AMENDMENTS THERETO OR EXTENSIONS OR RENEWALS THEREOF AS MAY BE REASONABLY
REQUESTED BY THE AGENT, IN EACH CASE CERTIFYING THAT SUCH LENDER IS ENTITLED TO
RECEIVE PAYMENTS UNDER THIS AGREEMENT AND THE NOTE WITHOUT DEDUCTION OR
WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES, UNLESS ANY CHANGE IN
TREATY, LAW OR REGULATION HAS OCCURRED AFTER THE INITIAL DELIVERY REQUIRED BY
THIS SECTION 13.5.4 BUT PRIOR TO THE DATE ON WHICH ANY SUCH SUBSEQUENT DELIVERY
WOULD OTHERWISE BE REQUIRED WHICH RENDERS ALL SUCH FORMS INAPPLICABLE OR WHICH
WOULD PREVENT SUCH LENDER FROM DULY COMPLETING AND DELIVERING ANY SUCH FORM WITH
RESPECT TO IT AND SUCH LENDER ADVISES THE AGENT THAT IT IS NOT CAPABLE OF
RECEIVING PAYMENTS WITHOUT ANY DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL
INCOME TAX, PROVIDED, HOWEVER, THAT IF ANY SUCH LENDER SO ADVISES THE AGENT,
AGENT SHALL PROMPTLY NOTIFY BORROWER THEREOF, AND SO LONG AS NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, UPON WRITTEN DEMAND OF BORROWER, THE BORROWER
MAY REQUIRE SUCH LENDER TO SELL AND ASSIGN ITS ENTIRE INTEREST IN THE LOAN
PURSUANT TO SECTION 13.22 HEREOF TO AN ELIGIBLE ASSIGNEE, REASONABLY APPROVED BY
AGENT, UPON PAYMENT BY SUCH ELIGIBLE ASSIGNEE OF THE ENTIRE PAR AMOUNT OF SUCH
LENDER’S INTEREST.


 

13.6                                                   Agency Provisions
Relating to Collateral.

 


13.6.1                  THE AGENT IS HEREBY AUTHORIZED ON BEHALF OF ALL LENDERS,
WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT FROM ANY LENDER, AT
ANY TIME AND FROM TIME TO TIME, TO TAKE ANY ACTION WITH RESPECT TO ANY
COLLATERAL FOR THE LOAN OR ANY LOAN DOCUMENT WHICH MAY BE NECESSARY TO PRESERVE
AND MAINTAIN SUCH COLLATERAL OR TO PERFECT AND MAINTAIN PERFECTED THE LIENS UPON
SUCH COLLATERAL GRANTED PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


13.6.2                  EXCEPT AS PROVIDED IN THIS AGREEMENT, THE AGENT SHALL
HAVE NO OBLIGATION WHATSOEVER TO ANY LENDER OR TO ANY OTHER PERSON OR ENTITY TO
ASSURE THAT ANY COLLATERAL EXISTS OR IS OWNED BY BORROWER OR IS CARED FOR,
PROTECTED OR INSURED OR HAS BEEN ENCUMBERED OR THAT THE LIENS GRANTED HEREIN OR
IN ANY OF THE OTHER LOAN DOCUMENTS OR PURSUANT HERETO OR THERETO HAVE BEEN
PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED
OR ARE ENTITLED TO ANY PARTICULAR PRIORITY.


 


13.6.3                  SHOULD THE AGENT COMMENCE ANY PROCEEDING OR IN ANY WAY
SEEK TO ENFORCE THE AGENT’S OR THE LENDERS’ RIGHTS OR REMEDIES UNDER THE LOAN
DOCUMENTS, IRRESPECTIVE OF WHETHER AS A RESULT THEREOF THE AGENT SHALL ACQUIRE
TITLE TO ANY COLLATERAL, EACH LENDER, UPON DEMAND THEREFOR FROM TIME TO TIME,
SHALL CONTRIBUTE ITS SHARE (BASED ON ITS PERCENTAGE) OF THE REASONABLE

 

65

--------------------------------------------------------------------------------


 


COSTS AND/OR EXPENSES OF ANY SUCH ENFORCEMENT OR ACQUISITION, INCLUDING, BUT NOT
LIMITED TO, FEES OF RECEIVERS OR TRUSTEES, COURT COSTS, TITLE COMPANY CHARGES,
FILING AND RECORDING FEES, APPRAISERS’ FEES AND FEES AND EXPENSES OF ATTORNEYS
TO THE EXTENT NOT OTHERWISE REIMBURSED BY BORROWER.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH LENDER SHALL CONTRIBUTE ITS SHARE (BASED ON
ITS PERCENTAGE) OF ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE AGENT
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IF THE AGENT EMPLOYS COUNSEL
FOR ADVICE OR OTHER REPRESENTATION (WHETHER OR NOT ANY SUIT HAS BEEN OR SHALL BE
FILED) WITH RESPECT TO ANY COLLATERAL FOR THE LOAN OR ANY PART THEREOF, OR ANY
OF THE LOAN DOCUMENTS, OR THE ATTEMPT TO ENFORCE ANY SECURITY INTEREST OR LIEN
ON ANY COLLATERAL, OR TO ENFORCE ANY RIGHTS OF THE AGENT OR THE LENDERS OR ANY
OF BORROWER’S OR ANY OTHER PARTY’S OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS,
BUT NOT WITH RESPECT TO ANY DISPUTE BETWEEN AGENT AND ANY OTHER LENDER(S).  IT
IS UNDERSTOOD AND AGREED THAT IN THE EVENT THE AGENT DETERMINES IT IS NECESSARY
TO ENGAGE COUNSEL FOR LENDER FROM AND AFTER THE OCCURRENCE OF A DEFAULT OR EVENT
OF DEFAULT, SAID COUNSEL SHALL BE SELECTED BY THE AGENT AND WRITTEN NOTICE OF
SUCH SELECTION, TOGETHER WITH A COPY OF SUCH COUNSEL’S ENGAGEMENT LETTER AND FEE
ESTIMATE, SHALL BE DELIVERED TO THE LENDERS.

 


13.6.4                  IN THE EVENT THAT ALL OR ANY PORTION OF THE COLLATERAL
FOR THE LOAN IS ACQUIRED BY THE AGENT AS THE RESULT OF THE EXERCISE OF ANY
REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR IS RETAINED IN
SATISFACTION OF ALL OR ANY PART OF BORROWER’S OBLIGATIONS UNDER THE LOAN
DOCUMENTS, TITLE TO ANY SUCH COLLATERAL OR ANY PORTION THEREOF SHALL BE HELD IN
THE NAME OF THE AGENT OR A NOMINEE OR SUBSIDIARY OF AGENT, AS AGENT, FOR THE
RATABLE BENEFIT OF THE AGENT AND THE LENDERS.  THE AGENT SHALL PREPARE A
RECOMMENDED COURSE OF ACTION FOR SUCH COLLATERAL (THE “POST-DEFAULT PLAN”),
WHICH SHALL BE SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS.  THE AGENT SHALL
ADMINISTER THE COLLATERAL IN ACCORDANCE WITH THE POST-DEFAULT PLAN, AND UPON
DEMAND THEREFOR FROM TIME TO TIME, EACH LENDER WILL CONTRIBUTE ITS SHARE (BASED
ON ITS PERCENTAGE) OF ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE AGENT
PURSUANT TO THE POST-DEFAULT PLAN, INCLUDING WITHOUT LIMITATION, ANY OPERATING
LOSSES AND ALL NECESSARY OPERATING RESERVES.  TO THE EXTENT THERE IS NET
OPERATING INCOME FROM SUCH COLLATERAL, THE AGENT SHALL, IN ACCORDANCE WITH THE
POST-DEFAULT PLAN, DETERMINE THE AMOUNT AND TIMING OF DISTRIBUTIONS TO LENDERS. 
ALL SUCH DISTRIBUTIONS SHALL BE MADE TO LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE PERCENTAGES.  IN NO EVENT SHALL THE PROVISIONS OF THIS SUBSECTION OR
THE POST-DEFAULT PLAN REQUIRE THE AGENT OR ANY LENDER TO TAKE AN ACTION WHICH
WOULD CAUSE SUCH LENDER TO BE IN VIOLATION OF ANY APPLICABLE REGULATORY
REQUIREMENTS.

 

13.7                                                   Lender Actions Against
Borrower or the Collateral.  Each Lender agrees that it will not take any
action, nor institute any actions or proceedings, against Borrower or any other
person hereunder or under any other Loan Documents with respect to exercising
claims against the Borrower or rights in any collateral without the consent of
the Required Lenders.  With respect to any action by the Agent to enforce the
rights and remedies of the Agent and Lenders with respect to the Borrower and
any collateral in accordance with the terms of this Agreement, each Lender
hereby consents to the jurisdiction of the court in which such action is
maintained.

 

13.8                                                   Assignment and
Participation.  No Lender shall be permitted to assign or sell all or any
portion of its rights and obligations under this Agreement to Borrower or any
Affiliate of Borrower.

 

13.9                                                   Ratable Sharing.  Subject
to Sections 13.4 and 13.5, Lenders agree among themselves that (i) with respect
to all amounts received by them which are applicable to the payment of the Loan,
equitable adjustment will be made so that, in effect, all such amounts will

 

66

--------------------------------------------------------------------------------


 

be shared among them ratably in accordance with their Percentages, whether
received by voluntary payment, by the exercise of the right of set-off or
bankers’ lien, by counterclaim or cross action or by the enforcement of any or
all of the Loan Documents or any collateral and (ii) if any of them shall by
voluntary payment or by the exercise of any right of counterclaim, set-off,
bankers’ lien or otherwise, receive payment of a proportion of the aggregate
amount of the Loan held by it which is greater than its Percentage of the
payments on account of the Loan, the one receiving such excess payment shall
purchase, without recourse or warranty, an undivided interest and participation
(which it shall be deemed to have done simultaneously upon the receipt of such
payment) in such obligations owed to the others so that all such recoveries with
respect to such obligations shall be applied ratably in accordance with their
Percentages; provided, that if all or part of such excess payment received by
the purchasing party is thereafter recovered from it, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to that party to the extent necessary to adjust for such recovery, but without
interest except to the extent the purchasing party is required to pay interest
in connection with such recovery.  Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were
the direct creditor of Borrower in the amount of such participation.

 

13.10                                             General Immunity.  Neither
Agent nor any of its directors, officers, agents or employees shall be liable to
Borrower or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith, except for its or their own gross negligence or willful misconduct. 
In the absence of gross negligence, the Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith pursuant to
Section 13.5, and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Lender to whom
payment was due, but not made, shall be to recover from the recipients of such
payments any payment in excess of the amount to which they are determined to
have been entitled.

 

13.11                                             No Responsibility for Loan,
Recitals, etc.  Neither Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (i) any statement, warranty or representation made in connection with
any Loan Document or any use of the Loan; (ii) the performance or observance of
any of the covenants or agreements of any party to any Loan Document; (iii) the
satisfaction of any condition specified in this Agreement, except receipt of
items purporting to be the items required to be delivered to any Agent; or
(iv) the validity, effectiveness or genuineness of any Loan Document or any
other instrument or writing furnished in connection therewith, provided that the
foregoing shall not release Agent from liability for its gross negligence or
willful misconduct.

 

13.12                                             Action on Instructions of
Lenders.  The Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by all the Lenders (or the Required
Lenders, if such action may be directed hereunder by the Required Lenders), and
such instructions and any action taken or failure to act pursuant thereto shall
be binding on all of Lenders.  Each Lender, severally to the extent of its
Percentage, hereby agrees to indemnify Agent against and hold it harmless from
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action, provided that the foregoing shall not
release Agent from liability for its gross negligence or willful misconduct.

 

67

--------------------------------------------------------------------------------


 

13.13                                             Employment of Agents and
Counsel.  The Agent may undertake any of its duties as Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact
and shall not be liable to Lenders, except as to money or securities received by
them or their authorized agents, for the default or misconduct of any such
agents or attorneys-in-fact selected by it with reasonable care.  The Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.

 

13.14                                             Reliance on Documents;
Counsel.  The Agent shall be entitled to rely upon any notice, consent,
certificate, affidavit, letter, telegram, statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
person or persons, and, in respect to legal matters, upon the opinion of counsel
selected by the Agent, which counsel may be an employee of Agent, provided that
the foregoing shall not release the Agent from liability for its gross
negligence or willful misconduct.  Any such counsel shall be deemed to be acting
on behalf of Lender in assisting the Agent with respect to the Loan, but shall
not be precluded from also representing Agent in any matter in which the
interests of Agent and the other Lenders may differ.

 

13.15                     Agent’ Reimbursement and Indemnification.  Lenders
agree to reimburse and indemnify Agent ratably (i) for any amounts (excluding
principal and interest on the Loan and loan fees) not reimbursed by Borrower for
which Agent is entitled to reimbursement under the Loan Documents, (ii) for any
other expenses incurred by Agent on behalf of Lender, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower, (iii) for any expenses incurred by Agent on
behalf of Lender which may be necessary or desirable to preserve and maintain
collateral or to perfect and maintain perfected the liens upon the collateral
granted pursuant to this Agreement and the other Loan Documents, if not paid by
Borrower, (iv) for any amounts and other expenses incurred by Agent on behalf of
Lender in connection with any default by any Lender hereunder or under the other
Loan Documents, if not paid by such Lender, and (v) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of Agent.

 

13.16                     Rights as a Lender.  With respect to its Commitment,
if any, Agent shall have the same rights, powers and obligations hereunder and
under any other Loan Document as any Lender and may exercise such rights and
powers as though it were not an Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include Agent in its individual
capacities.  The Borrower and each Lender acknowledge and agree that Agent
and/or its affiliates may accept deposits from, lend money to, hold other
investments in, and generally engage in any kind of trust, debt, equity or other
transaction or have other relationships, in addition to those contemplated by
this Agreement or any other Loan Document, with Borrower or any of its
affiliates in which Borrower or such affiliate is not restricted hereby from
engaging with any other person.

 

13.17                     Lenders’ Credit Decisions.  Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender and based on the financial statements

 

68

--------------------------------------------------------------------------------


 

and other information prepared by Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents.  Each Lender
also acknowledges that it will, independently and without reliance upon Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.

 

13.18                     Notice of Events of Default.  Should Agent receive any
written notice of the occurrence of a default or Event of Default, or should the
Agent send Borrower a notice of Default or Event of Default, the Agent shall
promptly furnish a copy thereof to each Lender.

 

13.19                     Successor Agent.

 


13.19.1            NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY, KEYBANK NATIONAL ASSOCIATION SHALL SERVE AS AGENT PURSUANT TO THIS
AGREEMENT UNTIL THE EARLIER TO OCCUR OF THE FOLLOWING (THE “RESIGNATION EVENT”):
(A) THE OCCURRENCE OF AN EVENT OF DEFAULT, OR (B) THE DATE UPON WHICH THE FULL
LOAN IS ADVANCED.  FOLLOWING SUCH A RESIGNATION EVENT, AGENT MAY RESIGN FROM THE
PERFORMANCE OF ALL ITS FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY GIVING AT
LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO LENDERS AND BORROWER.  SUCH
RESIGNATION SHALL TAKE EFFECT ON THE DATE SET FORTH IN SUCH NOTICE OR AS
OTHERWISE PROVIDED BELOW.  SUCH RESIGNATION BY AGENT AS AGENT SHALL NOT AFFECT
ITS OBLIGATIONS HEREUNDER, IF ANY, AS A LENDER.

 


13.19.2            UPON RESIGNATION BY THE AGENT, OR ANY SUCCESSOR AGENT, THE
REQUIRED LENDERS SHALL APPOINT A SUCCESSOR AGENT WITH THE CONSENT OF BORROWER,
WHICH SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED (PROVIDED THAT
NO CONSENT OF BORROWER SHALL BE REQUIRED IF THE SUCCESSOR AGENT IS ALSO A LENDER
OR IF AN EVENT OF DEFAULT THEN EXISTS).  IF NO SUCCESSOR AGENT SHALL HAVE BEEN
SO APPOINTED BY THE REQUIRED LENDERS, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT
WITHIN THIRTY (30) DAYS AFTER THE RETIRING AGENT’S GIVING NOTICE OF RESIGNATION,
THEN THE RETIRING AGENT MAY APPOINT A SUCCESSOR AGENT WITH THE CONSENT OF
BORROWER, WHICH SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED
(PROVIDED THAT NO CONSENT OF BORROWER SHALL BE REQUIRED IF THE SUCCESSOR AGENT
IS ALSO A LENDER OR IF AN EVENT OF DEFAULT THEN EXISTS).  UPON THE ACCEPTANCE OF
ANY APPOINTMENT AS AN AGENT HEREUNDER BY A SUCCESSOR AGENT, SUCH SUCCESSOR AGENT
SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE AGENT AND THE AGENT, AND THE RETIRING AGENT SHALL
BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS OTHER THAN ITS LIABILITY, IF ANY, FOR DUTIES AND OBLIGATIONS ACCRUED
PRIOR TO ITS RETIREMENT.  AFTER ANY RETIRING AGENT’S RESIGNATION HEREUNDER AS AN
AGENT, THE PROVISIONS OF THIS ARTICLE 13 SHALL CONTINUE IN EFFECT FOR ITS
BENEFIT IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT
WAS ACTING AS AN AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.


 

13.20                     Distribution by Agent.  If in the opinion of the Agent
distribution of any amount received by it in such capacity hereunder or under
the Notes or under any of the other Loan Documents might involve any liability,
it may refrain from making distribution until its right to make distribution
shall have been adjudicated by a court of competent jurisdiction or has been
resolved by the mutual consent of all Lenders.  In addition, the Agent may
request full and complete indemnity, in form and substance satisfactory to it,
prior to making any such distribution.  If a court of competent jurisdiction
shall adjudge

 

69

--------------------------------------------------------------------------------


 

that any amount received and distributed by the Agent is to be repaid, each
person to whom any such distribution shall have been made shall either repay to
the Agent its proportionate share of the amount so adjudged to be repaid or
shall pay over to the same in such manner and to such persons as shall be
determined by such court.

 

13.21                     Holders.  The Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Agent.  Any request, authority or consent of any
person or entity who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

 

13.22                     Assignment and Participation.

 

  Each Lender shall have the right to assign, transfer, sell, negotiate, pledge
or otherwise hypothecate this Agreement and any of its rights and security
hereunder and under the other Loan Documents to any other Eligible Assignee with
the prior written consent of the Agent and with the prior written consent of
Borrower, which consents by the Agent and the Borrower shall not be unreasonably
withheld, conditioned or delayed (provided that, in the case of the Borrower,
such consent shall not be required if a Default or Event of Default shall have
occurred and be continuing and provided, further, such consent shall not be
required from either the Agent or the Borrower in connection with any assignment
as to which (a) the assignee is an existing Lender (other than a Defaulting
Lender) or (b) an Affiliate or a Related Fund of the assigning Lender));
provided, however, that (i) the parties to each such assignment shall execute
and deliver to Agent, for its approval and acceptance, an Assignment and
Assumption in form and substance satisfactory to the Agent and substantially in
the form set forth in Exhibit E attached hereto, (ii) each such assignment shall
be of a constant, and not a varying, percentage of the assigning Lender’s rights
and obligations under this Agreement, (iii) unless the Agent and, so long as no
Event of Default exists, Borrower otherwise consent, the aggregate amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment shall in no event be less than One Million Dollars ($1,000,000.00),
provided, however, that such minimum amount shall not apply if either (x) the
assignee is an Affiliate or Related Fund of the Assigning Lender or (y) the
Lender is assigning its entire remaining interest in the Loan, (iv) the Agent
shall receive from the assigning Lender a processing fee of Three Thousand Five
Hundred Dollars ($3,500.00), provided, however, that such fee shall not apply if
the assignee is an Affiliate or Related Fund of the Assigning Lender, and (v) if
the assignment is less than the assigning Lender’s entire interest in the Loan,
the assigning Lender must retain at least a One Million Dollar ($1,000,000.00)
interest in the Loan, provided that such minimum shall not apply if the assignee
is an Affiliate or Related Fund of the assigning Lender.  The Agent may
designate any Eligible Assignee accepting an assignment of a specified portion
of the Loan to be a Co-Agent, an “Arranger” or similar title, but such
designation shall not confer on such Assignee the rights or duties of the
Agent.  Upon such execution, delivery, approval and acceptance, and upon the
effective date specified in the applicable Assignment and Assumption, (a) the
Eligible Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant

 

70

--------------------------------------------------------------------------------


 

to such Assignment and Assumption, have the rights and obligations of a Lender
hereunder and under the other Loan Documents, and Borrower hereby agrees that
all of the rights and remedies of Lenders in connection with the interest so
assigned shall be enforceable against Borrower by such Eligible Assignee with
the same force and effect and to the same extent as the same would have been
enforceable but for such assignment, and (b) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Assumption, relinquish its rights and be released from its obligations hereunder
and thereunder thereafter accruing.  Notwithstanding anything contained in this
Section 13.22 to the contrary, prior to the occurrence of an Event of Default,
(x) KeyBank National Association shall at all times hold not less than
twenty-five percent (25%) of the Lenders’ interest in the Loan and (y) KeyBank
National Association’s interest in the Loan shall at all times equal or exceed
the interest of each other Lender.

 


13.22.1            BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ASSUMPTION, THE
ASSIGNING LENDER THEREUNDER AND THE ELIGIBLE ASSIGNEE THEREUNDER CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) EXCEPT AS
PROVIDED IN SUCH ASSIGNMENT AND ASSUMPTION, SUCH ASSIGNING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED IN CONNECTION
THEREWITH; (II) SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND
ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF THE
BORROWER OR THE PERFORMANCE OR OBSERVANCE BY THE BORROWER OF ANY OF ITS
OBLIGATIONS UNDER ANY LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED IN CONNECTION THEREWITH; (III) SUCH ELIGIBLE ASSIGNEE CONFIRMS THAT IT
HAS RECEIVED A COPY OF THIS AGREEMENT TOGETHER WITH SUCH FINANCIAL STATEMENTS,
LOAN DOCUMENTS AND OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE
TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THE ASSIGNMENT AND
ASSUMPTION AND TO BECOME A LENDER HEREUNDER; (IV) SUCH ELIGIBLE ASSIGNEE WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON AGENT, THE ASSIGNING LENDER OR ANY OTHER
LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE
AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING
ACTION UNDER THIS AGREEMENT; (V) SUCH ELIGIBLE ASSIGNEE APPOINTS AND AUTHORIZES
THE AGENT TO TAKE SUCH ACTION AS THE AGENT ON ITS BEHALF AND TO EXERCISE SUCH
POWERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS ARE DELEGATED TO
AGENT BY THE TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO; AND (VI) SUCH ELIGIBLE ASSIGNEE AGREES THAT IT
WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH BY THE
TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


 


13.22.2            AGENT SHALL MAINTAIN A COPY OF EACH ASSIGNMENT AND ASSUMPTION
DELIVERED TO AND ACCEPTED BY IT AND SHALL RECORD IN ITS RECORDS THE NAMES AND
ADDRESS OF EACH LENDER AND THE COMMITMENT OF, AND PERCENTAGE OF THE LOAN OWING
TO, SUCH LENDER FROM TIME TO TIME.  BORROWER, THE AGENT AND LENDERS MAY TREAT
EACH ENTITY WHOSE NAME IS SO RECORDED AS A LENDER HEREUNDER FOR ALL PURPOSES OF
THIS AGREEMENT.

 

71

--------------------------------------------------------------------------------


 


13.22.3            UPON RECEIPT OF AN ASSIGNMENT AND ASSUMPTION EXECUTED BY AN
ASSIGNING LENDER AND AN ELIGIBLE ASSIGNEE, AGENT SHALL, IF SUCH ASSIGNMENT AND
ASSUMPTION HAS BEEN PROPERLY COMPLETED AND CONSENTED TO IF REQUIRED HEREIN,
ACCEPT SUCH ASSIGNMENT AND ASSUMPTION, AND RECORD THE INFORMATION CONTAINED
THEREIN IN ITS RECORDS, AND THE AGENT SHALL USE ITS BEST EFFORTS TO GIVE PROMPT
NOTICE THEREOF TO BORROWER (PROVIDED THAT NEITHER THE AGENT NOR THE LENDERS
SHALL BE LIABLE FOR ANY FAILURE TO GIVE SUCH NOTICE).


 


13.22.4            BORROWER SHALL USE REASONABLE EFFORTS TO COOPERATE WITH AGENT
AND EACH LENDER IN CONNECTION WITH THE ASSIGNMENT OF INTERESTS UNDER THIS
AGREEMENT OR THE SALE OF PARTICIPATIONS HEREIN WHICH SHALL BE AT NO COST TO THE
BORROWER.


 


13.22.5            ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING,
AND WITHOUT THE NEED TO COMPLY WITH ANY OF THE FORMAL OR PROCEDURAL REQUIREMENTS
OF THIS AGREEMENT, INCLUDING THIS SECTION, ANY LENDER MAY AT ANY TIME AND FROM
TIME TO TIME PLEDGE AND ASSIGN ALL OR ANY PORTION OF ITS RIGHTS UNDER ALL OR ANY
OF THE LOAN DOCUMENTS TO A FEDERAL RESERVE BANK OR, IN THE CASE OF A LENDER
WHICH IS A FUND, TO ANY HOLDERS OF OBLIGATIONS OWED OR SECURITIES ISSUED BY SUCH
LENDER OR ANY TRUSTEE FOR OR OTHER REPRESENTATIVES OF SUCH HOLDERS; PROVIDED
THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ITS OBLIGATIONS
HEREUNDER.  TO FACILITATE ANY SUCH PLEDGE OR ASSIGNMENT, THE AGENT SHALL, AT THE
REQUEST OF SUCH LENDER, ENTER INTO A LETTER AGREEMENT WITH THE FEDERAL RESERVE
BANK IN, OR SUBSTANTIALLY IN, THE FORM OF THE EXHIBIT TO APPENDIX C TO THE
FEDERAL RESERVE BANK OF NEW YORK OPERATING CIRCULAR NO. 12.


 


13.22.6            ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING,
AND SUBJECT TO THE REQUIREMENT THAT PRIOR TO THE OCCURRENCE OF AN EVENT OF
DEFAULT, (X) KEYBANK NATIONAL ASSOCIATION SHALL AT ALL TIMES HOLD NOT LESS THAN
TWENTY-FIVE PERCENT (25%) OF THE LENDERS’ INTEREST IN THE LOAN AND (Y) KEYBANK
NATIONAL ASSOCIATION’S INTEREST IN THE LOAN SHALL AT ALL TIMES EQUAL OR EXCEED
THE INTEREST OF EACH OTHER LENDER AS PROVIDED IN SECTION 13.22 HEREOF, ANY
LENDER MAY ASSIGN ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO ANOTHER BRANCH OR AFFILIATE OF SUCH LENDER WITHOUT FIRST OBTAINING
THE APPROVAL OF ANY AGENT OR THE BORROWER, PROVIDED THAT (I) SUCH LENDER REMAINS
LIABLE HEREUNDER UNLESS THE BORROWER AND AGENT SHALL OTHERWISE AGREE, (II) AT
THE TIME OF SUCH ASSIGNMENT SUCH LENDER IS NOT A DEFAULTING LENDER, (III) SUCH
LENDER GIVES THE AGENT AND BORROWER AT LEAST FIFTEEN (15) DAYS’ PRIOR WRITTEN
NOTICE OF ANY SUCH ASSIGNMENT; (IV) THE PARTIES TO EACH SUCH ASSIGNMENT EXECUTE
AND DELIVER TO AGENT AN ASSIGNMENT AND ASSUMPTION, AND (V) THE AGENT RECEIVES
FROM THE ASSIGNING LENDER A PROCESSING FEE OF ONE THOUSAND FIVE HUNDRED DOLLARS
($1,500).


 


13.22.7            EACH LENDER SHALL HAVE THE RIGHT, WITHOUT THE CONSENT OF THE
BORROWER, TO SELL PARTICIPATIONS TO ONE OR MORE ELIGIBLE ASSIGNEES, OR AN
AFFILIATE OR RELATED FUND OF THE ASSIGNING LENDER, IN OR TO ALL OR A PORTION OF
ITS RIGHTS AND OBLIGATIONS UNDER THE LOAN AND THE LOAN DOCUMENTS; PROVIDED,
HOWEVER, THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING
WITHOUT LIMITATION ITS COMMITMENT TO BORROWER HEREUNDER) SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS (III) THE BORROWER, THE AGENT AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND
WITH REGARD TO ANY AND ALL PAYMENTS TO BE MADE UNDER THIS AGREEMENT AND (IV) THE
HOLDER OF ANY SUCH PARTICIPATION

 

72

--------------------------------------------------------------------------------


 


SHALL NOT BE ENTITLED TO VOTING RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS (BUT SUCH HOLDER MAY CONTRACT WITH THE LENDER SELLING SUCH ELIGIBLE
ASSIGNEE ITS INTEREST IN SUCH LENDER’S SHARE OF THE LOAN AS TO VOTING OF SUCH
LENDER’S INTEREST UNDER SECTION 13.26.2 BUT NOT UNDER ANY OTHER SECTION OF THIS
AGREEMENT, PROVIDED THAT ANY SUCH AGREEMENT BY A LENDER SHALL BIND ONLY SUCH
LENDER ALONE AND NOT BORROWER, THE OTHER LENDERS OR THE AGENT).


 


13.22.8            NO ELIGIBLE ASSIGNEE OF ANY RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT SHALL BE PERMITTED TO SUBASSIGN SUCH RIGHTS AND OBLIGATIONS.  NO
PARTICIPANT IN ANY RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT SHALL BE
PERMITTED TO SELL SUBPARTICIPATIONS OF SUCH RIGHTS AND OBLIGATIONS.


 


13.22.9            BORROWER ACKNOWLEDGES AND AGREES THAT LENDERS MAY PROVIDE TO
ANY ASSIGNEE OR PARTICIPANT ORIGINALS OR COPIES OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT AND ANY OTHER DOCUMENTS, INSTRUMENTS, CERTIFICATES, OPINIONS,
INSURANCE POLICIES, LETTERS OF CREDIT, REPORTS, REQUISITIONS AND OTHER MATERIALS
AND INFORMATION OF EVERY NATURE OR DESCRIPTION, AND MAY COMMUNICATE ALL ORAL
INFORMATION, AT ANY TIME SUBMITTED BY OR ON BEHALF OF BORROWER OR RECEIVED BY
ANY LENDER IN CONNECTION WITH THE LOAN OR WITH RESPECT TO BORROWER, PROVIDED
THAT PRIOR TO ANY SUCH DELIVERY OR COMMUNICATION, SUCH ELIGIBLE ASSIGNEES OR
PARTICIPANTS SHALL AGREE TO PRESERVE THE CONFIDENTIALITY OF ANY OF THE FOREGOING
TO THE SAME EXTENT THAT SUCH LENDER AGREED TO PRESERVE SUCH CONFIDENTIALITY.  IN
ORDER TO FACILITATE ASSIGNMENTS TO ELIGIBLE ASSIGNEES AND SALES TO ELIGIBLE
ASSIGNEES, BORROWER SHALL EXECUTE SUCH FURTHER DOCUMENTS, INSTRUMENTS OR
AGREEMENTS AS LENDERS MAY REASONABLY REQUIRE; PROVIDED, THAT BORROWER SHALL NOT
BE REQUIRED (I) TO EXECUTE ANY DOCUMENT OR AGREEMENT WHICH WOULD MATERIALLY
DECREASE ITS RIGHTS, OR MATERIALLY INCREASE ITS OBLIGATIONS, RELATIVE TO THOSE
SET FORTH IN THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING
FINANCIAL OBLIGATIONS, PERSONAL RECOURSE, REPRESENTATIONS AND WARRANTIES AND
REPORTING REQUIREMENTS), OR (II) TO EXPEND MORE THAN INCIDENTAL SUMS OF MONEY OR
INCIDENTAL ADMINISTRATIVE TIME FOR WHICH IT DOES NOT RECEIVE REASONABLE
REIMBURSEMENT IN ORDER TO COMPLY WITH ANY REQUESTS OR REQUIREMENTS OF ANY LENDER
IN CONNECTION WITH SUCH ASSIGNMENT OR SALE ARRANGEMENT.  IN ADDITION, BORROWER
AGREES TO REASONABLY COOPERATE FULLY WITH LENDERS IN THE EXERCISE OF LENDERS’
RIGHTS PURSUANT TO THIS SECTION, INCLUDING PROVIDING SUCH INFORMATION AND
DOCUMENTATION REGARDING BORROWER AS ANY LENDER OR ANY POTENTIAL ELIGIBLE
ASSIGNEE MAY REASONABLY REQUEST AND TO MEET WITH POTENTIAL ELIGIBLE ASSIGNEES IN
BORROWER’S OFFICES.


 

13.23                     Several Liability.  Anything contained in this
Agreement to the contrary notwithstanding, the obligations of each Lender to
Borrower under this Agreement are several and not joint and several; each Lender
shall only be obligated to fund its Percentage of each disbursement to be made
hereunder up to the amount of its Commitment.  Failure of any Lender to fulfill
its obligations hereunder shall not result in any other Lender becoming
obligated to advance more than its Commitment, nor shall such failure release or
diminish the obligations of any other Lender to fund its Commitment provided
herein.  During any time, and only during such time, as Agent is the sole Lender
and has not assigned any portion or portions of its interest in the Loan to
another Lender pursuant to an Assignment and Assumption Agreement, Agent in its
individual capacity shall be liable for all of the obligations of the Lender
under this Agreement and the other Loan Documents.  From and after the date that
Agent as the sole Lender assigns any portion or portions of its interest in the
Loan to another Lender pursuant to an

 

73

--------------------------------------------------------------------------------


 

Assignment and Assumption Agreement, then Agent shall act as the administrative
agent on behalf of itself as a Lender and the other Lenders.

 

13.24                     Miscellaneous Assignment Provisions.  Any assigning
Lender shall retain its rights to be indemnified pursuant to Section 7.20 with
respect to any claims or actions arising prior to the date of such assignment. 
If any assignee Lender is not incorporated under the laws of the United States
of America or any state thereof, it shall prior to the date on which any
interest or fees are payable hereunder or under any of the other Loan Documents
for its account, deliver to the Borrower and the Agent certification as to its
exemption from deduction or withholding of any United States federal income
taxes.

 

13.25                     Assignment by Borrower.  The Borrower shall not assign
or transfer any of its rights or obligations under any of the Loan Documents.

 

13.26                     Consents and Approvals.

 


13.26.1            EACH OF THE FOLLOWING SHALL REQUIRE THE APPROVAL OR CONSENT
OF THE REQUIRED LENDERS:


 

(A)                                  THE EXERCISE BY AGENT AND/OR LENDERS OF ANY
RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS FOLLOWING AN EVENT OF DEFAULT,
PROVIDED THAT ABSENT ANY DIRECTION FROM THE REQUIRED LENDERS, AGENT MAY EXERCISE
ANY RIGHT OR REMEDY UNDER THE LOAN DOCUMENTS AS AGENT MAY DETERMINE IN GOOD
FAITH TO BE NECESSARY OR APPROPRIATE TO PROTECT THE LENDERS OR THE COLLATERAL
SECURING THE LOAN;

 

(B)                                 APPOINTMENT OF A SUCCESSOR AGENT;

 

(C)                                  APPROVAL OF POST-DEFAULT PLAN (DEFINED IN
SECTION 13.6.4); AND

 

(D)                                 EXCEPT AS REFERRED TO IN SECTION 13.26.2
BELOW, APPROVAL OF ANY AMENDMENT OR MODIFICATION OF THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, OR ISSUANCE OF ANY WAIVER OF ANY MATERIAL PROVISION OF
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;

 


13.26.2            EACH OF THE FOLLOWING SHALL REQUIRE THE APPROVAL OR CONSENT
OF ALL THE LENDERS:

 

(A)                                  EXTENSION OF THE MATURITY (BEYOND ANY
EXTENSION PERMITTED HEREIN) OR FORGIVENESS OF ALL OR ANY PORTION OF THE
PRINCIPAL AMOUNT OF THE LOAN OR ANY ACCRUED INTEREST THEREON, OR ANY OTHER
AMENDMENT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WHICH WOULD REDUCE THE
INTEREST RATE OPTIONS OR THE RATE AT WHICH FEES ARE CALCULATED OR FORGIVE ANY
LOAN FEE, OR EXTEND THE TIME OF PAYMENT OF ANY PRINCIPAL, INTEREST OR FEES;

 

(B)                                 REDUCTION OF THE PERCENTAGE SPECIFIED IN THE
DEFINITION OF REQUIRED LENDERS;

 

(C)                                  INCREASING THE AMOUNT OF THE LOAN OR ANY
NON-CONSENTING LENDER’S COMMITMENT;

 

74

--------------------------------------------------------------------------------


 

(D)                                 RELEASE OF ANY LIEN ON ANY MATERIAL
COLLATERAL (EXCEPT AS BORROWER IS ENTITLED TO UNDER THE LOAN DOCUMENTS);

 

(E)                                  THE RELEASE OR FORGIVENESS OF ANY
GUARANTOR;

 

(F)                                    AMENDMENT OF THE PROVISIONS OF THIS
SECTION 13.26;

 

(g)                                 Amendment of the Mandatory Prepayment Events
or the application of proceeds from such events;

 

(h)                                 Modification of Section 13.5.2 on the
distribution of Liquidation Proceeds; and

 

(I)                                     AMENDMENT OF WHAT OR HOW MUCH IS ALLOWED
AS (I) PERMITTED LIENS ON THE INDIVIDUAL PROPERTIES OR ANY OTHER COLLATERAL FOR
THE LOAN, (II) PERMITTED DEBT OR (III) PERMITTED REFINANCE.

 


13.26.3            IN ADDITION TO THE REQUIRED CONSENTS OR APPROVALS REFERRED TO
IN SECTIONS 13.26.1 AND 13.26.2 ABOVE, THE AGENT MAY AT ANY TIME REQUEST
INSTRUCTIONS FROM THE REQUIRED LENDERS WITH RESPECT TO ANY ACTIONS OR APPROVALS
WHICH, BY THE TERMS OF THIS AGREEMENT OR OF ANY OF THE LOAN DOCUMENTS, THE AGENT
IS PERMITTED OR REQUIRED TO TAKE OR TO GRANT WITHOUT INSTRUCTIONS FROM ANY
LENDERS, AND IF SUCH INSTRUCTIONS ARE PROMPTLY REQUESTED, THE AGENT SHALL BE
ABSOLUTELY ENTITLED TO REFRAIN FROM TAKING ANY ACTION OR TO WITHHOLD ANY
APPROVAL AND SHALL NOT BE UNDER ANY LIABILITY WHATSOEVER FOR REFRAINING FROM
TAKING ANY ACTION OR WITHHOLDING ANY APPROVAL UNDER ANY OF THE LOAN DOCUMENTS
UNTIL IT SHALL HAVE RECEIVED SUCH INSTRUCTIONS FROM THE REQUIRED LENDERS. 
WITHOUT LIMITING THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION
WHATSOEVER AGAINST ANY AGENT AS A RESULT OF SUCH AGENT ACTING OR REFRAINING FROM
ACTING UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN ACCORDANCE
WITH THE INSTRUCTIONS OF THE REQUIRED LENDERS OR, WHERE APPLICABLE, ALL
LENDERS.  THE AGENT SHALL PROMPTLY NOTIFY EACH LENDER AT ANY TIME THAT THE
REQUIRED LENDERS HAVE INSTRUCTED THE AGENT TO ACT OR REFRAIN FROM ACTING
PURSUANT HERETO.


 


13.26.4            EACH LENDER AUTHORIZES AND DIRECTS THE AGENT TO ENTER INTO
THE LOAN DOCUMENTS OTHER THAN THIS AGREEMENT FOR THE BENEFIT OF THE LENDERS. 
EACH LENDER AGREES THAT ANY ACTION TAKEN BY THE AGENT AT THE DIRECTION OR WITH
THE CONSENT OF THE REQUIRED LENDERS IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND THE EXERCISE BY THE AGENT AT THE
DIRECTION OR WITH THE CONSENT OF THE REQUIRED LENDERS OF THE POWERS SET FORTH
HEREIN OR THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO, SHALL BE AUTHORIZED AND BINDING UPON ALL LENDERS, EXCEPT FOR ACTIONS
SPECIFICALLY REQUIRING THE APPROVAL OF ALL LENDERS.  ALL COMMUNICATIONS FROM THE
AGENT TO THE LENDERS REQUESTING LENDERS’ DETERMINATION, CONSENT, APPROVAL OR
DISAPPROVAL (I) SHALL BE GIVEN IN THE FORM OF A WRITTEN NOTICE TO EACH LENDER,
(II) SHALL BE ACCOMPANIED BY A DESCRIPTION OF THE MATTER OR ITEM AS TO WHICH
SUCH DETERMINATION, APPROVAL, CONSENT OR DISAPPROVAL IS REQUESTED, OR SHALL
ADVISE EACH LENDER WHERE SUCH MATTER OR ITEM MAY BE INSPECTED, OR SHALL
OTHERWISE DESCRIBE THE MATTER OR ISSUE TO BE RESOLVED, (III) SHALL INCLUDE, IF
REASONABLY REQUESTED BY A LENDER AND TO THE EXTENT NOT PREVIOUSLY PROVIDED TO
SUCH LENDER, WRITTEN MATERIALS AND A SUMMARY OF ALL ORAL INFORMATION PROVIDED TO
THE AGENT BY BORROWER IN RESPECT OF THE MATTER OR ISSUE TO BE

 

75

--------------------------------------------------------------------------------

 


 


RESOLVED, AND (IV) SHALL INCLUDE THE AGENT’S RECOMMENDED COURSE OF ACTION OR
DETERMINATION IN RESPECT THEREOF.  EACH LENDER SHALL REPLY PROMPTLY, BUT IN ANY
EVENT WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF THE REQUEST THEREFOR FROM
THE AGENT (THE “LENDER REPLY PERIOD”).  UNLESS A LENDER SHALL GIVE WRITTEN
NOTICE TO THE AGENT THAT IT OBJECTS TO THE RECOMMENDATION OR DETERMINATION OF
THE AGENT (TOGETHER WITH A WRITTEN EXPLANATION OF THE REASONS BEHIND SUCH
OBJECTION) WITHIN THE LENDER REPLY PERIOD, SUCH LENDER SHALL BE DEEMED TO HAVE
APPROVED OF OR CONSENTED TO SUCH RECOMMENDATION OR DETERMINATION.  WITH RESPECT
TO DECISIONS REQUIRING THE APPROVAL OF THE REQUIRED LENDERS OR ALL LENDERS, THE
AGENT SHALL UPON RECEIVING THE REQUIRED APPROVAL OR CONSENT FOLLOW THE COURSE OF
ACTION OR DETERMINATION RECOMMENDED TO THE LENDERS BY THE AGENT OR SUCH OTHER
COURSE OF ACTION RECOMMENDED BY THE REQUIRED LENDERS.  WHERE THIS LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT REQUIRES THAT BORROWER DELIVER ANY DOCUMENTATION TO
AGENT OR ANY LENDERS, THE BORROWER SHALL DELIVER THE SAME TO AGENT AND AGENT
SHALL PROMPTLY DELIVER COPIES OF THE SAME TO EACH OF THE LENDERS.


 

13.27                     Lead Arranger.  Notwithstanding the provisions of this
Agreement or of the other Loan Documents, the Lead Arranger shall have no
powers, rights, duties, responsibilities or liabilities with respect to this
Agreement and the other Loan Documents.  To the extent requested by the Agent,
the Lead Arranger has coordinated, or will coordinate, the initial syndication
of the Loan and the assignment of interests in the Loan.

 

ARTICLE 14

 

GENERAL PROVISIONS.

 

14.1                           Notices.  Any notice or other communication in
connection with this Loan Agreement, the Note, the Security Documents, or any of
the other Loan Documents, shall be in writing, and (i) deposited in the United
States Mail, postage prepaid, by registered or certified mail, or (ii) hand
delivered by any commercially recognized courier service or overnight delivery
service such as Federal Express, or (iii) sent by facsimile transmission if a
FAX Number is designated below addressed:

 

If to the Borrower:

 

FT-FIN ACQUISITION LLC

Two Jericho Plaza, Wing A, Suite 111

Jericho, New York 11753

Attention: Peter Braverman, Executive Vice President

FAX Number: (516) 433-2777

 

And

 

FT-FIN ACQUISITION LLC

7 Bulfinch Place, Suite 500, P.O. Box 9507

Boston, Massachusetts 02114

Attention: Carolyn Tiffany, Chief Operating Officer

FAX Number: (617) 570-4710

 

76

--------------------------------------------------------------------------------


 

with copies by regular mail or such hand delivery or facsimile transmission to:

 

Post Heymann & Koffler LLP

Two Jericho Plaza, Wing A, Suite 111

Jericho, New York 11753

Attention: William W. Post, Esquire

FAX Number:                      (516) 433-2777

 

If to Agent:

 

KEYBANK NATIONAL ASSOCIATION

127 Public Square

Cleveland, Ohio 44114

Attention:

FAX Number:

 

And

 

KEYBANK NATIONAL ASSOCIATION

101 Federal Street

Boston, Massachusetts 02110

Attention: Mr. Jeffry M. Morrison

FAX Number: 617 204 5769

 

with copies by regular mail or such hand delivery or facsimile transmission to:

 

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attention: Kevin J. Lyons, Esquire

FAX Number: (617) 880-3433

 

If to KEYBANK NATIONAL ASSOCIATION:

 

KEYBANK NATIONAL ASSOCIATION

127 Public Square

Cleveland, Ohio 44114

Attention:

FAX Number:

 

And

 

KEYBANK NATIONAL ASSOCIATION

101 Federal Street

Boston, Massachusetts 02110

Attention: Mr. Jeffry M. Morrison

FAX Number: 617 204 5769

 

77

--------------------------------------------------------------------------------


 

with copies by regular mail or such hand delivery or facsimile transmission to:

 

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attention: Kevin J. Lyons, Esquire

FAX Number: (617) 692-3433

 

If to the Co-Lender, to the addresses set forth on the signature page or to such
addresses as set forth in the Assignment and Acceptance.

 

Any such addressee may change its address for such notices to such other address
in the United States as such addressee shall have specified by written notice
given as set forth above. All periods of notice shall be measured from the
deemed date of delivery.

 

A notice shall be deemed to have been given, delivered and received for the
purposes of all Loan Documents upon the earliest of: (i) if sent by such
certified or registered mail, on the third Business Day following the date of
postmark, or (ii) if hand delivered at the specified address by such courier or
overnight delivery service, when so delivered or tendered for delivery during
customary business hours on a Business Day, or (iii) if so mailed, on the date
of actual receipt as evidenced by the return receipt, or (iv) if so delivered,
upon actual receipt, or (v) if facsimile transmission is a permitted means of
giving notice, upon receipt as evidenced by confirmation.

 

14.2                           Limitations on Assignment.  The Borrower may not
assign this Agreement or the monies due thereunder without the prior written
consent of all of the Lenders in each instance, but in such event Lenders may
nevertheless at their option make the Loan under this Agreement to the Borrower
or to those who succeed to the title of the Borrower and all sums so advanced by
Lenders shall be deemed a Loan Advance under this Agreement and not to be
modifications thereof and shall be secured by all of the Collateral for the
subject’s Borrower’s Obligations given at any time in connection herewith.

 

14.3                           Further Assurances.  The Borrower shall upon
request from Agent from time to time execute, seal, acknowledge and deliver such
further instruments or documents which Agent may reasonably require to better
perfect and confirm its rights and remedies hereunder, under the Notes, under
the Security Documents and under each of the other Loan Documents.

 

14.4                           Payments.  All payments under the Note shall be
applied first to the payment of all fees, expenses and other amounts due to the
Agent (excluding principal and interest) and, to the extent reimbursement is
provided for herein, the Lenders, then to accrued interest, and the balance on
account of outstanding principal under the Note; provided, however, that after
an Event of Default, Liquidation Proceeds will be applied to the Obligations of
the Borrower to Agent and the Lenders as otherwise provided for herein.

 

14.5                           Parties Bound.  The provisions of this Agreement
and of each of the other Loan Documents shall be binding upon and inure to the
benefit of the Borrower, the Agent and each of the Lenders and their respective
successors and assigns, except as otherwise prohibited by this Agreement or any
of the other Loan Documents.

 

78

--------------------------------------------------------------------------------


 

This Agreement is a contract by and among the Borrower, the Agent and each of
the Lenders for their mutual benefit, and no third person shall have any right,
claim or interest against either Agent, any of the Lenders or the Borrower by
virtue of any provision hereof.

 

14.6                           Governing Law; Consent to Jurisdiction; Mutual
Waiver of Jury Trial.

 


14.6.1                  SUBSTANTIAL RELATIONSHIP.  IT IS UNDERSTOOD AND AGREED
THAT ALL OF THE LOAN DOCUMENTS WERE NEGOTIATED, EXECUTED AND DELIVERED IN THE
COMMONWEALTH OF MASSACHUSETTS, WHICH COMMONWEALTH THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTIONS
EMBODIED BY THE LOAN DOCUMENTS.


 


14.6.2                  PLACE OF DELIVERY.  THE BORROWER AGREES TO FURNISH TO
AGENT AT THE AGENT’S OFFICE IN BOSTON, MASSACHUSETTS ALL FURTHER INSTRUMENTS,
CERTIFICATIONS AND DOCUMENTS TO BE FURNISHED HEREUNDER.


 


14.6.3                  GOVERNING LAW.  THIS AGREEMENT AND EACH OF THE OTHER
LOAN DOCUMENTS SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


 


14.6.4                  CONSENT TO JURISDICTION. THE BORROWER HEREBY CONSENTS TO
PERSONAL JURISDICTION IN ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COMMONWEALTH OF MASSACHUSETTS.


 


14.6.5                  JURY TRIAL WAIVER.  THE BORROWER, AGENT, AND EACH OF THE
LENDERS MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THIS LOAN AGREEMENT,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LOAN AGREEMENT OR ANY OTHER
LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF AGENT OR ANY LENDER RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY
LAW, EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, INDIRECT, SPECULATIVE, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  THE BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR EACH OF THE PARTIES
HERETO TO ENTER INTO THE TRANSACTIONS CONTEMPLATED HEREBY.

 

79

--------------------------------------------------------------------------------


 

14.7                           Survival.  All representations, warranties,
covenants and agreements of the Borrower, or a Loan Party, herein or in any
other Loan Document, or in any notice, certificate, or other paper delivered by
or on behalf of the Borrower or a Loan Party pursuant hereto are significant and
shall be deemed to have been relied upon by Agent and each of the Lenders
notwithstanding any investigation made by Agent or any of the Lenders or on its
behalf and shall survive the delivery of the Loan Documents and the making of
the Loan pursuant thereto.  No review or approval by Agent or the Lenders or any
of their representatives, of any opinion letters, certificates by professionals
or other item of any nature shall relieve the Borrower or anyone else of any of
the obligations, warranties or representations made by or on behalf of Borrower
or a Loan Party, or any one or more of them, under any one or more of the Loan
Documents.

 

14.8                           Cumulative Rights.  All of the rights of Agent
and the Lenders hereunder and under each of the other Loan Documents and any
other agreement now or hereafter executed in connection herewith or therewith,
shall be cumulative and may be exercised singly, together, or in such
combination as Agent may determine in its sole good faith judgment.

 

14.9                           Claims Against Agent or Lenders.

 


14.9.1                  BORROWER MUST NOTIFY.  THE AGENT AND EACH OF THE LENDERS
SHALL NOT BE IN DEFAULT UNDER THIS AGREEMENT, OR UNDER ANY OTHER LOAN DOCUMENT,
UNLESS A WRITTEN NOTICE SPECIFICALLY SETTING FORTH THE CLAIM OF THE BORROWER
SHALL HAVE BEEN GIVEN TO AGENT AND EACH OF THE LENDERS WITHIN THIRTY (30) DAYS
AFTER THE SUBJECT BORROWER FIRST HAD ACTUAL KNOWLEDGE OR ACTUAL NOTICE OF THE
OCCURRENCE OF THE EVENT WHICH BORROWER ALLEGES GAVE RISE TO SUCH CLAIM AND AGENT
OR ANY OF THE LENDERS DOES NOT REMEDY OR CURE THE DEFAULT, IF ANY THERE BE, WITH
REASONABLE PROMPTNESS THEREAFTER.  SUCH ACTUAL KNOWLEDGE OR ACTUAL NOTICE SHALL
REFER TO WHAT WAS ACTUALLY KNOWN BY, OR EXPRESSED IN A WRITTEN NOTIFICATION
FURNISHED TO, ANY OF THE PERSONS OR OFFICIALS REFERRED TO IN EXHIBIT D AS
AUTHORIZED REPRESENTATIVES.


 


14.9.2                  REMEDIES.  IF IT IS DETERMINED BY THE FINAL ORDER OF A
COURT OF COMPETENT JURISDICTION, WHICH IS NOT SUBJECT TO FURTHER APPEAL, THAT
AGENT OR ANY OF THE LENDERS HAS BREACHED ANY OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND HAS NOT REMEDIED OR CURED THE SAME WITH REASONABLE PROMPTNESS
FOLLOWING NOTICE THEREOF, AGENT’S AND EACH OF THE LENDERS’ RESPONSIBILITIES
SHALL BE LIMITED TO: (I) WHERE THE BREACH CONSISTS OF THE FAILURE TO GRANT
CONSENT OR GIVE APPROVAL IN VIOLATION OF THE TERMS AND REQUIREMENTS OF A LOAN
DOCUMENT, THE OBLIGATION TO GRANT SUCH CONSENT OR GIVE SUCH APPROVAL AND TO PAY
THE BORROWER’S REASONABLE COSTS AND EXPENSES INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS IN CONNECTION WITH SUCH COURT
PROCEEDINGS; AND (II) THE CASE OF ANY SUCH FAILURE TO GRANT SUCH CONSENT OR GIVE
SUCH APPROVAL, OR IN THE CASE OF ANY OTHER SUCH DEFAULT BY AGENT OR ANY OF THE
LENDERS, WHERE IT IS ALSO SO DETERMINED THAT AGENT OR ANY OF THE LENDERS ACTED
IN BAD FAITH, THE PAYMENT OF ANY ACTUAL, DIRECT, COMPENSATORY DAMAGES SUSTAINED
BY THE BORROWER AS A RESULT THEREOF PLUS THE BORROWER’S REASONABLE COSTS AND
EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS IN CONNECTION WITH SUCH COURT PROCEEDINGS.


 


14.9.3                  LIMITATIONS.  IN NO EVENT, HOWEVER, SHALL AGENT AND EACH
OF THE LENDERS BE LIABLE TO THE BORROWER OR TO ANY LOAN PARTY OR ANYONE ELSE FOR
OTHER DAMAGES SUCH AS, BUT NOT LIMITED TO, INDIRECT, SPECULATIVE, SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES WHATEVER THE NATURE OF THE BREACH
BY AGENT OR ANY OF THE LENDERS OF ITS

 

80

--------------------------------------------------------------------------------


 


OBLIGATIONS UNDER THIS LOAN AGREEMENT OR UNDER ANY OF THE OTHER LOAN DOCUMENTS. 
IN NO EVENT SHALL AGENT OR ANY OF THE LENDERS BE LIABLE TO THE BORROWER OR TO
ANY LOAN PARTY OR ANYONE ELSE UNLESS A WRITTEN NOTICE SPECIFICALLY SETTING FORTH
THE CLAIM OF THE BORROWER SHALL HAVE BEEN GIVEN TO AGENT AND EACH OF THE LENDERS
WITHIN THE TIME PERIOD SPECIFIED ABOVE.

 

14.10                     Regarding Consents.  Except to the extent expressly
provided herein, any and all consents to be made hereunder by the Agent,
Required Lenders, or Lenders shall be in the discretion of the Party to whom
consent rights are given hereunder.

 

14.11                     Obligations Absolute.  Except to the extent prohibited
by applicable law which cannot be waived, the Obligations of the Borrower and
the obligations of each Guarantor and the other Loan Parties under the Loan
Documents shall be joint and several, absolute, unconditional and irrevocable
and shall be paid strictly in accordance with the terms of the Loan Documents to
which such Loan Party is a party under all circumstances whatsoever, including,
without limitation, the existence of any claim, set off, defense or other right
which the Borrower or any Loan Party may have at any time against Agent or any
of the Lenders whether in connection with the Loan or any unrelated transaction.

 

14.12                     Table of Contents, Title and Headings.  Any Table of
Contents, the titles and the headings of sections are not parts of this Loan
Agreement or any other Loan Document and shall not be deemed to affect the
meaning or construction of any of its or their provisions.

 

14.13                     Counterparts.  This Loan Agreement and each other Loan
Document may be executed in several counterparts, each of which when executed
and delivered is an original, but all of which together shall constitute one
instrument.  In making proof of this agreement, it shall not be necessary to
produce or account for more than one such counterpart which is executed by the
party against whom enforcement of such loan agreement is sought.

 

14.14                     Satisfaction of Commitment.  The Loan being made
pursuant to the terms hereof and of the other Loan Documents is being made in
satisfaction of Agent’s and each of the Lenders’ obligations under the
Commitment dated November    , 2004.  The terms, provisions and conditions of
this Agreement and the other Loan Documents supersede the provisions of the
Commitment.

 

14.15                     Time Of the Essence.  Time is of the essence of each
provision of this Agreement and each other Loan Document.

 

14.16                     No Oral Change.  This Loan Agreement and each of the
other Loan Documents may only be amended, terminated, extended or otherwise
modified by a writing signed by the party against which enforcement is sought
(except no such writing shall be required for any party which, pursuant to a
specific provision of any Loan Document, is required to be bound by changes
without such party’s assent).  In no event shall any oral agreements, promises,
actions, inactions, knowledge, course of conduct, course of dealings or the like
be effective to amend, terminate, extend or otherwise modify this Loan Agreement
or any of the other Loan Documents.

 

14.17                     Monthly Statements.  While Agent may issue invoices or
other statements on a monthly or periodic basis (a “Statement”), it is expressly
acknowledged and agreed that: (i) the failure of Agent to issue any Statement on
one or more occasions shall not affect the Borrower’s

 

81

--------------------------------------------------------------------------------


 

obligations to make payments under the Loan Documents as and when due; (ii) the
inaccuracy of any Statement shall not be binding upon Lenders and so Borrower
shall always remain obligated to pay the full amount(s) required under the Loan
Documents as and when due notwithstanding any provision to the contrary
contained in any Statement; (iii) all Statements are issued for information
purposes only and shall never constitute any type of offer, acceptance,
modification, or waiver of the Loan Documents or any of Lenders’ rights or
remedies thereunder; and (iv) in no event shall any Statement serve as the basis
for, or a component of, any course of dealing, course of conduct, or trade
practice which would modify, alter, or otherwise affect the express written
terms of the Loan Documents.

 

ARTICLE 15

 

CASUALTY AND TAKING

 

15.1                           Casualty or Taking; Obligation To Repair  In the
event of the occurrence of a loss, casualty or taking as to any Mortgaged
Property, Borrower shall give immediate written notice thereof to Agent and
proceed with reasonable diligence, in full compliance with all Legal
Requirements and the other requirements of the Loan Documents, to repair,
restore, rebuild or replace the affected Mortgaged Property (each, the “Repair
Work”).

 

15.2                           Adjustment of Claims  All insurance claims or
condemnation or similar awards shall be adjusted or settled by Borrower, at
Borrower’s sole cost and expense, but subject to Agent’s prior written approval
for any Mortgaged Property, which approval shall not be unreasonably withheld;
provided that (i) the Agent shall have the right to participate in any
adjustment or settlement for any Mortgaged Property with respect to which the
Net Proceeds in the aggregate are equal to or greater than Five Hundred Thousand
Dollars ($500,000.00) and (ii) if any Event of Default exists under any of the
Loan Documents, Agent shall have the right to adjust, settle, and compromise
such claims without the approval of Borrower.

 

15.3                           Payment and Application of Insurance Proceeds and
Condemnation Awards.

 


15.3.1                  EXCEPT AS OTHERWISE PROVIDED FOR HEREIN, ALL NET
PROCEEDS SHALL BE PAID TO AGENT AND, AT AGENT’S OPTION, BE APPLIED TO BORROWER’S
OBLIGATIONS OR RELEASED, IN WHOLE OR IN PART, TO PAY FOR THE ACTUAL COST OF
REPAIR, RESTORATION, REBUILDING OR REPLACEMENT (COLLECTIVELY, “COST TO
REPAIR”).  IF ANY NET PROCEEDS ARE RECEIVED DIRECTLY BY ANY LOAN PARTY, SUCH
LOAN PARTY SHALL HOLD SUCH NET PROCEEDS IN TRUST FOR THE AGENT AND SHALL
PROMPTLY DELIVER SUCH NET PROCEEDS IN KIND TO THE AGENT.  .


 


15.3.2                  NOTWITHSTANDING THE TERMS AND PROVISIONS HEREOF, WITH
RESPECT TO ANY MORTGAGED PROPERTY, IF THE NET PROCEEDS DO NOT EXCEED FIVE
HUNDRED THOUSAND DOLLARS ($500,000.00), PROVIDED NO DEFAULT OR EVENT OF DEFAULT
IS THEN IN EXISTENCE, AGENT SHALL RELEASE THE NET PROCEEDS TO PAY FOR THE ACTUAL
COST TO REPAIR AND THE APPLICABLE LOAN PARTY SHALL COMMENCE AND DILIGENTLY
PROSECUTE TO COMPLETION, THE REPAIR WORK RELATIVE TO THE SUBJECT COLLATERAL
PROPERTY, WITH ANY EXCESS BEING RETAINED BY THE APPLICABLE LOAN PARTY.


 


15.3.3                  NOTWITHSTANDING THE TERMS AND PROVISIONS HEREOF, WITH
RESPECT TO ANY MORTGAGED PROPERTY, IF THE NET PROCEEDS ARE EQUAL TO OR GREATER
THAN FIVE HUNDRED THOUSAND DOLLARS ($500,000.00), THE ADMINISTRATIVE AGENT SHALL
RELEASE SO MUCH OF THE

 

82

--------------------------------------------------------------------------------


 


NET PROCEEDS AS MAY BE REQUIRED TO PAY FOR THE ACTUAL COST TO REPAIR IN
ACCORDANCE THE LIMITATIONS AND PROCEDURES SET FORTH IN SECTION 15.4, IF THE
FOLLOWING CONDITIONS ARE SATISFIED IN A MANNER REASONABLY ACCEPTABLE TO THE
AGENT:


 

(A)                                  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING UNDER THE LOAN DOCUMENTS;

 

(B)                                 IN AGENT’S GOOD FAITH JUDGMENT SUCH NET
PROCEEDS TOGETHER WITH ANY ADDITIONAL FUNDS AS MAY BE DEPOSITED WITH AND PLEDGED
TO AGENT, ON BEHALF OF THE LENDERS, ARE SUFFICIENT TO PAY FOR THE COST TO
REPAIR.  IN ORDER TO MAKE THIS DETERMINATION, AGENT SHALL BE FURNISHED BY THE
BORROWER WITH AN ESTIMATE OF THE COST TO REPAIR ACCOMPANIED BY AN INDEPENDENT
ARCHITECT’S OR ENGINEER’S CERTIFICATION AS TO SUCH COST TO REPAIR AND
APPROPRIATE PLANS AND SPECIFICATIONS FOR THE REPAIR WORK;

 

(C)                                  IN AGENT’S GOOD FAITH JUDGMENT, THE REPAIR
WORK CAN REASONABLY BE COMPLETED ON OR BEFORE THE TIME REQUIRED UNDER APPLICABLE
LEGAL REQUIREMENTS; AND

 

(D)                                 THE LEASE WITH RESPECT TO THE MORTGAGED
PROPERTY SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL REQUIRE THE REPAIR AND
RECONSTRUCTION OF THE MORTGAGED PROPERTY.

 

15.4                           Conditions To Release of Insurance Proceeds.  If
Agent elects or is required to release insurance proceeds, Agent may impose
reasonable conditions on such release which shall include, but not be limited
to, the following:

 


15.4.1                  PRIOR WRITTEN APPROVAL BY AGENT, WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED OF PLANS, SPECIFICATIONS, COST
ESTIMATES, CONTRACTS AND BONDS FOR THE REPAIR WORK;


 


15.4.2                  WAIVERS OF LIEN, ARCHITECT’S AND/OR ENGINEER’S
CERTIFICATES, AND OTHER EVIDENCE OF COSTS, PAYMENTS AND COMPLETION AS AGENT MAY
REASONABLY REQUIRE;


 


15.4.3                  THE FUNDS SHALL BE RELEASED UPON FINAL COMPLETION OF THE
REPAIR WORK, UNLESS BORROWER REQUESTS EARLIER FUNDING, IN WHICH EVENT PARTIAL
MONTHLY DISBURSEMENTS EQUAL TO 90% OF THE COSTS OF THE WORK COMPLETED PRIOR TO
THE CERTIFICATION BY THE APPLICABLE LENDER’S CONSULTANT AND IF THERE IS NO
LENDER’S CONSULTANT, AN INDEPENDENT ARCHITECT OR ENGINEER RETAINED BY THE
BORROWER, THAT THE REPAIR WORK IS COMPLETED, AND THEN UPON FINAL COMPLETION OF
THE REPAIR WORK AS CERTIFIED BY SUCH LENDER’S CONSULTANT OR INDEPENDENT
ARCHITECT OR ENGINEER, AND THE RECEIPT BY AGENT OF SATISFACTORY EVIDENCE OF
PAYMENT AND RELEASE OF ALL LIENS, THE BALANCE OF THE FUNDS SHALL BE RELEASED;


 


15.4.4                  DETERMINATION BY AGENT THAT THE UNDISBURSED BALANCE OF
SUCH NET PROCEEDS ON DEPOSIT WITH AGENT, TOGETHER WITH ADDITIONAL FUNDS
DEPOSITED FOR THE PURPOSE, SHALL BE AT LEAST SUFFICIENT TO PAY FOR THE REMAINING
COST TO REPAIR, FREE AND CLEAR OF ALL LIENS AND CLAIMS FOR LIEN;

 

83

--------------------------------------------------------------------------------


 


15.4.5                  ALL WORK TO COMPLY WITH THE LEGAL REQUIREMENTS
APPLICABLE TO THE CONSTRUCTION OF THE IMPROVEMENTS; AND


 


15.4.6                  THE ABSENCE OF ANY DEFAULT UNDER ANY LOAN DOCUMENTS.


 

15.5                           Consultant.  The Agent shall have the right to
hire, at the cost and expense of the Borrower, a Lender’s Consultant to assist
the Agent in the determination of the satisfaction of the conditions provided
for herein for the release of the Net Proceeds, to pay the Costs to Repair and
to periodically inspect the status of the construction of any Repair Work.

 

15.6                           Excess.  In the event that the Agent makes any
Net Proceeds available to any Loan Party for the payment of Costs to Repair as
provided for herein, upon the completion of the Repair Work as certified by the
applicable Lender’s Consultant and if there is no Lender’s Consultant, an
independent architect or engineer retained by the Borrower, and receipt by Agent
of satisfactory evidence of payment and release of all liens, any excess Net
Proceeds still held by the Agent shall be remitted by the Agent to the Borrower
provided that no Event of Default shall have occurred and be continuing.

 

15.7                           Leases.  The terms and provisions of this
Article 15 shall be subject to the terms and provisions of any Lease which
remains in full force and effect under which the repair or reconstruction of the
Mortgaged Property is required under the First Mortgage Debt.

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF this Agreement has been duly executed and delivered as a
sealed instrument at Boston, Massachusetts, as of the date first written above.

 

BORROWER:

 

FT-FIN ACQUISITION LLC, a Delaware limited
liability company

 

 

 

 

 

 

By:

PARK PLAZA MALL, LLC, its sole
member

 

 

 

 

 

 

 

By:

FIRST UNION REAL ESTATE
EQUITY AND MORTGAGE
INVESTMENTS, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Carolyn Tiffany

 

 

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

AGENT:

 

KEYBANK NATIONAL ASSOCIATION,
a national banking association

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Jeffry M. Morrison

 

 

 

Duly Authorized

 

 

 

 

 

 

 

 

LENDER:

 

KEYBANK NATIONAL ASSOCIATION,
a national banking association

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Jeffry M. Morrison

 

 

 

Duly Authorized

 

 

 

 

 

 

 

 

 

 

 

 

NEWSTAR CP FUNDING LLC, a Delaware
limited liability company

 

 

 

 

 

 

 

By:

NEWSTAR FINANCIAL, INC., its
designated manager

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S1

--------------------------------------------------------------------------------


 

EXHIBITS:

 

 

 

Section
Reference
Number

 

 

Exhibit A - Definitions

1.1

Exhibit B - Use of Proceeds

 

Exhibit C - Notes

 

Exhibit D - Authorized Representatives

4

Exhibit E - Required Property, Hazard and Other Insurance

5.1.13, 5.2.11, 6.1.20, 6.2.17, 7.1.5, 7.2.5

Exhibit F - Ownership Interests and Taxpayer Identification Numbers

6.4(a)

Exhibit G-1 Compliance Certificate the Borrower

7.1.2(i)(d)

Exhibit G-2 - Financial Covenant Compliance Certificate.

7.2.1(c)

Exhibit H - Form of Assignment and Acceptance

 

Exhibit I - Lenders’ Commitments

Exhibit A

Exhibit J - Individual Properties

Exhibit A

Exhibit K - Loan Agenda

Exhibit A

Exhibit M - the Borrower Partnerships and Borrower LLCs

Exhibit A

Exhibit P - Cash Flow Projections

Exhibit A

Exhibit R - Accounts

7.14

Exhibit ALA - Allocated Loan Amount

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO LOAN AGREEMENT

DEFINITIONS

 

Accounts shall mean, collectively, the Depository Accounts.

 

Acquisition  as defined in Section 1.3.

 

Adjusted LIBOR Rate:  For any LIBOR Rate Interest Period, an interest rate per
annum equal to the sum of (A) the rate obtained by dividing (x) the LIBOR Rate
for such LIBOR Rate Interest Period by (y) a percentage equal to one hundred
percent (100%) minus the Reserve Percentage for such LIBOR Rate Interest Period
and (B) the LIBOR Rate Margin.

 

Adjusted LIBOR Rate Advance.  The term “Adjusted LIBOR Rate Advance” means any
principal outstanding under this Agreement which pursuant to this Agreement
bears interest at the Adjusted LIBOR Rate.

 

Adjusted Prime Rate:  A rate per annum equal to the sum of (a) the Prime Rate
Margin and (b) the greater of (i) the Prime Rate or (ii) one percent (1%) in
excess of the Federal Funds Effective Rate.  Any change in the Adjusted Prime
Rate shall be effective immediately from and after a change in the Adjusted
Prime Rate (or the Federal Funds Effective Rate, as applicable).

 

Adjusted Prime Rate Advance.  The term “Adjusted Prime Rate Advance” means any
principal amount outstanding under this Agreement which pursuant to this
Agreement bears interest at the Adjusted Prime Rate.

 

Affiliate shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.  For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (i) to
vote 10% or more of the securities having ordinary voting power for the election
of directors of such Person or (ii) to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

Agent.  KEYBANK NATIONAL ASSOCIATION, acting as agent for the Lenders.

 

Aggregate Investment Capitalization shall mean, with respect to the Borrower’s
Investments, the value of the non-real estate assets, as calculated by the
Borrower and approved by the Agent in its reasonable discretion, plus the value
of the underlying real estate assets.  The underlying real estate assets will be
valued based upon a 10 year discounted Cash Flow.  The discount rate will be 9%
and the reversionary capitalization rate will be 11%.  The Cash Flow will be
based upon (a) in place rental income through the expiration of the primary term
of the lease, and (b) at primary term maturity of a given lease, (i) the lease
rate will be the renewal lease rate if the renewal rent is less than Market
Rent, and (ii) if the renewal rate is greater than the Market Rent, the post
primary term income stream will be based on the Market Rent based upon the
following assumptions: (1) the renewal probability of the tenant remaining at
lease expiration is 65%, (2)  the downtime at expiration is estimated to be nine
(9) months, (3) the Market Rent is assumed to grow at 0% per year from the
analysis made at the Closing Date, and (4) the rent employed for these spaces is
the Market Rent, regardless as to the rate in the renewal option, all of the
foregoing as determined solely by the Agent.

 

--------------------------------------------------------------------------------


 

Agreement as defined in the Preamble.

 

Allocated Loan Amount shall mean, for each Individual Property, the amount set
forth in Exhibit ALA.

 

Applicable Rate:  As such term is defined in Section 2.4.1.

 

Appraisal as defined in Section 7.19.

 

Arranger shall mean KEYBANC CAPITAL MARKETS.

 

Authorized Representatives as defined in Section 4.1 and listed on Exhibit D.

 

Borrower as defined in the Preamble.

 

Borrower LLCs  shall mean, singly and collectively, from time to time, those
limited liability companies which are wholly-owned and controlled by the
Borrower, including, without limitation, those listed on Exhibit M.

 

Borrower Partnerships  shall mean, singly and collectively, from time to time,
those limited partnerships whose limited partnership interests are wholly-owned
and controlled by the Borrower and whose sole general partner is FT-FIN GP,
including, without limitation, those listed on Exhibit M.

 

Borrower Subsidiaries shall mean all of the Subsidiaries of the Borrower, and
all Subsidiaries of Subsidiaries of the Borrower, including, without limitation,
the Borrower Partnerships and the Borrower LLCs, as listed on Exhibit M.

 

Breakage Costs:  (a) The cost to Lender of re-employing funds bearing interest
at an Adjusted LIBOR Rate, incurred (or expected to be incurred) in connection
with (i) any payment of any portion of the Loan bearing interest at an Adjusted
LIBOR Rate prior to the termination of any applicable LIBOR Rate Interest
Period, (ii) the conversion of an Adjusted LIBOR Rate to any other applicable
interest rate on a date other than the last day of the relevant LIBOR Rate
Interest Period, or (iii) the failure of Borrower to draw down, on the first day
of the applicable LIBOR Rate Interest Period, any amount as to which Borrower
has elected a LIBOR Rate Option and (b) any amounts payable by Borrower under
any Interest Rate Agreement in connection with termination of such Agreement.

 

Business Day shall mean any day of the year on which offices of Agent are not
required or authorized by law to be closed for business in Boston,
Massachusetts.  If any day on which a payment is due is not a Business Day, then
the payment shall be due on the next day following which is a Business Day, and
such extension of time shall be included in computing interest and fees in
connection with such payment.  Further, if there is no corresponding day for a
payment in the given calendar month (i.e., there is no “February 30th”), the
payment shall be due on the last Business Day of the calendar month.

 

Calculation Date as defined in Section 7.28.1(a)(i).

 

Calculation Period as defined in Section 7.28.1(a)(ii).

 

--------------------------------------------------------------------------------


 

Cash Flow shall mean, in each calendar year, in each instance determined in a
manner satisfactory to the Agent, the aggregate sum of (i) all revenues and cash
receipts of the Borrower Subsidiaries less (ii) the sum of the Borrower
Subsidiaries’ (a) property level operating expenses including but not limited to
ground rent, (b) management fees and (c) administrative fees.

 

Cash Flow Projections shall mean a detailed schedule of all cash Distributions
projected to be made to the Borrower and FT-FIN GP from the Borrower
Subsidiaries within the next one hundred and eight (180) days, as detailed on
Exhibit P, being the Cash Flow Projections as of the Closing Date based upon
information then available to the Borrower, and subject to change as shall be
detailed in the respective Officer’s Certificate to be provided to the Agent as
set forth herein.

 

Cash Management Agreement one or more cash management agreements to be entered
into pursuant to Article 7.

 

Change of Control shall mean the occurrence of any of the following, as
determined solely by the Agent (for purposes of this definition, ownership of
interests in a Borrower that are subject to a Lien permitted under the Security
Documents shall be deemed beneficially owned by the pledgor thereof):

 

1.                                       A change in the identity of any general
partner, managing member, and/or any material change in the effective control of
any general partner or managing member of any Loan Parties (other than the
Borrower) and/or any Borrower Subsidiary, such that effective control is not in
the Borrower (except as to any change in the effective control of any Loan Party
which is released as provided for herein from its obligations under the Loan
Documents);

 

2.                                       Except as provided in Section 8.3.8, a
change in the identity of the member of the Borrower and the partners of FT-FIN
GP and/or any material change in the effective control of the member of the
Borrower, from the identity and control structure existing as of the Funding
Date;

 

3.                                       A change in the identity of any general
partner, managing member, and/or effective control of any general partner or
managing member of any Loan Parties which is a Loan Party, such that effective
control is not in any other Loan Party; or

 

4.                                       The death or disability of both of
Michael Ashner and Peter Braverman, or the failure of both of Michael Ashner and
Peter Braverman, at any time to exercise that authority and discharge those
management responsibilities with respect to the Borrower as are exercised and
discharged by such Person at the execution of this Agreement; provided, however,
the death or disability of both Michael Ashner and Peter Braverman shall not be
a default hereunder if within thirty (30) days of the death or disability of the
second to die or become disabled, the Borrower provides the Agent with evidence
satisfactory to the Agent of acceptable replacement or substitute management of
the Borrower and their respective Subsidiaries.

 

Churchill Owner shall mean FT-Churchill Property L.P., a Delaware limited
partnership.

 

--------------------------------------------------------------------------------


 

Churchill Property shall mean the Individual Property located at 1310 Beulah
Road, Churchill, Pennsylvania, ground leased by the Churchill Owner.

 

Closing Date as defined in Section Article 5.

 

Code shall mean the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

Collateral. as defined in Section 3.1.

 

Commitment shall mean, with respect to each Lender, the amount set forth on
Exhibit I hereto as the amount of such Lender’s commitment to make advances to
the Borrower, as may be amended from time to time by the Agent as provided in
Article 13.

 

Consents as defined in Section 5.4.

 

Consolidated Debt Service as defined in Section 7.28.1(a)(viii).

 

Consolidated Debt Service Coverage as defined in Section 7.28.1(a)(vi).

 

Consolidated Leverage Ratio as defined in Section.7.28.2.

 

Consolidated Net Cash Flow as defined in Section 7.28.1(a)(vii).

 

Debt  shall mean, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
property and services purchased, and expense accruals and deferred compensation
items arising, in the ordinary course of business), (iii) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than performance, surety and appeal bonds arising in the ordinary course
of business), (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (v) all obligations of such Person under leases which
have been, or should be, in accordance with generally accepted Accounting
principles, recorded as capital leases, to the extent required to be so
recorded, (vi) all reimbursement, payment or similar obligations of such Person,
contingent or otherwise, under acceptance, letter of credit or similar
facilities (other than letters of credit in support of trade obligations or in
connection with workers’ compensation, unemployment insurance, old-age pensions
and other social security benefits in the ordinary course of business), (vii)
all Debt in the nature of that referred to in clauses (i) through (vi) above
which is guaranteed directly or indirectly by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (A) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (B) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss
in respect of such Debt, (C) to supply funds to or in any other manner invest in
the debtor (including any agreement to pay for property or services irrespective
of whether such property is received or

 

--------------------------------------------------------------------------------


 

such services are rendered) or (D) otherwise to assure a creditor against loss
in respect of such Debt, (viii) any obligation, contingent or otherwise, of such
Person guaranteeing or having the economic effect of guaranteeing any
indebtedness referred to in clause (i) through (iv) above of any Person, either
directly or indirectly, and (ix) all Debt referred to in clauses (i) through
(vi) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien, security interest or
other charge or encumbrance upon or in property (including, without limitation,
accounts and contract rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such Debt.

 

Debt Service as defined in Section 7.28.1(a)(iii).

 

Debt Service Coverage as defined in Section 7.28.1(a)(iv).

 

Default as defined in Section 10.1.

 

Defaulting Lender:  As such term is defined in Section 13.5.3.

 

Default Rate as defined in Section 2.5.5.

 

Depository Account Pledge and Security Agreement as defined in Section 3.1.4.

 

Depository Accounts  as defined in Section 3.1.4.

 

Distribution shall mean, with respect to any Person, that such Person has paid a
dividend or returned any equity capital to its stockholders, members or partners
or made any other distribution, payment or delivery of property (other than
common stock or partnership or membership interests of such Person) or cash to
its stockholders, members or partners as such, or redeemed, retired, purchased
or otherwise acquired, directly or indirectly, for a consideration any shares of
any class of its capital stock or any membership or partnership interests (or
any options or warrants issued by such Person with respect to its capital stock
or membership or partnership interests), or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for a consideration any shares of
any class of the capital stock or any membership or partnership interests of
such Person (or any options or warrants issued by such Person with respect to
its capital stock or membership or partnership interests). Without limiting the
foregoing, “Distributions” with respect to any Person shall also include all
payments made by such Person with respect to any stock appreciation rights,
plans, equity incentive or achievement plans or any similar plans, and any
proceeds of a dissolution or liquidation of such Person.

 

Dollars shall mean lawful money of the United States.

 

Economic Discontinuance Rights shall mean the right of a tenant under a Lease
relative to any Individual Property to terminate the Lease prior to the
expiration of the primary term of the Lease by making a Rejectable Offer to the
applicable Property Owner, all of the foregoing as and when provided for in the
Lease relative to such Individual Property.  If the Rejectable Offer is accepted
by the Property Owner, the Individual Property is to be sold to the said tenant
for the amount as set forth in the Lease.  If the Rejectable Offer is rejected
by the Property Owner, the Lease terminates as set forth in the Lease.

 

--------------------------------------------------------------------------------


 

Economic Discontinuance Sale shall mean the sale of an Individual Property to a
tenant upon the acceptance of a Rejectable Offer by the applicable Property
Owner.

 

ED Cash Flow as defined in Section 7.23.6.

 

ED Properties shall mean all Individual Properties as to which a Property Owner
has rejected the Rejectable Offer made by a tenant pursuant to the tenant’s
exercise of its Economic Discontinuance Rights.  An Individual Property shall no
longer be considered an ED Property at such time as such Individual Property
evidences a minimum ratio of cash flow to debt service (as determined by the
Agent based solely on revenues and debt service of such Individual Property
based on leases executed in accordance with the requirements of Section 7.21),
of no less than 1.30 to 1.0.  The value and income from all ED Properties will
be excluded when calculating compliance (or pro forma compliance, as applicable)
with the Financial Covenants in any instance, until such time as the Borrower
shall have executed (a) a binding, arms length purchase and sale agreement with
respect to such ED Property, or ( b) a Lease in accordance with the provisions
of Section 7.21 hereof.

 

Eligible Assignee:  (i) Any Lender; (ii) any commercial bank, savings bank,
savings and loan association or similar financial institution which (A) has
total assets of One Billion Dollars ($1,000,000,000) or more, (B) is “well
capitalized” within the meaning of such term under the regulations promulgated
under the auspices of the Federal Deposit Insurance Corporation Improvement Act
of 1991, (C) in the sole judgment of the Agent, is engaged in the business of
lending money and extending credit, and buying loans or participations in loans
under credit facilities substantially similar to those extended under this
Agreement, and (D) in the reasonable judgment of the Agent, is operationally and
procedurally able to meet the obligations of a Lender hereunder to the same
degree as a commercial bank; (iii) any insurance company in the business of
writing insurance which (A) has total assets of One Billion Dollars
($1,000,000,000) or more (B) is “best capitalized” within the meaning of such
term under the applicable regulations of the National Association of Insurance
Commissioners, and (C) meets the requirements set forth in subclauses (C) and
(D) of clause (ii) above; and (iv) any other financial institution having total
assets of One Billion Dollars ($1,000,000,000)  (including a mutual fund or
other fund under management of any investment manager having under its
management total assets of One Billion Dollars ($1,000,000,000) or more) which
meets the requirement set forth in subclauses (C) and (D) of clause (ii) above;
provided that each Eligible Assignee must (w) be organized under the Laws of the
United States of America, any state thereof or the District of Columbia, or, if
a commercial bank, be organized under the Laws of the United States of America,
any state thereof or the District of Columbia, the Cayman Islands or any country
which is a member of the Organization for Economic Cooperation and Development,
or a political subdivision of such a country, (x) act under the Loan Documents
through a branch, agency or funding office located in the United States of
America, (y) be exempt from withholding of tax on interest and deliver the
documents related thereto pursuant to the Internal Revenue Code as in effect
from time to time and (z) not be the Borrower or an Affiliate of the Borrower.

 

Environmental Indemnity as defined in Section 3.1.8.

 

Environmental Laws as defined in the Environmental Indemnity.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references

 

--------------------------------------------------------------------------------


 

to ERISA are to ERISA, as in effect at the date of this Agreement and any
subsequent provisions of ERISA, amendatory thereof, supplemental thereto or
substituted therefor.

 

ERISA Affiliate shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of a Borrower would be deemed
to be a “single employer”  within the meaning of Section 414(b), (c), (m) or (o)
of the Code.

 

Escrow Agreement Respecting Ground Lease Extensions and Lease Options as defined
in Section 3.1.10.

 

Escrow Agreement Respecting Mortgage as defined in Section 3.1.9.

 

Event of Default as defined in Section 10.1.

 

Extended Maturity Date as defined in Section 2.2.

 

Extended Term as defined in Section 2.2.

 

Extension Fee as defined in Section 2.6.

 

Federal Funds Effective Rate:  Shall mean, for any day, the rate per annum
(rounded upward to the nearest on one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

 

Financial Covenants  shall mean those covenants of the Borrower set forth in
Section 7.28.

 

First Extended Maturity Date as defined in Section 2.2.

 

First Extended Term as defined in Section 2.2.

 

First Mortgage Debt shall mean, from time to time, any obligations of a Property
Owner secured by a first mortgage or first deed of trust on one or more
Individual Properties, as of the Closing Date as set forth in Schedule 6.17.2.

 

First Union shall mean First Union Real Estate Equity and Mortgage Investments,
an Ohio business trust.

 

Fiscal Year shall mean each twelve month period commencing on January 1 and
ending on December 31.

 

Formation Documents shall mean, singly and collectively, the partnership
agreements, joint venture agreements, limited partnership agreements, limited
liability company or operating agreements and certificates of limited
partnership and certificates of formation, articles (or certificate) of
incorporation and by-laws and any similar agreement, document or instrument of
any Person.

 

--------------------------------------------------------------------------------


 

Free Cash Flow shall mean for any four (4) fiscal quarters of the Borrower the
Net Cash Flow for such period less (i) the Debt Service for such period.

 

FT-FIN GP shall mean FT-FIN GP LLC, a Delaware limited liability company, being
the sole general partner of each Borrower Partnership.

 

Funding Date as defined in Section 0.

 

GAAP shall mean generally accepted Accounting principles in the United States of
America as of the date applicable.

 

Governmental Authority shall mean any court, board, agency, commission, office
or authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.

 

Ground Leases shall mean, from time to time, any Ground Lease relative to an
Individual Property as to which a Property Owner is the ground lessee,
including, without limitation, any ground lease which shall be entered into in
connection with the exercise by an Property Owner of a Remainder Ground Lease
Option.

 

Ground Lease Extension Options as defined in Section 3.1.10(a).

 

Ground Lease Extension Option Schedule as defined in Section 6.17.6

 

Guaranty as defined in Section 3.1.7.

 

Guarantor as defined in Section 1.4.

 

Hazardous Materials shall mean and include asbestos, flammable materials,
explosives, radioactive substances, polychlorinated biphenyls, radioactive
substances, other carcinogens, oil and other petroleum products, pollutants or
contaminants that could be a detriment to the environment, and any other
hazardous or toxic materials, wastes, or substances which are defined,
determined or identified as such in any past, present or future federal, state
or local laws, rules, codes or regulations, or any judicial or administrative
interpretation of such laws, rules, codes or regulations.

 

Indemnified Party as defined in Sections 7.20.

 

Indemnitor as defined in Section 3.1.8.

 

Independent shall mean, when used with respect to any Person, a Person who (i)
is in fact independent, (ii) does not have any direct financial or indirect
financial interest (other than amounts payable to such Person for serving as a
director) in the Borrower, any Borrower Subsidiary, or any Loan Party or in any
Affiliate of any thereof or in any constituent partner or member of the
Borrower, any Borrower Subsidiary, or any Loan Party or any Affiliate of any
thereof and (iii)  is not connected with the Borrower, any Borrower Subsidiary,
or any Loan Party or any Affiliate thereof or any constituent partner of the
Borrower, any Borrower Subsidiary, or any Loan Party or any Affiliate of any
thereof as an officer, employee, promoter, underwriter, trustee, partner,
director, or person performing similar functions.  Any such Person shall not be
deemed to fail to comply with the requirements of clause (iii), above, solely
due to

 

--------------------------------------------------------------------------------


 

such Person serving as an Independent director of First Union.  Whenever it is
herein provided that any Independent Person’s opinion or certificate shall be
provided, such opinion or certificate shall state that the Person executing the
same has read this definition and is Independent within the meaning hereof.

 

Individual Property and Individual Properties shall mean, from time to time,
with respect to each Property Owner, each real estate property owned by such
entity, together with all improvements, fixtures, equipment, and personalty
relating to such property, with the Individual Properties as of the date hereof
being listed on Exhibit J hereto.

 

Initial Advance  as defined in Section 2.1.2(a).

 

Initial Term as defined in Section 2.2.

 

Interest Rate Agreement:  An Interest Rate Protection Product purchased by
Borrower from Agent.

 

Interest Rate Protection Product:  An interest rate hedging product, such as a
cap or swap.

 

Investment shall mean the acquisition of any real or tangible personal property
or of any stock or other security, any loan, advance, bank deposit, money market
fund, contribution to capital, extension of credit (except for accounts
receivable arising in the ordinary course of business and payable in accordance
with customary terms), or purchase or commitment or option to purchase or
otherwise acquire real estate or tangible personal property or stock or other
securities of any party or any part of the business or assets comprising such
business, or any part thereof.

 

Knowledge shall mean with respect to the Borrower and any of their respective
Subsidiaries, the knowledge of any of Michael Ashner, Peter Braverman, Thomas
Staples, Carolyn Tiffany, or Jay Cramer, or any Person who shall at any time
replace any of the foregoing.

 

Late Charge as defined in Section 2.5.6.

 

Lease shall mean any lease relative to all or any portion of an Individual
Property.

 

Lease Schedule as defined in Section 6.17.5.

 

Legal Requirements shall mean all applicable federal, state, county and local
laws, by-laws, rules, regulations, codes and ordinances, and the requirements of
any governmental agency or authority having or claiming jurisdiction with
respect thereto, including, but not limited to, all Environmental Laws, and
those applicable to zoning, subdivision, building, health, fire, safety,
sanitation, the protection of the handicapped, and environmental matters and
shall also include all orders and directives of any court, governmental agency
or authority having or claiming jurisdiction with respect thereto.

 

Lenders as defined in the Preamble.

 

Lender Default Obligation:  As such term is defined in Section 13.5.3.

 

Lender Reply Period:  As such term is defined in Section 13.26.

 

--------------------------------------------------------------------------------


 

LIBOR Business Day:  A Business Day on which dealings in U.S. dollars are
carried on in the London Interbank Market.

 

LIBOR Rate:  For any LIBOR Rate Interest Period, the average rate (rounded
upwards to the nearest 1/16th) as shown in Dow Jones Markets (formerly Telerate)
(Page 3750) at which deposits in U.S. dollars are offered by first class banks
in the London Interbank Market at approximately 11:00 a.m. (London time) on the
day that is two (2) LIBOR Business Days prior to the first day of such LIBOR
Rate Interest Period with a maturity approximately equal to such LIBOR Rate
Interest Period and in an amount approximately equal to the amount to which such
LIBOR Rate Interest Period relates, adjusted for reserves and taxes if required
by future regulations.  If Dow Jones Markets no longer reports such rate or
Agent determines in good faith that the rate so reported no longer accurately
reflects the rate available to Agent in the London Interbank Market, Lender may
select a replacement index.

 

LIBOR Rate Interest Period:  With respect to each amount bearing interest at a
LIBOR based rate, a period of one (1), two (2), three (3), or six (6) months, to
the extent deposits with such maturities are available to Agent, commencing on a
LIBOR Business Day, as selected by Borrower provided, however, that (i) any
LIBOR Rate Interest Period which would otherwise end on a day which is not a
LIBOR Business Day shall continue to and end on the next succeeding LIBOR
Business Day, unless the result would be that such LIBOR Rate Interest Period
would be extended to the next succeeding calendar month, in which case such
LIBOR Rate Interest Period shall end on the next preceding LIBOR Business Day,
(ii) any LIBOR Rate Interest Period which begins on a day for which there is no
numerically corresponding date in the calendar month in which such LIBOR Rate
Interest Period would otherwise end shall instead end on the last LIBOR Business
Day of such calendar month, and (iii) Borrower may not select a LIBOR Rate
Interest Period which would end after the Maturity Date..

 

LIBOR Rate Margin:   Four and one half (4.50%) percent (450 basis points) per
annum.

 

LIBOR Rate Option:  As defined in Section 2.4.

 

Lien shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and mechanic’s, materialmen’s and other similar liens and
encumbrances.

 

Licenses and Permits shall mean all licenses, permits, authorizations and
agreements issued by or agreed to by any governmental authority, including, but
not limited to, building permits, occupancy permits and such special permits,
variances and other relief as may be required pursuant to Legal Requirements
which may be applicable to the Individual Property.

 

Liquid Assets shall mean the sum of the following unencumbered (other than by
Liens held by the Agent on behalf of the Lenders) assets: (i) all cash
(denominated in United States dollars), (ii) any demand deposits, (iii)
marketable securities consisting of short-term (maturity of one year or less)
obligations issued or guaranteed as to principal and interest by the United
States of America, (iv) short-term certificates of deposit, with a maturity of
one year or less, issued by any bank organized under the laws of the United
States of America having total assets in excess of

 

--------------------------------------------------------------------------------


 

$1,000,000,000.00, and (v) any other securities acceptable to the Agent as
evidenced by the Agent’s written approval.

 

Liquidation Proceeds. Amounts received by the Agent and/or the Lenders in the
exercise of the rights and remedies under the Loan Documents (including, but not
limited to, all rents, profits and other proceeds received by the Agent and/or
the Lenders from the liquidation of, or exercising rights upon the occurrence of
an Event of Default relative to, any Collateral, but not including any amount
bid at a foreclosure sale or on behalf of the Agent or otherwise credited to a
Borrower in, any deed-in-lieu of foreclosure or similar transaction).

 

Loan as defined in Section 1.3.

 

Loan Advance  each advance of proceeds of the Loan hereunder.

 

Loan Agenda shall mean that Document Agenda respecting the establishment of the
Loan annexed hereto as Exhibit K.

 

Loan Agreement as defined in the Preamble.

 

Loan Documents as defined in Section 3.1.

 

Loan Party and Loan Parties shall mean, singly and collectively, the Borrower,
FT-FIN GP, and the Borrower Subsidiaries.

 

Mandatory Prepayment Event as defined in Section 2.5.

 

Mandatory Principal Prepayments as defined in Section 2.5.1(b).

 

Market Rent shall mean, at any point of determination, then current rentals
being charged to new tenants for comparable quality space located on comparable
quality property within the subject geographic area of the subject Individual
Property, taking into account and giving effect to, without limitation, such
considerations as size, location of the Individual Property, lease term and
level and quality of building construction and space improvements, tenant
allowances, and rent concessions, all as reasonably determined by the Agent.

 

Material Adverse Effect shall mean a material adverse effect on, determined
separately with respect to the Borrower, (i) the business, assets, prospects,
operations or financial or other condition of any of the Borrower and/or, taken
as a whole, any of the other Loan Parties, including, without limitation, all
Distributions to be made pursuant to Cash Flow Projections (ii) the ability of
Borrower, the Borrower Subsidiaries, and/or the other Loan Parties to perform
any material Obligations or to pay any Obligations which it is obligated to pay
in accordance with the terms hereof or of any other Loan Document, (iii) the
rights of, or benefits available to, the Agent and/or any of the Lenders under
any Loan Document or (iv) any Lien given to Agent and/or any of the Lenders on
any material portion of the Collateral or the priority of any such Lien.

 

Maturity shall mean the Maturity Date, or, if the Maturity Date has been
extended pursuant to the provisions of the Loan Agreement, the applicable
Extended Maturity Date, or in any instance, upon acceleration of the Loan, if
the Loan has been accelerated by Lenders upon an Event of Default.

 

--------------------------------------------------------------------------------


 

Maturity Date as defined in Section 2.2.

 

Minimum Consolidated Net Worth as defined in Section 7.28.4.

 

Mortgage Debt shall mean, singly and collectively, the First Mortgage Debt.

 

Mortgage Debt Schedule as defined in Section 6.17.8.

 

Mortgaged Property shall mean any Individual Property which is subject to a
mortgage or deed of trust in favor of the Agent to secure the Obligations
(including, without limitation, the Orlando Property).

 

Net Cash Flow as defined in Section 7.28.1(a).

 

Net Proceeds shall mean the gross proceeds received from any insurance recovery
or condemnation award relating to any casualty or taking of any asset less the
aggregate of (i) obligations due to the holders of Mortgage Debt thereon,
including, without limitation, any prepayment penalties or fees, and (ii) all
reasonable costs and expenses incurred in the collection of such amounts,
including, but not limited to, reasonable attorney’s fees, payable to
third-parties who are not a Borrower Subsidiary or other Loan Party or an
Affiliate thereof.

 

Net Refinancing Proceeds shall mean the gross proceeds received from the closing
of the financing or refinancing of a specified asset less the aggregate of (i)
obligations due to the holders of Mortgage Debt thereon, including, without
limitation, any prepayment penalties or fees, and (ii) reasonable closing costs
payable to third-parties who are not a Borrower Subsidiary or other Loan Party
or an Affiliate thereof.

 

Net Sales Proceeds shall mean the gross sale proceeds received from the closing
of the sale of a specified asset less the aggregate of (i) obligations due to
the holders of Mortgage Debt thereon, including, without limitation, any
prepayment penalties or fees, and (ii) usual closing adjustments, and (iii)
reasonable closing costs payable to third-parties who are not a Borrower
Subsidiary or other Loan Party or an Affiliate thereof.

 

Note shall mean, singly and collectively, the Note or Notes payable to Agent on
behalf of the Lenders in the original principal amount of Fifty-Three Million
Dollars ($53,000,000.00).

 

Notice of Intention to Distribute an defined in Section 9.2.1.

 

Obligations shall mean all indebtedness, obligations and liabilities of the
Borrower to the Agent and/or any Lender existing on the date of this Agreement
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, assignment, operation of law or otherwise,
arising or incurred under this Agreement, the Note, or any of the other Loan
Documents, including, without limitation, under any Interest Rate Protection
Agreement with the Agent with respect to the Loan.

 

OFAC:  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

--------------------------------------------------------------------------------


 

OFAC Review Process:  That certain review process established by Agent to
determine if any potential transferee of any interests or any assignee of any
portion of the Loan or any of their members, officers or partners area a party
with whom Agent and any Lender are restricted from doing business under (i) the
regulations of OFAC, including those Persons named on OFAC’s Specially
Designated and Blocked Persons list, or (ii) any other statute, executive order
or other governmental action or list (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism).

 

Officer’s Certificate shall mean a certificate delivered to the Agent by a
Borrower, a Subsidiary of a Borrower, or a Guarantor, as the case may be,
respectively, which is signed by an authorized officer thereof (or an authorized
officer of the direct or indirect managing general partner or managing member,
as applicable, of such Borrower, the Borrower Subsidiary, or such Guarantor, if
and as applicable).

 

One-Month LIBOR Rate  as defined in Section 2.4

 

Orlando Owner shall mean FT-Orlando Property LLC, a Delaware limited liability
company.

 

Orlando Property shall mean the Individual Property located at 4400 Alafaya
Trail, Orlando, Florida ground leased by the Orlando Owner.

 

Ownership Interest Agreements shall mean all of the agreements establishing any
Remainder Ground Lease Option or Ground Lease Extension Option in favor of a
Property Owner in an Individual Property, including the Ground Leases.

 

Park Plaza as defined in Section 1.2.

 

Payment Direction Letters as defined in Section 7.15.

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

Percentage:  With respect to each Lender, the percentage that its Commitment
constitutes of the maximum amount of the Loan.

 

Permitted Debt as defined in Section 8.4.

 

Permitted Distributions as defined in Section 8.18.

 

Permitted Investments as defined in Section 8.19.

 

Permitted Liens as defined in Section 8.2.

 

Permitted Refinance as defined in Section 8.4.3.

 

Person shall mean any individual, corporation, partnership, joint venture,
estate, trust, unincorporated association or limited liability company, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

--------------------------------------------------------------------------------


 

Plan shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) a Borrower or any Subsidiary of a
Borrower or an ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which such Person or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.

 

Prime Rate  That interest rate established from time to time by KeyBank National
Association as its prime rate, whether or not such rate is publicly announced;
the Prime Rate may not be the lowest interest rate charged by KeyBank National
Association for commercial or other extensions of credit.

 

Prime Rate Margin  Two and one half (2.50%) percent (250 basis points) per
annum.

 

Property Owners shall mean, singly and collectively, the Borrower Partnerships
and the Borrower LLCs being the owners, land estate holders, or ground lessees
of the Individual Properties.

 

Rejectable Offer shall mean the rejectable offer of any tenant pursuant to a
Lease respecting any Individual Property to purchase the respective Individual
Property at a predetermined price, as and when may be specifically provided in
any such Lease respecting any Individual Property.

 

Rejection Test as defined in Section 7.23.6.

 

Related Documents shall mean, singly and collectively, the Formation Documents,
each Ownership Interest Agreement, the Payment Direction Letters, and the
documents establishing and evidencing any Mortgage Debt.

 

Related Fund shall mean, with respect to a Lender which is a fund that invests
in loans, any other such fund managed by the same investment advisor as such
Lender or by an Affiliate of such Lender or such advisor.

 

Remainder Ground Lease Option Schedule as defined in Section 6.17.7.

 

Reportable Event  shall mean an event described in Section 4043(b) of ERISA with
respect to a Plan other than those events as to which the 30-day notice period
is waived under subsection .13, .14, .16, .18, .19 or .20 of PBGC Regulation
Section 2615, or as otherwise now or hereafter defined in ERISA.

 

Required Lenders:  Lenders holding Percentages aggregating at least sixty six
and two-thirds percent (66 2/3%).

 

Reserve Percentage:  For any LIBOR Rate Interest Period, that percentage which
is specified three (3) Business Days before the first day of such LIBOR Rate
Interest Period by the Board of Governors of the Federal Reserve System (or any
successor) or any other governmental or quasi-governmental authority with
jurisdiction over Lender for determining the maximum reserve requirement
(including, but not limited to, any marginal reserve requirement) for Lender
with respect to liabilities constituting of or including (among other
liabilities) Eurocurrency liabilities in an amount equal to that portion of the
Loan affected by such LIBOR Rate Interest Period and with a maturity equal to
such LIBOR Rate Interest Period.

 

--------------------------------------------------------------------------------


 

Second Extended Maturity Date as defined in Section 2.2.

 

Second Extended Term as defined in Section 2.2.

 

Security Documents as defined in Section 3.2.

 

Single-Purpose Entity shall mean, with respect to a Person, that such Person has
Formation Documents which contain generally the following provisions (with such
variations as required by the provisions of the First Mortgage Debt), and has
agreed to abide by such terms and conditions:

 

(a)                                  Such Person shall not engage in any
business or activity other than acquiring by merger the assets and liabilities
of the applicable Property Owner.

 

(b)                                 Such Person shall not acquire or own any
material assets other than (i) the real property owned by the Borrower
Partnership or Borrower LLC on the Closing Date, and (ii) such incidental
personal property as may be necessary for the operation of such real property.

 

(c)                                  Such Person shall not fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization or formation
and under the applicable laws of any state or states in which the ownership of
its assets or the conduct of its business requires such qualification.

 

(d)                                 Such Person shall not incur any Debt, except
as provided herein.

 

(e)                                  Such Person shall not merge into or
consolidate with any person or entity or dissolve, terminate or liquidate in
whole or in part, transfer or otherwise dispose of all or substantially all of
its assets or change its legal structure.

 

(f)                                    Such Person shall not own any subsidiary
or make any investment in any person or entity.

 

(g)                                 Such Person shall not file or consent to the
filing of any petition, either voluntary or involuntary, to take advantage of
any applicable insolvency, bankruptcy, liquidation or reorganization statute, or
make an assignment for the benefit of creditors.

 

(h)                                 Such Person shall agree to abide by the
following covenants in its management and operation:

 

(i)                                     To maintain its records, books of
account and bank accounts separate and apart from those of any other Person;

 

(ii)                                  Not to commingle assets with those of any
other Person;

 

(iii)                               Not to maintain its assets in such a manner
that it will be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(iv)                              To maintain separate financial statements;

 

(v)                                 To pay its own liabilities out of its own
funds;

 

--------------------------------------------------------------------------------


 

(vi)                              To observe all corporate, partnership or
limited liability company formalities;

 

(vii)                           To maintain an arm’s-length relationship with
its Affiliates;

 

(viii)                        To pay the salaries of its own employees and
maintain a sufficient number of employees in light of its contemplated business
operations;

 

(ix)                                Not to guarantee or become obligated for the
debts of any other entity or hold out its credit as being available to satisfy
the obligations of others, except as provided for herein;

 

(x)                                   Not to acquire obligations or securities
of its partners, members or shareholders;

 

(xi)                                To allocate and charge fairly and reasonably
any overhead for shared office space or any common employee or overhead shared
with affiliates;

 

(xii)                             To use separate stationery, invoices and
checks;

 

(xiii)                          Not to pledge its assets for the benefit of any
other entity or make any Loan or advances to any entity, including any general
partner or any affiliate thereof, except as provided for herein;

 

(xiv)                         To hold itself out to the public as a legal entity
separate and distinct from any other Person and to conduct its business solely
in its own name in order not (A) to mislead others as to the identity with which
such other Person is transacting business, or (B) to suggest that such Person is
responsible for the debts of any third party (including any general partner or
any affiliate thereof or any other Person);

 

(xv)                            To correct any known misunderstanding regarding
its separate identity; and

 

(xvi)                         To maintain adequate capital and cash on hand for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations.

 

State shall mean the State or Commonwealth in which the subject of such
reference or any part thereof is located.

 

Statement as defined in Section 14.17.

 

Subsequent Advance as defined in Section 2.1.2(b).

 

Subsidiary shall mean, with respect to any Person, any corporation, association,
limited liability company, partnership or other business entity of which
securities or other ownership interests representing more than 50% of either (x)
the beneficial ownership interest or (y) ordinary voting power are, at the time
as of which any determination is being made, owned or controlled, directly or
indirectly, by such Person.

 

--------------------------------------------------------------------------------


 

Title Reports as defined in Section 5.10(a).

 

Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.

 

UCC or the Uniform Commercial Code means the Uniform Commercial Code in effect
in a State.

 

Unfunded Current Liability of any Plan means the amount, if any, by which the
actuarial present value of the accumulated plan benefits under the Plan as of
the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 35, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.

 

United States and U.S. shall each mean the United States of America.

 

--------------------------------------------------------------------------------

 